Exhibit 10.1

 

EXECUTION COPY

 

 

[tv528759_ex10-1img01.jpg] 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of



August 28, 2019

 

among



HILLENBRAND, INC.

 

Hillenbrand Luxembourg S.À R.L.,

COPERION K-Tron (Schweiz) GmbH,

Hillenbrand Switzerland GmbH,

Batesville Canada Ltd.,

JeffrEy Rader Canada Company,

Rotex Europe Ltd,

COPERION GMBH and

HILLENBRAND GERMANY HOLDING GMBH

The other Subsidiary Borrowers Party Hereto


The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

CITIZENS BANK, N.A. and

Wells Fargo Bank, National Association
as Co-Syndication Agents

and

 

BMO HARRIS FINANCING, INC.,
HSBC BANK USA, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
CITIZENS BANK, N.A. and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

Table Of Contents

 

 

Page

ARTICLE I Definitions 2 Section 1.01.   Defined Terms 2 Section
1.02.   Classification of Loans and Borrowings 40 Section 1.03.   Terms
Generally 40 Section 1.04.   Accounting Terms; GAAP; Pro Forma Calculations 40
Section 1.05.   Amendment and Restatement of Existing Agreement 41 Section
1.06.   Interest Rates; LIBOR Notification 42 Section 1.07.   Divisions 42
Section 1.08.   Certain Calculations 42 Section 1.09.   Luxembourg Terms 43
ARTICLE II The Credits 43 Section 2.01.   Commitments 43 Section 2.02.   Loans
and Borrowings 43 Section 2.03.   Requests for Borrowings 44 Section
2.04.   Determination of Dollar Amounts 45 Section 2.05.   Swingline Loans 46
Section 2.06.   Letters of Credit 48 Section 2.07.   Funding of Borrowings 54
Section 2.08.   Interest Elections 54 Section 2.09.   Termination and Reduction
of Commitments 56 Section 2.10.   Repayment and Amortization of Loans; Evidence
of Debt 57 Section 2.11.   Prepayment of Loans 58 Section 2.12.   Fees 59
Section 2.13.   Interest 60 Section 2.14.   Alternate Rate of Interest 63
Section 2.15.   Increased Costs 65 Section 2.16.   Break Funding Payments 66
Section 2.17.   Taxes 67 Section 2.18.   Payments Generally; Pro Rata Treatment;
Sharing of Set-offs 75 Section 2.19.   Mitigation Obligations; Replacement of
Lenders 77 Section 2.20.   Expansion Option 78 Section 2.21.   [Intentionally
Omitted] 79 Section 2.22.   Judgment Currency 79 Section 2.23.   Designation of
Subsidiary Borrowers 79 Section 2.24.   Defaulting Lenders 80 Section
2.25.   Extension of Maturity Date 82 ARTICLE III Representations and Warranties
83 Section 3.01.   Organization; Powers; Subsidiaries 83 Section
3.02.   Authorization; Enforceability 84 Section 3.03.   Governmental Approvals;
No Conflicts 84 Section 3.04.   Financial Condition; No Material Adverse Change
84 Section 3.05.   Properties 84 Section 3.06.   Litigation, Environmental and
Labor Matters 85 Section 3.07.   Compliance with Laws 85

 

 

 

 



Table Of Contents
(continued)

 



  Page     Section 3.08.   Investment Company Status 85 Section 3.09.   Taxes 85
Section 3.10.   ERISA 85 Section 3.11.   Disclosure 85 Section 3.12.   Federal
Reserve Regulations 86 Section 3.13.   No Default 86 Section
3.14.   Anti-Corruption Laws and Sanctions 86 Section 3.15.   EEA Financial
Institutions 86 Section 3.16.   Solvency 86 ARTICLE IV Conditions 87 Section
4.01.   Effective Date 87 Section 4.02.   Term Loan Funding Date 88 Section
4.03.   Each Credit Event 90 Section 4.04.   Designation of a Subsidiary
Borrower 90 ARTICLE V Affirmative Covenants 91 Section 5.01.   Financial
Statements and Other Information 91 Section 5.02.   Notices of Material Events
92 Section 5.03.   Existence; Conduct of Business 93 Section 5.04.   Payment of
Tax Obligations 93 Section 5.05.   Maintenance of Properties; Insurance 93
Section 5.06.   Books and Records; Inspection Rights 94 Section
5.07.   Compliance with Laws 94 Section 5.08.   Use of Proceeds 94 Section
5.09.   Subsidiary Guaranty 95 ARTICLE VI Negative Covenants 95 Section
6.01.   Liens 95 Section 6.02.   Acquisitions 98 Section 6.03.   Indebtedness 98
Section 6.04.   Fundamental Changes 100 Section 6.05.   Restricted Payments 101
Section 6.06.   Change in Nature of Business 101 Section 6.07.   [Intentionally
Omitted] 102 Section 6.08.   Burdensome Agreements 102 Section 6.09.   Use of
Proceeds 103 Section 6.10.   Financial Covenants 103 ARTICLE VII Events of
Default 104 ARTICLE VIII The Administrative Agent 107 Section 8.01.   General
Matters 107 Section 8.02.   Posting of Communications 110 Section
8.03.   Certain ERISA Matters 111

 

 2 

 



 

Table Of Contents
(continued)

  

  Page ARTICLE IX Miscellaneous 112 Section 9.01.   Notices 112 Section
9.02.   Waivers; Amendments 114 Section 9.03.   Expenses; Indemnity; Damage
Waiver 116 Section 9.04.   Successors and Assigns 118 Section 9.05.   Survival
122 Section 9.06.   Counterparts; Integration; Electronic Execution;
Effectiveness 122 Section 9.07.   Severability 123 Section 9.08.   Right of
Setoff 123 Section 9.09.   Governing Law; Jurisdiction; Consent to Service of
Process 123 Section 9.10.  WAIVER OF JURY TRIAL 124 Section 9.11.   Headings 125
Section 9.12.   Confidentiality 125 Section 9.13.   USA PATRIOT Act, etc. 126
Section 9.14.   Releases of Subsidiary Guarantors 126 Section 9.15.   Interest
Rate Limitation 127 Section 9.16.   No Advisory or Fiduciary Responsibility 127
Section 9.17.   Several Liability 128 Section 9.18.   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 128 Section
9.19.   Acknowledgement Regarding Any Supported QFCs 128 ARTICLE X Company
Guarantee 129

 



 3 

 

 

Table Of Contents
(continued)

 

Page

 

SCHEDULES:       Schedule 2.01 – Commitments Schedule 2.06 – Existing Letters of
Credit Schedule 3.01 – Subsidiaries Schedule 6.01 – Existing Liens Schedule 6.03
– Existing Indebtedness     EXHIBITS:       Exhibit A – Form of Assignment and
Assumption Exhibit B-1 – Form of Borrowing Request Exhibit B-2 – Form of
Interest Election Request Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement Exhibit E – List of Closing
Documents Exhibit F-1 – Form of Borrowing Subsidiary Agreement Exhibit F-2 –
Form of Borrowing Subsidiary Termination Exhibit G – Form of Subsidiary Guaranty
Exhibit H-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit H-2 – Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit H-3 – Form of U.S. Tax Certificate
(Foreign Participants That Are Partnerships) Exhibit H-4 – Form of U.S. Tax
Certificate (Foreign Lenders That Are Partnerships) Exhibit I-1 – Form of
Revolving Loan Note Exhibit I-2 – Form of Term Loan Note Exhibit J – Form of
Solvency Certificate

 



 4 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 28, 2019, among HILLENBRAND, INC., an Indiana corporation, Hillenbrand
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 15, Boulevard F.W. Raiffeisen, L-2411 Luxembourg and
registered with the Luxembourg Trade and Companies Register under number
B160056, COPERION K-Tron (Schweiz) GmbH, a Swiss limited liability company,
Hillenbrand Switzerland GmbH, a Swiss limited liability company, Batesville
Canada Ltd., a Canadian corporation, JeffrEy Rader Canada Company, a Nova Scotia
company, Rotex Europe Ltd, a private company limited by shares under the laws of
England and Wales, COPERION GMBH, a German limited liability company,
HILLENBRAND GERMANY HOLDING GMBH, a German limited liability company, the other
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIZENS
BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION as Co-Syndication Agents
and BMO HARRIS FINANCING, INC., HSBC BANK USA, NATIONAL ASSOCIATION, PNC BANK,
NATIONAL ASSOCIATION, SUMITOMO MITSUI BANKING CORPORATION and U.S. BANK NATIONAL
ASSOCIATION as Co-Documentation Agents.

 

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
currently party to that certain Second Amended and Restated Credit Agreement
dated as of December 8, 2017 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the obligations under the Existing
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

 

WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 



 

 

 

ARTICLE I

 
Definitions

 

Section 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Commitment Lender” is defined in Section 2.25(d).

 

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

 

“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.10.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Swiss Francs, (v) Canadian Dollars, (vi) Japanese Yen and (vii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBOR Screen Rate is available pursuant to the definition of “LIBO Rate” in the
Administrative Agent’s reasonable determination (subject to the terms of Section
2.14) and (z) that is agreed to by the Administrative Agent and each of the
Revolving Lenders.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

 

“Airport Access and Use Agreement” means that certain Airport Access and Use
Agreement dated on or about March 21, 2008 by and between Hill-Rom and
Batesville Services.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

 



 2 

 

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means, as of the Effective Date (i) with respect to
JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank under this
Agreement, $28,600,000, (ii) with respect to Citizens Bank, N.A. in its capacity
as an Issuing Bank under this Agreement, $28,600,000, (iii) with respect to
Wells Fargo Bank, National Association in its capacity as an Issuing Bank under
this Agreement, $28,600,000, (iv) with respect to PNC Bank, National Association
in its capacity as an Issuing Bank under this Agreement, $28,600,000, (v) with
respect to HSBC Bank USA, National Association in its capacity as an Issuing
Bank under this Agreement, $28,600,000, (vi) with respect to U.S. Bank National
Association in its capacity as an Issuing Bank under this Agreement,
$28,600,000, (vii) with respect to BMO Harris Financing, Inc. in its capacity as
an Issuing Bank under this Agreement, $28,600,000 and (viii) with respect to any
other Person that becomes an Issuing Bank pursuant to the terms of this
Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of the Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank (and any
decrease in the Applicable LC Sublimit with respect to any Issuing Bank after
any such increase in the Applicable LC Sublimit of such Issuing Bank so long as
such decrease would not cause the Applicable LC Sublimit of such Issuing Bank to
be less than its Applicable LC Sublimit as of the Effective Date) shall only
require the consent of the Company, the Administrative Agent and such Issuing
Bank).

 

“Applicable Maturity Date” has the meaning assigned to it in Section 2.25(a).

 

“Applicable Parties” has the meaning assigned to such term in Section 8.02(c).

 

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing (including for Designated Loans), the applicable Eurocurrency Payment
Office.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); and (b) with respect to
the Term Loans, (i) at any time prior to the funding of the Term Loans on the
Term Loan Funding Date, a percentage equal to a fraction the numerator of which
is such Lender’s Term Loan Commitment and the denominator of which is the
aggregate Term Loan Commitments of all Term Lenders and (ii) at any time after
the funding of the Term Loans on the Term Loan Funding Date, a percentage equal
to a fraction the numerator of which is such Lender’s outstanding principal
amount of the Term Loans and the denominator of which is the aggregate
outstanding principal amount of the Term Loans of all Term Lenders.

 



 3 

 

 

“Applicable Rate” means:

 

(a) for any day, with respect to any Eurocurrency Revolving Loan, any BA
Equivalent Revolving Loan, any ABR Revolving Loan, any Canadian Base Rate
Revolving Loan or with respect to any Commercial Letter of Credit or with
respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency/BA
Equivalent Revolving Spread”, “ABR/Canadian Base Rate Revolving Spread”,
“Facility Fee Rate” or “Commercial Letter of Credit Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency /
BA Equivalent
Revolving
Spread ABR /
Canadian
Base Rate
Revolving
Spread   Commercial
Letter of
Credit Rate Facility
Fee Rate

Category 1:  

 

< 1.00 to 1.00 0.90% 0% 0.6375% 0.10% Category 2:   ≥ 1.00 to 1.00 but
< 1.50 to 1.00 1.00% 0% 0.7125% 0.125% Category 3:   ≥ 1.50 to 1.00 but
< 2.00 to 1.00 1.10% 0.10% 0.7875% 0.15% Category 4:   ≥ 2.00 to 1.00 but
< 2.50 to 1.00 1.175% 0.175% 0.84375% 0.20% Category 5:   ≥ 2.50 to 1.00 but
< 3.00 to 1.00 1.275% 0.275% 0.90% 0.225% Category 6:   ≥ 3.00 to 1.00 1.50%
0.50% 1.05% 0.25%

 

(b) for any day, with respect to any Eurocurrency Term Loan or any ABR Term
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “Eurocurrency Term Loan Spread”, “ABR Term Loan Spread”, as the case
may be, based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency
Term Loan Spread ABR
Term Loan Spread   Category 1:   < 1.00 to 1.00 1.00% 0% Category 2:   ≥ 1.00 to
1.00 but
< 1.50 to 1.00 1.125% 0.125% Category 3:   ≥ 1.50 to 1.00 but
< 2.00 to 1.00 1.25% 0.25% Category 4:   ≥ 2.00 to 1.00 but
< 2.50 to 1.00 1.375% 0.375% Category 5:   ≥ 2.50 to 1.00 but
< 3.00 to 1.00 1.50% 0.50% Category 6: ≥ 3.00 to 1.00 1.75% 0.75%

 



 4 

 

 

For purposes of the foregoing clauses (a) and (b),

 

(i) if at any time the Company fails to deliver the Financials by the date the
Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);

 

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
from and after the Effective Date until the Administrative Agent’s receipt of
the Financials for the Company’s fiscal year ending on or about September 30,
2019 and adjustments to the Category then in effect shall thereafter be effected
in accordance with the preceding paragraphs; and

 

(iv) notwithstanding the foregoing (including the immediately preceding clause
(iii)), Category 6 shall be deemed to be applicable from and after the Term Loan
Funding Date until the Administrative Agent’s receipt of the Financials for the
Company’s first fiscal quarter ending after the Term Loan Funding Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs (i) and (ii).

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.02(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger” means each of JPMorgan Chase Bank, N.A., Citizens Bank, N.A. and
Wells Fargo Securities, LLC in its capacity as a joint bookrunner and a joint
lead arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on the balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

 



 5 

 

 

“BA Equivalent”, when used in reference to any Loan or Borrowing, means that
such Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the BA Rate.

 

“BA Rate” means, with respect to any Interest Period for any BA Equivalent
Revolving Loan (a) in the case of any Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “Canadian Dollar Offered Rate”) and (b) in the case of any other
Lender, the sum of (A) the Canadian Dollar Offered Rate plus (B) 0.10%; provided
that if the BA Rate is at any time less than zero, the BA Rate shall be deemed
to be zero for the purposes of this Agreement. If such rates do not appear on
the Reuters Screen at such time, the Canadian Dollar Offered Rate shall be the
rate of interest determined by the Administrative Agent that is equal to the
average (rounded upwards to the nearest 1/100 of 1%) quoted by the banks listed
in Schedule I of the Bank Act (Canada) that are also Lenders in respect of
Canadian Dollar bankers’ acceptances with a term comparable to such Interest
Period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 



 6 

 

 

“Bengal” means Milacron Holdings Corp., a Delaware corporation.

 

“Bengal Acquisition” means the acquisition of all of the outstanding equity
interests of Bengal by the Company (through the merger of its Subsidiary Bengal
Holding and Bengal, with Bengal as the surviving corporation) pursuant to the
Bengal Acquisition Agreement.

 

“Bengal Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of July 12, 2019 (together with all exhibits, schedules and disclosure letters
thereto), by and among Bengal, the Company and Bengal Holding, as in effect on
July 12, 2019.

 

“Bengal Acquisition Agreement Representations” means such of the representations
made by or with respect to Bengal and its subsidiaries in the Bengal Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that (x) the Company (or a Subsidiary) has the right to terminate the
Company’s (or such Subsidiary’s) obligations under the Bengal Acquisition
Agreement as a result of the failure of such representations to be accurate or
(y) the Company (or a Subsidiary) has the right not to consummate the Bengal
Acquisition pursuant to the Bengal Acquisition Agreement as a result of the
failure of such representations to be accurate.

 

“Bengal Holding” means Bengal Delaware Holding Corporation, a Delaware
corporation.

 

“Bengal LLC” means Milacron LLC, a Delaware limited liability company.

 

“Bengal Refinancing” means the consummation of the refinancing of Bengal’s
outstanding existing indebtedness under (i) the Fourth Amended and Restated
Credit and Guaranty Agreement, dated as of April 30, 2012, as amended and
restated as of March 28, 2013, as further amended and restated as of October 17,
2014, as further amended and restated as of May 14, 2015, as further amended as
of March 22, 2016, as further amended as of December 28, 2016, as further
amended as of February 28, 2017, as further amended and restated as of April 27,
2018, and as further amended, restated, supplemented or otherwise modified from
time to time, by and among Bengal, as holdings, Bengal LLC, as lead borrower,
the other subsidiaries of Bengal party thereto as borrowers and guarantors from
time to time, the lenders party thereto and Bank of America, N.A., as
administrative agent and (ii) the Term Loan Agreement, dated as of May 14, 2015,
as amended as of February 15, 2017, as further amended as of November 8, 2017,
and as further amended, restated, supplemented or otherwise modified from time
to time, by and among Bengal, as holdings, Bengal LLC, as the borrower, the
subsidiaries of Bengal LLC party thereto as guarantors from time to time, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Bengal Transactions” means (i) the consummation of the Bengal Acquisition and
the other transactions contemplated by the Bengal Acquisition Agreement,
(ii) the Bengal Refinancing and the consummation of the refinancing of any other
outstanding existing indebtedness of Bengal and its subsidiaries and (iii) the
payment of the fees, costs and expenses incurred by the Company, Bengal or any
of their respective Subsidiaries in connection with any of the foregoing.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 



 7 

 

 

“Borrower DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(a) where it relates to a Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated on the signature page of that Lender, and

 

(i) where the Borrower is a Borrower on the date of this Agreement, is filed
with HM Revenue & Customs within thirty (30) days of the date of this Agreement;
or

 

(ii) where the Borrower becomes a Borrower after the date of this Agreement, is
filed with HM Revenue & Customs within thirty (30) days of the date on which
that Borrower becomes a Borrower; or

 

(b) where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption or Augmenting Lender Supplement (as the case may be), and

 

(i) where the Borrower is a Borrower as at the date on which the relevant Lender
becomes a Lender (“New Lender Date”), is filed with HM Revenue & Customs within
thirty (30) days of that New Lender Date; or

 

(ii) where the Borrower is not a Borrower as at the relevant New Lender Date, is
filed with HM Revenue & Customs within thirty (30) days of the date on which
that Borrower becomes a Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans or BA Equivalent Loans, as to which a single Interest Period
is in effect, (b) a Term Loan of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (c) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit B-1 or any other form approved by the Administrative Agent or
the Swingline Lender, as applicable.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Canadian
Revolving Loan or a Canadian Swingline Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada and (ii) when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro).

 



 8 

 

 

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Canadian Prime Rate.

 

“Canadian Borrower” means any Canadian Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Canadian Dollar Offered Rate” has the meaning assigned to such term in the
definition of “BA Rate”.

 

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

 

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian
Revolving Loans as specified from time to time by the Administrative Agent to
the Company and each Lender.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

 

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Revolving Loan denominated in Canadian Dollars
and made to a Canadian Borrower.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Swingline Loan” means a Loan made to a Canadian Borrower in Canadian
Dollars pursuant to Section 2.05.

 

“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the rate per annum equal to the
average rate for bankers acceptances for a tenor equal in length to such
Interest Period as displayed on Reuters Screen CDOR Page (or, in the event such
rate does not appear on such Reuters page, any successor or substitute page on
such screen or service that displays such rate, or other appropriate page of
such other information service that publishes such rate as shall be selected
from time to time by the Administrative Agent in consultation with the Company),
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period; provided that (x) if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period at which a Canadian chartered bank listed on Schedule I of the Bank Act
(Canada) (as selected by the Administrative Agent in consultation with the
Company) is then offering to purchase Canadian Dollar bankers’ acceptances
accepted by it having such specified term (or a term as closely as possible
comparable to such specified term) and (y) if the CDOR Screen Rate is at any
time less than zero, the CDOR Screen Rate shall be deemed to be zero for the
purposes of this Agreement.

 



 9 

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than any member or members
of the Hillenbrand Family Group, of Equity Interests representing more than 40%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than (i) directors’ qualifying
shares and (ii) shares issued to foreign nationals to the extent required by
applicable law) of the ordinary voting and economic power of any Subsidiary
Borrower.

 

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of BMO Harris Financing, Inc., HSBC Bank
USA, National Association, PNC Bank, National Association, Sumitomo Mitsui
Banking Corporation and U.S. Bank National Association in its capacity as
co-documentation agent for the credit facilities evidenced by this Agreement.

 

“Co-Syndication Agent” means each of Citizens Bank, N.A. and Wells Fargo Bank,
National Association in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.

 



 10 

 

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by an Issuing Bank for the account of the
Company or any Subsidiary for the purchase of goods in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The amount of each Lender’s
Commitment as of the Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

 

“Company” means Hillenbrand, Inc., an Indiana corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted from
revenues in determining Consolidated Net Income for such period, (i) interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) all non-cash expenses, charges or losses, (vi) losses attributable
to the early extinguishment of Indebtedness and (vii) (A) cash fees, costs,
expenses, premiums, penalties or other losses incurred in connection with any
acquisition, any asset sale or other disposition, any recapitalization, any
investment, any issuance of equity interests by the Company or any issuance,
incurrence or repayment of any Indebtedness by the Company or its Subsidiaries,
the amortization of any deferred financing charges, and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed) and (B) non-recurring or unusual
expenses, in an aggregate amount for clauses (A) and (B) not to exceed
$20,000,000 during any Reference Period minus, to the extent included in
Consolidated Net Income for such period, (1) interest income, (2) income tax
benefits (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the fiscal quarter in which the relevant non-cash expense, charge or loss
were incurred and (4) gains attributable to the early extinguishment of
Indebtedness, all calculated for the Company and its Subsidiaries in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
pro forma basis as if such Material Acquisition occurred on the first day of
such Reference Period. As used in this definition, “Material Acquisition” means
any acquisition of property or series of related acquisitions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves gross proceeds to the Company or any of
its Subsidiaries in excess of $10,000,000.

 



 11 

 

 

Notwithstanding the foregoing, the following changes shall be automatically
deemed to be made to the definition of “Consolidated EBITDA” on, and with effect
as of, the date on which (1) changes that are the substantial equivalent of each
of the following changes are made to the corresponding provision of both the “LG
Facility Agreement” and the “Shelf Agreement”, in each case as defined in the
Company’s most recent applicable filings with the SEC and (2) the Administrative
Agent shall have received from the Company an executed copy of each such
amendment making such conforming changes, in each case such amendment being
confirmed by the Company in writing to be effective:

 

(I) clause (vii) will be amended to delete the reference to “$20,000,000 during
any Reference Period” therein and replace such reference with a reference to
“ten percent (10%) of Consolidated EBITDA for any Reference Period (as
calculated without giving effect to the add-back of any item pursuant to this
clause (vii))”; and

 

(II) a new clause (viii) will be inserted immediately following clause (vii) as
follows: “and (viii) M&A, legal and other out-of-pocket transaction fees and
expenses of the Company and Bengal relating to the Bengal Acquisition and any
financing related thereto (including, without limitation, any issuance,
incurrence or repayment of any Indebtedness by the Company, Bengal or their
respective Subsidiaries, the amortization of any deferred financing charges,
and/or any refinancing transaction or modification or amendment of any debt
instrument (including any transaction undertaken but not completed) related
thereto)”.

 

“Consolidated Indebtedness” means at any time the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest payable on, and amortization of debt discount in respect of, all
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP. In the event that the Company or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Revenues” means, with reference to any period, total revenues of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 



 12 

 

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.19.

 

“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of such Lender’s Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 



 13 

 

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction
designated from time to time by the Administrative Agent.

 

“Designated Loan” means a Designated Revolving Dollar Loan or a Designated
Swingline Dollar Loan, as applicable.

 

“Designated Revolving Dollar Loan” means a Revolving Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Designated Swingline Dollar Loan” means a Swingline Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback transaction) of any property by
any Person, including any sale, assignment (excluding any Lien), transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems reasonably appropriate) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems reasonably appropriate.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 



 14 

 

 

“Domestic Foreign Holdco Subsidiary” means a Subsidiary organized under the laws
of a jurisdiction located in the United States of America (excluding any
possession or territory thereof), substantially all of the assets of which
consist of the Equity Interests (including Equity Interests held through
entities disregarded from their owner for U.S. federal income tax purposes) of
(and/or receivables or other amounts due from) one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of section 957 of
the Code, so long as such Domestic Subsidiary (i) does not conduct any business
or other activities other than the ownership of such Equity Interests and/or
receivables and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted by Section
6.03(g)), in each case, other than immaterial assets and activities reasonably
related or ancillary thereto.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (excluding any possession
or territory thereof) other than any Domestic Foreign Holdco Subsidiary.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means August 28, 2019.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Subsidiary” means (i) any Domestic Subsidiary, (ii) any UK Subsidiary,
(iii) any Canadian Subsidiary, (iv) any Luxembourg Subsidiary, (v) any Swiss
Subsidiary, (vi) any German Subsidiary and (vii) any other Foreign Subsidiary
that is approved from time to time by the Administrative Agent and each of the
Lenders (such approval not to be unreasonably withheld or delayed).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 



 15 

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include
Indebtedness that is convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which any notice period is waived); (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any written notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition upon the Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in critical or
endangered status, within the meaning of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (except when used with reference to any
Eurocurrency Swingline Loan, in which case “Eurocurrency” means that such Loan
bears interest at a rate determined by reference to the Eurocurrency Swingline
Rate).

 



 16 

 

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency (other than Canadian Dollars in respect of Canadian Revolving
Borrowings) and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan (as applicable) as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate (including, for the avoidance of doubt, a Designated
Swingline Dollar Loan).

 

“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to four decimal places) at which
overnight deposits in the relevant currency in an amount approximately equal to
the amount with respect to which such rate is being determined would be offered
by the Swingline Lender as of 11:00 a.m. Local Time on the day of the proposed
Eurocurrency Swingline Loan in the London interbank market for such currency to
major banks in such market (provided that, if such rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement) plus
(ii) the Applicable Rate for Eurocurrency Borrowings.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means (i) any Domestic Foreign Holdco Subsidiary and (ii)
any Domestic Subsidiary of the Company so long as (a) its acting as a Subsidiary
Guarantor under this Agreement would violate any law, rule or regulation
applicable to such Domestic Subsidiary or would be prohibited by any contractual
restriction or obligation in effect on the Effective Date and applicable to such
Domestic Subsidiary and (b) the Administrative Agent shall have received a
certificate of a Financial Officer of the Company to the effect that, based on
advice of outside counsel, such Domestic Subsidiary acting as a Subsidiary
Guarantor under this Agreement would cause such a violation or would be so
prohibited as described in the foregoing clause (a).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(c)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) any Canadian federal withholding Taxes
imposed on the payment as a result of having been made to a Recipient that, at
the time of making such payment, (i) is a person with which a Loan Party does
not deal at arm’s length (for the purposes of the Income Tax Act (Canada)), or
(ii) is a “specified shareholder” (as defined in subsection 18(5) of the Income
Tax Act (Canada)) of a Loan Party or does not deal at arm’s length (for the
purposes of the Income Tax Act (Canada)) with such a “specified shareholder”
(other than where the non-arm’s length relationship arises, or where the
Recipient is a “specified shareholder” or does not deal at arm’s length with a
“specified shareholder”, in connection with or as a result of the Recipient
having become a party to, received or perfected a security interest under or
received or enforced any rights under, a Loan Document), (d) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (e) any U.S.
federal withholding Taxes imposed under FATCA.

 



 17 

 

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Existing Loans” is defined in Section 2.01.

 

“Extended Maturity Date” is defined in Section 2.25(a).

 

“Extending Lender” is defined in Section 2.25(b).

 

“Extension Date” is defined in Section 2.25(a).

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 



 18 

 

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Foreign Subsidiary that is also a
Subsidiary Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Borrower” means any German Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“German Insolvency Event” means:

 

(a)       a German Borrower is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts when due
(zahlungsunfähig) within the meaning of section 17 German Insolvency Code
(Insolvenzordnung);

 

(b)       a German Borrower is over-indebted (überschuldet) within the meaning
of section 19 German Insolvency Code;

 

(c)       a German Borrower suspends or announces its intention to suspend
payments of any of its debts; or

 

(d)       any corporate action legal proceeding or other formal step or
procedure is taken in relation to:

 

    (i) the filing for the opening of insolvency proceedings (Antrag auf
Eröffnung eines Insolvenzverfahrens) in relation to a German Borrower or any of
its assets; or

 

   (ii) the competent court takes any of the actions set out in section 21
German Insolvency Code (Anordnung von Sicherungsmaßnahmen) against a German
Borrower

 

   (iii) a competent court institutes or rejects (for reason of insufficiency of
its funds to implement such proceedings (Abweisung mangels Masse)) insolvency
proceedings against a German Borrower (Eröffnung des Insolvenzverfahrens) save
that this paragraph (d) shall not apply to any action, proceeding, procedure or
formal step which is frivolous or vexatious and is discharged, stayed or
dismissed within 21 days of commencement.

 



 19 

 

 

“German Subsidiary” means any Subsidiary organized under the laws of Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Company in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 



 20 

 

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations), (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, (e) all obligations of such Person for
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guarantees, (f) all obligations in
respect of capital leases of such Person, (g) (only for purposes of calculating
Consolidated Indebtedness) net obligations of such Person under any Swap
Agreement pertaining to interest rates and (h) all Guarantees of such Person in
respect of any of the foregoing. For purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation, limited liability company or
other limited liability entity) in which such person is a general partner or a
joint venture, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Upon the
defeasance or satisfaction and discharge of Indebtedness in accordance with the
terms of such Indebtedness, such Indebtedness will cease to be “Indebtedness”
hereunder (upon the giving or mailing of a notice of redemption and redemption
funds being deposited with a trustee or paying agent or otherwise segregated or
held in trust or under an escrow or other funding arrangement for the sole
purpose of repurchasing, redeeming, defeasing, repaying, satisfying and
discharging, or otherwise acquiring or retiring such Indebtedness, or other
substantially comparable processes).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the lender presentation provided to the Lenders
on July 15, 2019 relating to the Company and the Transactions.

 

“Initial Subsidiary Borrowers” means, collectively, Hillenbrand Luxembourg S.à
r.l., a Luxembourg private limited liability company, Coperion K-Tron (Schweiz)
GmbH, a Swiss limited liability company, Hillenbrand Switzerland GmbH, a Swiss
limited liability company, Batesville Canada Ltd., a Canadian corporation,
Jeffrey Rader Canada Company, a Nova Scotia company, Rotex Europe Ltd, a private
company limited by shares under the laws of England and Wales, Coperion GmbH, a
limited liability company organized under the laws of Germany, Hillenbrand
Germany Holding GmbH, a limited liability company organized under the laws of
Germany, and each an “Initial Subsidiary Borrower.”

 



 21 

 

 

“Insolvency Act 1986” means the Insolvency Act 1986 of the United Kingdom.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit B-2 or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan (including a
Eurocurrency Swingline Loan) or BA Equivalent Loan, the last day of each
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or BA Equivalent Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan (other than a Eurocurrency Swingline Loan), the day that
such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Swingline Loan) or a BA Equivalent Borrowing, the period commencing on
the date of such Borrowing and ending on the day that is seven (7) days (such
seven (7) day period solely in the case of a Eurocurrency Borrowing and not in
the case of a BA Equivalent Borrowing) thereafter or the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if acceptable to each Lender, nine or twelve months or a period of less
than one month (other than a seven (7) day period in the case of a Eurocurrency
Borrowing)) thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such Loan and ending on the
date one (1) day or seven (7) days thereafter, as the applicable Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing (other than a
Eurocurrency Swingline Loan) or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing (other than a Eurocurrency Swingline
Loan) or BA Equivalent Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. When determining the rate for a period which is
less than the shortest period for which the applicable Screen Rate is available,
the applicable Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight screen rate where “overnight screen rate” means the overnight
rate determined by the Administrative Agent from such service as the
Administrative Agent may select.

 



 22 

 

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Wells Fargo
Bank, National Association, PNC Bank, National Association, HSBC Bank USA,
National Association, U.S. Bank National Association, BMO Harris Financing, Inc.
and each other Lender designated by the Company as an “Issuing Bank” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate; provided that, regardless of whether any such
Affiliate of an Issuing Bank is acting as an Issuing Bank hereunder pursuant to
this sentence, all voting and consent rights of an Issuing Bank shall be held by
and exercised by the Lender that is an Issuing Bank (and not any Affiliate of
such Lender that is acting as an Issuing Bank pursuant to this sentence).

 

“ITA” means the Income Tax Act 2007 of the United Kingdom.

 

“Japanese Yen” means the lawful currency of Japan.

 

“Joint Ownership Agreements” means the four (4) Joint Ownership Agreements with
respect to the joint ownership of the aircraft described therein, dated on or
about March 21, 2008 by and among Hill-Rom and Batesville Services.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Banks and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

 



 23 

 

 

“Lender Notice Date” is defined in Section 2.25(b).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, for any day and time, with respect to (a) any Eurocurrency
Borrowing denominated in any Agreed Currency (other than Canadian Dollars) and
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such Agreed Currency for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion (in
each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on
the Quotation Day for such Agreed Currency and Interest Period; provided that,
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement and (b) any Eurocurrency Borrowing
denominated in Canadian Dollars and for any applicable Interest Period, the CDOR
Screen Rate on the Quotation Day for such currency and Interest Period; provided
that, if the CDOR Screen Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided further
that if the relevant Screen Rate shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then such
Screen Rate for such Agreed Currency and such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
It is understood and agreed that if in any instance the LIBO Rate cannot be
determined pursuant to the terms of this definition, Section 2.14 will govern
how to determine the LIBO Rate (or an alternative rate of interest to be used in
substitution for the LIBO Rate, as applicable) in such instance.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Conditionality Acquisition” means any acquisition by the Company or any
Subsidiary (a) that is permitted by this Agreement and (b) for which the Company
has determined, in good faith, that limited conditionality is reasonably
necessary or advisable.

 



 24 

 

 

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition agreement,
purchase agreement or similar agreement in respect thereof.

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) $100,000,000; provided however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications and any
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered by a Loan Party to, or in favor of, the
Administrative Agent or any Lenders. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to any of the Borrowers pursuant to
this Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans), (ii) Toronto,
Canada time in the case of a Loan, Borrowing or LC Disbursement denominated in
Canadian Dollars made to, or for the account of, a Canadian Borrower and
(iii) local time in the case of a Loan, Borrowing or LC Disbursement denominated
in a Foreign Currency (other than those denominated in Canadian Dollars and made
to, or for the account of, a Canadian Borrower) and Designated Loans (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of cessation of payments (cessation de paiements) and
absence of access to credit (credit ébranlé) within the meaning of Article 437
of the Luxembourg Commercial Code, (ii) insolvency proceedings (faillite) within
the meaning of Articles 437 ff. of the Luxembourg Commercial Code, (iii)
controlled management (gestion contrôlée) within the meaning of the grand ducal
regulation of 24 May 1935 on controlled management, (iv) voluntary arrangement
with creditors (concordat préventif de la faillite) within the meaning of the
law of 14 April 1886 on arrangements to prevent insolvency, as amended, (v)
suspension of payments (sursis de paiement) within the meaning of Articles 593
ff. of the Luxembourg Commercial Code, (vi) voluntary or compulsory winding-up
pursuant to the law of 10 August 1915 on commercial companies, as amended or
(vii) the appointment of an ad hoc director (administrateur provisoire) by a
court in respect of such Luxembourg Borrower or a substantial part of its
assets.

 



 25 

 

 

“Luxembourg Subsidiary” means any Subsidiary organized under the Law of
Luxembourg.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and the Subsidiaries taken as a
whole, (b) the ability of the Loan Parties to perform their material obligations
under the Loan Documents or (c) the material rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Domestic Subsidiary” means, as of any date of determination, each
Domestic Subsidiary either (i) having (together with its subsidiaries) assets
that constitute five percent (5%) or more of the Consolidated Total Assets of
the Company and its Subsidiaries or (b) having (together with its Subsidiaries)
revenues (excluding, for the avoidance of doubt, intercompany revenues) that
constitute five percent (5%) or more of the Consolidated Revenues of the Company
and its Subsidiaries, in each case as of the last day of the immediately
preceding fiscal year of the Company for which annual financial statements are
available.

 

“Material Indebtedness” means, as of any date, Indebtedness (other than the
Loans and Letters of Credit), or the net obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000 as of such date. For purposes
of determining Material Indebtedness, the “principal amount” of the net
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be deemed to be the Swap Termination Value thereof as of such
date.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
either (i) having (together with its subsidiaries) assets that constitute five
percent (5%) or more of the Consolidated Total Assets of the Company and its
Subsidiaries or (b) having (together with its Subsidiaries) revenues that
constitute five percent (5%) or more of the Consolidated Revenues of the Company
and its Subsidiaries, in each case as of the last day of the immediately
preceding fiscal year of the Company for which annual financial statements are
available.

 

“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context requires.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Company or any of its ERISA Affiliates is contributing or
has any obligation to contribute.

 

“Non-Consenting Lender” is defined in Section 9.02(d).

 

“Non-Extending Lender” is defined in Section 2.25(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 



 26 

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and the other Loan Parties to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred, in each case, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof; provided that the definition of “Obligations” shall
not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Currency” is defined in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Commitment, Loan, Letter
of Credit or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 



 27 

 

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Party” means a party to this Agreement.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act or other personal property
security legislation of the applicable Canadian province or provinces in respect
of any Loan Party or any Subsidiary (including the Civil Code of the Province of
Quebec) as all such legislation now exists or may from time to time to hereafter
be amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 



 28 

 

 

“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.19.

 

“Qualifying Lender” means:

 

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

(a)           a Lender:

 

(1)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

 

(2)in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 of the ITA) that would be within such charge as
respects such payments apart from section 18A of the Corporation Tax Act 2009;
or

 

(b)           a Lender which is:

 

(1)a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(2)a partnership each member of which is:

 

(x)a company so resident in the United Kingdom; or

 

(y)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

(3)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 19 of the Corporation Tax Act
2009); or

 



 29 

 

 

(c)           a Treaty Lender; or

 

(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Recast Regulation” means the regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by at
least two Reference Banks as of the applicable time on the Quotation Day for
Loans in the applicable currency and the applicable Interest Period as the rate
at which the relevant Reference Bank could borrow funds in the London (or other
applicable) interbank market in the relevant currency and for the relevant
Interest Period, were it to do so by asking for and then accepting interbank
offers in an amount approximately equal to the principal amount of the
Eurocurrency Borrowing to which such Interest Period is to apply in that
currency and for a period of time comparable to such Interest Period; provided
that if the Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. For the avoidance of doubt,
the Reference Bank Rate shall be deemed to be unavailable unless rates are
provided by at least two Reference Banks.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent and reasonably acceptable to the Company. No Lender shall be obligated to
be a Reference Bank without its consent.

 

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Indemnified Party” has the meaning assigned to such term in Section
9.03(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, advisors and
agents of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.24, Lenders having
Credit Exposures and unused Revolving Commitments and Term Loan Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Revolving Commitments and Term Loan Commitments at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Revolving Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans.

 



 30 

 

 

“Required Revolving Lenders” means, at any time, subject to Section 2.24,
Revolving Lenders having Revolving Credit Exposures and Revolving Commitments
representing more than 50% of the sum of the Total Revolving Credit Exposure and
Revolving Commitments at such time; provided that for purposes of declaring the
Loans to be due and payable pursuant to Article VII, and for all purposes after
the Loans become due and payable pursuant to Article VII or the Revolving
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans.

 

“Required Term Lenders” means, subject to Section 2.24, at any time, Term
Lenders having outstanding Term Loans (or, prior to funding of the Term Loans on
the Term Loan Funding Date, Term Loan Commitments) representing more than 50% of
the sum of the total outstanding principal amount of Term Loans (or, prior to
the funding of the Term Loans on the Term Loan Funding Date, Term Loan
Commitments) at such time.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or a member of the senior management team of the Company or any other
Person designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, in the amount set forth on Schedule 2.01
opposite such Lender’s name under the heading “Revolving Commitment”, or in the
Assignment and Assumption contemplated hereby pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable, and giving effect to
(a) any reduction in such amount from time to time pursuant to Section 2.09, (b)
any increase from time to time pursuant to Section 2.20 and (c) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial aggregate amount of the Revolving
Commitments on the Effective Date is $900,000,000.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

 



 31 

 

 

“Revolving Credit Maturity Date” means August 28, 2024, as may be extended
pursuant to Section 2.25.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or the Swiss Confederation and/or
its Directorate of International Law, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sanctions” means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom or (c) the Swiss Confederation and administered by its State Secretariat
for Economic Affairs SECO and/or Directorate of International Law.

 

“Screen Rate” means the LIBOR Screen Rate or the CDOR Screen Rate, as
applicable.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Specified Indebtedness” means Indebtedness issued by the Company or any
Subsidiary pursuant to (i) an offering of debt securities in the capital markets
registered under the Securities Act of 1933, as amended, or exempt therefrom in
reliance upon Rule 144A thereunder or (ii) a private placement of debt
securities by the Company or such Subsidiary directly to institutional
investors.

 

“Specified Representations” means the representations and warranties set forth
in Section 3.01 (solely as to the corporate existence, corporate power and
authority of the Company to enter into and perform the Loan Documents), Section
3.02 (as it relates to the organizational power and authority of the Company to
execute, deliver and perform its obligations under the Loan Documents), Section
3.03(b) (as it relates to the execution, delivery and performance by the Company
of the Loan Documents), Section 3.08, Section 3.12, the third sentence of
Section 3.14 and Section 3.16.

 

“Specified Senior Notes” means one or more series of senior unsecured debt
securities of the Company issued to finance the Bengal Transactions.

 



 32 

 

 

“Specified Senior Notes Indebtedness” means Indebtedness in respect of the
Specified Senior Notes.

 

“Specified Senior Notes Indenture” means that certain indenture and/or
supplemental indenture pursuant to which the Specified Senior Notes will be
issued.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of the Company or any
Subsidiary in respect of obligations of such Person incurred pursuant to
contracts made or performances undertaken or to be undertaken or like matters
relating to contracts to which the such Person is or proposes to become a party
in the ordinary course of such Person’s business, including, but not limited to,
for insurance purposes and in connection with lease transactions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
with respect to any financial statements and financial covenant calculations
(including the defined terms used therein), any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) for all other purposes of the Loan Documents, a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the equity securities or other ownership
interests having ordinary voting power for the election of directors or other
governing body (other than equity securities or other ownership interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned (or, in the case of a Person which is treated as a
consolidated subsidiary for accounting purposes, the management of which is
otherwise controlled) directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in each case, that has not ceased to be a Subsidiary Borrower pursuant to
such Section 2.23.

 



 33 

 

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than
Excluded Subsidiaries) and each other Domestic Subsidiary as may be designated
by the Company, in each case that is party to the Subsidiary Guaranty. The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Second Amended and Restated Guaranty
dated as of the Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Supported QFC” has the meaning assigned to it in Section 9.19.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Canadian Swingline Loan and each Eurocurrency Swingline Loan is a
Swingline Loan).

 

“Swiss Borrower” means any Swiss Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 



 34 

 

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
"Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt vom April
1999 betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), the circular letter No. 34 “Customer Credit Balances” of 26 July
2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011),
the circular letter No. 15 of 3 October 2017 (1-015-DVS-2017) in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp
Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 3. Oktober 2017); all as issued, and as amended from time to
time, by the Swiss Federal Tax Administration (SFTA).

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Qualifying Bank” means any person acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines.

 

“Swiss Subsidiary” means any Subsidiary tax resident in Switzerland pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Swiss Qualifying Banks must not, at any time, exceed ten (10).

 

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement), loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); in each case in
accordance with the meaning of the Swiss Guidelines.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 



 35 

 

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)          a partnership each member of which is:

 

(1)       a company so resident in the United Kingdom; or

 

(2)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the Corporation Tax Act 2009) the whole of any share of interest payable
in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(m).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

“Term Loan Availability Period” means the period from and including the
Effective Date and ending on the Term Loan Commitment Expiration Date.

 

“Term Loan Commitment” means (a) with respect to any Term Lender, the amount set
forth on Schedule 2.01 opposite such Lender’s name under the heading “Term Loan
Commitment”, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) contemplated hereby pursuant to which such Lender shall have
assumed its Term Loan Commitment, as applicable, and after giving effect to
(i) any reduction in such amount from time to time pursuant to Section 2.09 and
(ii) any reduction or increase in such amount from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (b) as to all Term
Lenders, the aggregate commitments of all Term Lenders to make Term Loans. After
funding the Term Loan, each Term Lender’s Term Loan Commitment shall be deemed
to be zero. The initial aggregate amount of the Term Loan Commitments of all
Term Lenders on the Effective Date is $500,000,000.

 



 36 

 

 

“Term Loan Commitment Expiration Date” means the earliest of (i) 5:00 p.m., New
York City time, on the “End Date” (as defined in the Bengal Acquisition
Agreement as in effect on July 12, 2019) as extended pursuant to Section
10.01(b)(i) of the Bengal Acquisition Agreement as in effect on July 12, 2019,
(ii) the closing of the Bengal Acquisition with or without the use of any of the
Term Loans under this Agreement, (iii) the public announcement of the
abandonment of the Bengal Acquisition by the Company (or any of its Affiliates)
and (iv) the termination of the Bengal Acquisition Agreement prior to closing of
the Bengal Acquisition in accordance with the terms thereof.

 

“Term Loan Installment Date” has the meaning assigned to it in Section
2.10(a)(ii).

 

“Term Loan Funded Amount” has the meaning assigned to it in Section 2.10(a)(ii).

 

“Term Loan Funding Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 4.02) and the
Term Loans are funded.

 

“Term Loan Maturity Date” means the date that occurs on the fifth anniversary of
the Term Loan Funding Date, as may be extended pursuant to Section 2.25.

 

“Term Loan Trigger Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 4.02).

 

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b).

 

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

 

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (ii) the borrowing of
Loans and other credit extensions, (iii) the use of the proceeds thereof, (iv)
the issuance of Letters of Credit hereunder and (v) the Bengal Transactions.

 

“Treaty Lender” means a Lender which:

 

(i) is treated as a resident of a Treaty State for the purposes of a Treaty;

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

 

(iii) meets all other conditions of the relevant Treaty for full exemption from
the United Kingdom taxation on interest and other amounts which relate to the
Lender (including, without limitation, its tax or other status, the manner in
which or the period for which it holds any rights under this Agreement, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights)
under the Loan Documents. In this subclause (iii), “conditions” shall mean
conditions relating to an entity’s eligibility for full exemption under the
relevant Treaty and shall not be treated as including any procedural formalities
that need to be satisfied in relation to that Treaty.

 



 37 

 

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.

 

“UK Borrower” means any UK Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“UK Bank Levy” means the UK Tax known as the bank levy, introduced by the United
Kingdom Finance Act 2011, in such form as it may be imposed and/or modified from
time to time.

 

“UK Insolvency Event” means:

 

(a)           a UK Relevant Entity is unable or admits inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors (other than any Credit
Party under this Agreement) with a view to rescheduling any of its indebtedness.
In this context, “unable to pay its debts” means that there are grounds on which
such UK Relevant Entity would be deemed to be unable to pay its debts (as
defined in Section 123(1) of the Insolvency Act 1986 of the United Kingdom) or
on which a court would be satisfied that the value of such UK Relevant Entity’s
assets is less than the amount of its liabilities, taking into account its
contingent and prospective liabilities (as such term would be construed for the
purposes of Section 123(2) of the Insolvency Act 1986);

 

(b)           a moratorium is declared in respect of any indebtedness of any UK
Relevant Entity; provided that, if a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by such moratorium;

 

(c)           any corporate action, legal proceedings or other formal procedure
or step is taken in relation to:

 

(i)         the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise), but excluding any solvent
reorganization or liquidation not prohibited by this Agreement, of any UK
Relevant Entity;

 

(ii)        a composition, compromise, assignment or arrangement with any
creditor of any UK Relevant Entity;

 

(iii)       the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or any of its assets; or

 

(iv)       enforcement of any Lien securing Indebtedness for borrowed money in
excess of £25,000,000 over any assets of any UK Relevant Entity, or any
analogous procedure or step is taken in any jurisdiction in respect of any UK
Relevant Entity, save that this paragraph (c) shall not apply to any action,
proceeding, procedure or formal step which is frivolous or vexatious and is
discharged, stayed or dismissed within 21 days of commencement; or

 



 38 

 

 

(d)           any expropriation, attachment, sequestration, distress or
execution or any analogous process in any jurisdiction affects any asset or
assets of a UK Relevant Entity, in each such case, where any such actions or
process described in this clause (d) would reasonably be expected to result in a
Material Adverse Effect.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption or Augmenting Lender Supplement (as the case may be) which it
executes on becoming a Party.

 

“UK Relevant Entity” means any Subsidiary Borrower that is a UK Subsidiary or
any other Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

 

“UK Subsidiary” means any Subsidiary organized under the laws of England and
Wales.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“United States” or “U.S.” mean the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“VAT” means:

 

(a)           any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and

 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 



 39 

 

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

Section 1.03.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document in any Loan Document (including Exhibits and
Schedules) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04.  Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (y) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, net of discounts
and premiums and (ii) any obligations relating to a lease that was accounted for
by such Person as an operating lease as of July 27, 2012 and any similar lease
entered into after July 27, 2012 by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease; provided however, that the Company may elect, with notice to
Administrative Agent to treat operating leases as capital leases in accordance
with GAAP as in effect from time to time and, upon such election, and upon any
subsequent change to GAAP therefor, the parties will enter into negotiations in
good faith in an effort to preserve the original intent of the financial
covenants set forth herein (it being understood and agreed that the treatment of
operating leases be interpreted on the basis of GAAP as in effect on July 27,
2012 until such election shall have been withdrawn or such provision amended in
accordance herewith).

 



 40 

 

 

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence, assumption or repayment
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence, assumption or repayment of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings unless permitted by Article 11 of
Regulation S-X) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement pertaining to interest rates
applicable to such Indebtedness).

 

Section 1.05.  Amendment and Restatement of Existing Agreement. The parties to
this Agreement agree that, on the Effective Date, the terms and provisions of
the Existing Credit Agreement shall be and hereby are amended and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreement and the other
Loan Documents as in effect prior to the Effective Date. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, on the Effective Date: (a) all references in the
“Loan Documents” (as defined in the Existing Credit Agreement) to the
“Administrative Agent”, the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) Letters of Credit which remain outstanding on the Effective
Date shall continue as Letters of Credit under (and shall be governed by the
terms of) this Agreement, (c) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (d) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Effective Date and (e) the Company
hereby agrees to compensate each applicable Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans (including the “Eurocurrency Loans” under the Existing
Credit Agreement) and such reallocation described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.

 



 41 

 

 

Section 1.06.  Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans denominated in any Agreed Currency (other than Canadian
Dollars) is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

Section 1.07.  Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

 

Section 1.08.  Certain Calculations. No Default or Event of Default shall arise
as a result of any limitation or threshold set forth in Dollars in ‎Articles VI
and VII under this Agreement being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the last day of the
fiscal quarter of the Company immediately preceding the fiscal quarter of the
Company in which the applicable transaction or occurrence requiring a
determination occurs.

 



 42 

 

 

Section 1.09. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Loan Party
incorporated under the laws of Luxembourg, a reference to: (a) a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, compulsory manager or other similar officer includes a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (b) liquidation, bankruptcy, insolvency,
reorganization, moratorium or any similar proceeding shall include any
Luxembourg Insolvency Event; (c) a lien or security interest includes any
hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention,
and any type of security in rem (sûreté réelle) or agreement or arrangement
having a similar effect and any transfer of title by way of security; (d) a
person being unable to pay its debts includes that person being in a state of
cessation of payments (cessation de paiements) or having lost or meeting the
criteria to lose its commercial creditworthiness (ébranlement de crédit); (e)
attachments or similar creditors process means an executory attachment (saisie
exécutoire) or conservatory attachment (saisie arrêt); (f) a “set-off” includes,
for purposes of Luxembourg law, legal set-off.

 

ARTICLE II

The Credits

 

Section 2.01.  Commitments. Prior to the Effective Date, certain revolving loans
were previously made to the Borrowers under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding revolving
loans being hereinafter referred to as the “Existing Loans”). Subject to the
terms and conditions set forth in this Agreement, the Borrowers and each of the
Lenders agree that on the Effective Date but subject to the reallocation and
other transactions described in Section 1.05, the Existing Loans shall be
re-evidenced as Revolving Loans under this Agreement, and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, (a) each
Revolving Lender (severally and not jointly) agrees to make Revolving Loans to
the Borrowers in Agreed Currencies from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing to any Swingline
Loans outstanding pursuant to Section 2.10(a)) in, subject to Sections 2.04 and
2.11(b), (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Dollar Amount of the
Total Revolving Credit Exposure exceeding the aggregate Revolving Commitments,
and (b) each Term Lender with a Term Loan Commitment (severally and not jointly)
agrees to make a Term Loan to the Company in Dollars in a single drawing during
the Term Loan Availability Period, in an amount equal to such Lender’s Term Loan
Commitment, on the Term Loan Trigger Date by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. Canadian Revolving Loans may only be made
to (and may only be requested by or in respect of) a Canadian Borrower, and a
Canadian Borrower may not request a Eurocurrency Loan denominated in Canadian
Dollars (nor may the Company or any other Person request such a Eurocurrency
Loan on behalf of a Canadian Borrower in Canadian Dollars) but, for the
avoidance of doubt, a Canadian Borrower may request Eurocurrency Loans
denominated in any Agreed Currency other than Canadian Dollars. Amounts repaid
or prepaid in respect of Term Loans may not be reborrowed.

 

Section 2.02.  Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in Section
2.10.

 



 43 

 

 

(b)           Subject to Section 2.14, (i) each Revolving Borrowing (other than
a Canadian Revolving Borrowing) and Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower, (ii) each Swingline Loan shall be (w) an ABR Loan in the case of a
Swingline Loan denominated in Dollars (other than a Designated Swingline Dollar
Loan), (x) a Eurocurrency Swingline Loan in the case of a Swingline Loan
denominated in any Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan), (y) a Canadian Base Rate Loan in the case of a
Canadian Swingline Loan or (z) a Eurocurrency Swingline Loan in the case of a
Designated Swingline Dollar Loan, and (iii) each Canadian Revolving Borrowing
shall be comprised entirely of BA Equivalent Loans. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 2.17A shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 (or, if such Borrowing is denominated in
(i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency other than Japanese
Yen, 100,000 units of such currency) and not less than $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency). At the
commencement of each Interest Period for any BA Equivalent Revolving Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
Cdn.$100,000 and not less than Cdn.$1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 (or, if such Swingline Loan is denominated in (i) Japanese
Yen, JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000
units of such currency) and not less than $100,000 (or, if such Swingline Loan
is denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency
other than Japanese Yen, 100,000 units of such currency). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twenty five (25) Eurocurrency
Borrowings and BA Equivalent Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

 

Section 2.03.  Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) (i) by irrevocable written notice (via
a written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower) not later than 3:00 p.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing (in the case of a
Eurocurrency Borrowing denominated in Dollars or a BA Equivalent Borrowing) or
(ii) by irrevocable written notice (via a written Borrowing Request signed by
such Borrower, or the Company on its behalf) not later than 2:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency) or (b) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower), not
later than 1:30 p.m., Local Time, on the date of a proposed ABR Borrowing. Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:

 



 44 

 

 

(i)         the name of the applicable Borrower;

 

(ii)        the aggregate amount of the requested Borrowing;

 

(iii)       the date of such Borrowing, which shall be a Business Day;

 

(iv)       whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing (or, in the case of a Canadian Revolving Borrowing, stating that such
Borrowing is to be a BA Equivalent Borrowing) and whether such Borrowing is a
Revolving Borrowing or a Term Loan Borrowing;

 

(v)        in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(vi)       in the case of a BA Equivalent Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vii)      the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then (x) in the case of
a Borrowing denominated in Dollars (other than a Designated Loan), the requested
Borrowing shall be an ABR Borrowing and (y) in the case of a Canadian Revolving
Borrowing, the requested Borrowing shall be a BA Equivalent Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing or BA Equivalent Revolving Borrowing, then the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.  Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

 

(a)           each Eurocurrency Borrowing or Canadian Revolving Borrowing, on
each of the following: (i) the date of the making of such Loan and (ii) each
date of a conversion or continuation of such Loan pursuant to the terms of this
Agreement,

 

(b)           (i) each Eurocurrency Swingline Loan denominated in a Foreign
Currency (for the avoidance of doubt, other than a Canadian Swingline Loan) as
of the date one (1) Business Day prior to the date of the making of such
Swingline Loan and (ii) each Canadian Swingline Loan on the date of the making
of such Swingline Loan,

 



 45 

 

 

(c)           any Letter of Credit denominated in a Foreign Currency, on each of
the following: (i) the date on which such Letter of Credit is issued, (ii) the
first Business Day of each calendar month and (iii) the date of any amendment of
such Letter of Credit that has the effect of increasing the face amount thereof,
and

 

(d)           all outstanding Credit Events, on any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.

 

Section 2.05.  Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in any of the Agreed Currencies to any Borrower from time to time during
the Revolving Credit Availability Period, in an aggregate principal Dollar
Amount at any time outstanding that will not result in (i) the aggregate
principal Dollar Amount of outstanding Swingline Loans exceeding $75,000,000,
(ii) the Swingline Lender’s Revolving Credit Exposure exceeding its Revolving
Commitment or (iii) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, any Borrower may borrow, prepay and reborrow
Swingline Loans. Canadian Swingline Loans may only be made to (and may only be
requested by or in respect of) a Canadian Borrower, and a Canadian Borrower may
not request a Swingline Loan that is a Eurocurrency Loan denominated in Canadian
Dollars (nor may the Company or any other Person request such a Swingline Loan
that is a Eurocurrency Loan on behalf of a Canadian Borrower in Canadian
Dollars) but, for the avoidance of doubt, a Canadian Borrower may request a
Eurocurrency Swingline Loan denominated in any Agreed Currency other than
Canadian Dollars.

 

(b)           To request a Swingline Loan, the applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent of such request (i) by irrevocable written notice (via a written Borrowing
Request signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan in Dollars (other than a Designated Swingline
Dollar Loan), (ii) by irrevocable written notice (via a written Borrowing
Request signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower), not later than 11:00 a.m., Local Time, on the day of a
proposed Eurocurrency Swingline Loan in a Foreign Currency (for the avoidance of
doubt, other than a Canadian Swingline Loan) and a Designated Swingline Dollar
Loan and (iii) by irrevocable written notice (via a written Borrowing Request
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower), not later than 12:00 noon, Local Time, on the day of a proposed
Canadian Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), applicable currency,
Interest Period (in the case of a Eurocurrency Swingline Loan), Type and amount
of the requested Swingline Loan and the account to which the proceeds of such
Swingline Loan are to be credited. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Company or any other
applicable Borrower. The Swingline Lender shall make each Swingline Loan
available to the applicable Borrower by means of a credit to an account of such
Borrower (as designated by such Borrower in such notice) (or, in the case  of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.

 



 46 

 

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, (i) in respect of
Swingline Loans denominated in Dollars (other than a Designated Swingline Dollar
Loan), on any Business Day, (ii) in respect of Eurocurrency Swingline Loans
denominated in a Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan) and a Designated Swingline Dollar Loan, three (3)
Business Days before the date of the proposed acquisition of participations and
(iii) in respect of Canadian Swingline Loans, three (3) Business Days before the
date of the proposed acquisition of participations, require the Revolving
Lenders to acquire participations in all or a portion of the Swingline Loans
outstanding in the applicable Agreed Currency of such Swingline Loans. Such
notice shall specify the aggregate amount and the applicable Agreed Currency of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans and the applicable Agreed Currency of
such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of notice as provided above (and
in any event, if such notice is received by 12:00 noon, Local Time, on a
Business Day, no later than 5:00 p.m., Local Time, on such Business Day and if
received after 12:00 noon, Local Time, on a Business Day, no later than 10:00
a.m., Local Time, on the immediately succeeding Business Day), to pay in the
applicable Agreed Currency to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Company or any other applicable Borrower of any default in the
payment thereof.

 

(d)           The Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Revolving Lenders of any such replacement of the Swingline Lender. At the
time any such replacement shall become effective, the Company shall pay all
unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.13(a). From and after the effective date of any such
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (ii) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

 



 47 

 

 

(e)           Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Revolving Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above.

 

Section 2.06.  Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of, and each
Issuing Bank agrees to issue, Letters of Credit denominated in Agreed Currencies
for its own account or for the account of any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Revolving Credit Availability Period.
Notwithstanding the foregoing, the letters of credit identified on Schedule 2.06
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Effective Date for all purposes of the Loan Documents.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
law applicable to such Issuing Bank shall prohibit, or require that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or (ii) (x) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country or (y) in any manner that would result in a
violation of any Sanctions by any party to this Agreement. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that shall be an account party in respect of any such Letter of
Credit).

 

(b)           Notice of Issuance, Amendment, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the applicable Borrower shall deliver (including
by electronic communication, if arrangements for doing so have been approved by
the relevant Issuing Bank) to the relevant Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment or
extension, but in any event no less than three (3) Business Days unless the
Administrative Agent and such Issuing Bank shall otherwise agree) a written
notice pursuant to, and in accordance with, Section 9.01 requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency  applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend or extend such Letter of Credit. If requested by an Issuing Bank,
the applicable Borrower also shall submit a letter of credit application,
continuing agreement and/or other similar agreement on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, the relevant Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension (i)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall
not exceed the sum of the total Applicable LC Sublimits of all of the Issuing
Banks, (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments,
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Revolving Commitment
and (iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
aggregate face amount of all Letters of Credit issued and then outstanding by
any Issuing Bank shall not exceed such Issuing Bank’s Applicable LC Sublimit.

 



 48 

 

 

(c)           Expiration Date. Each Letter of Credit shall expire (or be subject
to termination by notice from the relevant Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date two
years after the date of the issuance of such Letter of Credit (or, in the case
of any extension thereof, one year after such extension) and (ii) the date that
is five (5) Business Days prior to the Revolving Credit Maturity Date; provided
that any Letter of Credit may contain customary automatic extension provisions
agreed upon by the Company and the applicable Borrower and the relevant Issuing
Bank pursuant to which the expiration date of such Letter of Credit (an “Auto
Extension Letter of Credit”) shall automatically be extended for consecutive
periods of up to twenty four (24) months (but, subject to the penultimate
sentence of this Section 2.06(c), not to a date later than the date set forth in
clause (ii) above). Unless otherwise directed by the relevant Issuing Bank, the
Company and the applicable Borrower shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto Extension
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the relevant Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date set forth in clause (ii) above. Notwithstanding the foregoing to the
contrary, a Letter of Credit may expire up to one year beyond the Revolving
Credit Maturity Date so long as the applicable Borrower cash collateralizes an
amount equal to 105% of the face amount of such Letter of Credit in the manner
described in Section 2.06(j) or provides a backup letter of credit in such
amount and otherwise in form and substance reasonably acceptable to the relevant
Issuing Bank and the Administrative Agent in their discretion, in each case no
later than thirty (30) days prior to the Revolving Maturity Date. For the
avoidance of doubt, if the Revolving Credit Maturity Date shall be extended
pursuant to Section 2.25, “Revolving Credit Maturity Date” as referenced in this
clause (c) shall refer to the Maturity Date as extended pursuant to Section
2.25; provided that, notwithstanding anything in this Agreement (including
Section 2.25 hereof) or any other Loan Document to the contrary, the Revolving
Credit Maturity Date, as such term is used in reference to the relevant Issuing
Bank or any Letter of Credit issued thereby, may not be extended without the
prior written consent of such Issuing Bank.

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, the relevant Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the relevant Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason, including after the Revolving Credit Maturity Date. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 



 49 

 

 

(e)                Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the applicable Borrower, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by such Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other  than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement. If any Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or (y)
reimburse each LC Disbursement made in such Foreign Currency in Dollars, in an
amount equal to the Dollar Amount thereof calculated on the date such LC
Disbursement is made.

 



 50 

 

 

(f)                 Obligations Absolute. Each Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the relevant Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Banks, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to a Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                Disbursement Procedures. Each Issuing Bank for any Letter of
Credit shall promptly examine all documents purporting to represent a demand for
payment under such Letter of Credit. Such Issuing Bank shall promptly after such
examination notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 



 51 



 

(h)                Interim Interest. If any Issuing Bank for any Letter of
Credit shall make any LC Disbursement, then, unless the applicable Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
such Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(e) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank for
such LC Disbursement shall be for the account of such Lender to the extent of
such payment.

 

(i)                 Replacement and Resignation of Issuing Bank. (A) Any Issuing
Bank may be replaced at any time by written agreement among the applicable
Borrower, the Administrative Agent, the successor Issuing Bank and, unless the
replaced Issuing Bank is a Defaulting Lender that is not responsive to a request
for such written agreement after reasonable notice, the replaced Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by such successor Issuing Bank
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(B) Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(A) above.

 



 52 



 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that any Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure for such Borrower as
of such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that such Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Dollar Amount of the Foreign Currency LC
Exposure shall be calculated on the date notice demanding cash collateralization
is delivered to the applicable Borrower. Each Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option of the Company with the consent of the Administrative Agent in its
reasonable discretion and at such Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in any such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed, and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the applicable
Borrower for the LC Exposure for such Borrower at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived. If the Company is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the Company
as and to the extent that, after giving effect to such return, the aggregate
Revolving Credit Exposures would not exceed the aggregate Revolving Commitments
and no Event of Default shall have occurred and be continuing.

 

(k)                Issuing Bank Agreements. Each Issuing Bank agrees that,
unless otherwise requested by the Administrative Agent, such Issuing Bank shall
report in writing to the Administrative Agent (i) on or prior to each Business
Day on which such Issuing Bank expects to issue, amend or extend any Letter of
Credit, the date of such issuance, amendment or extension, and the aggregate
face amount and currency of the Letters of Credit to be issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension occurred (and whether the amount thereof changed), (ii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount and currency of such LC Disbursement, (iii)
on any Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

 

(l)                 LC Exposure Determination. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
amount of such Letter of Credit available to be drawn at such time; provided
that with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Agreement related thereto, provides for one or more automatic
increases in the available amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is available to
be drawn at such time.

 



 53 



 

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof (which shall be the Term Loan
Funding Date in the case of the Term Loans) solely by wire transfer of
immediately available funds (i) in the case of Revolving Loans denominated in
Dollars (other than a Designated Loan), by 2:30 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (ii) in the case of each Revolving Loan
denominated in a Foreign Currency (other than Swiss Francs) and Designated
Loans, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Applicable Payment Office for such currency and at such Applicable Payment
Office for such currency, (iii) in the case of each Revolving Loan denominated
in Swiss Francs, by 8:00 a.m., Local Time, in the city of the Administrative
Agent’s Applicable Payment Office for such currency and at such Applicable
Payment Office for such currency, (iv) in the case of Term Loans, as provided in
Section 2.01(b) and (v) in the case of Swingline Loans, as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (or in the case of an
ABR Borrowing, prior to 2:30 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) (x) in the case of such Borrower (other than a
Canadian Borrower in respect of a Canadian Revolving Loan), the interest rate
applicable to ABR Loans and (y) in the case of a Canadian Borrower in respect of
a Canadian Revolving Loan, the interest rate applicable to Canadian Base Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.08. Interest Elections. (a) Subject to the provisions of this Section
2.08 and of Sections 2.13 and 2.14, (i) Loans (other than Canadian Revolving
Loans) may be made or maintained only as ABR Loans or Eurocurrency Loans
(provided that no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower), (ii) Swingline Loans may be made or maintained only as (w) an ABR
Loan in the case of a Swingline Loan denominated in Dollars (other than a
Designated Swingline Dollar Loan), (x) a Eurocurrency Loan in the case of a
Eurocurrency Swingline Loan denominated in any Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan), (y) a Canadian Base
Rate Loan in the case of a Canadian Swingline Loan or (z) a Eurocurrency Loan in
the case of any Designated Swingline Dollar Loan, and (iii) Canadian Revolving
Loans may be made or maintained only as BA Equivalent Loans.

 



 54 



 

(b)                Each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing or
a BA Equivalent Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing or a BA Equivalent Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 

(c)                To make an election pursuant to this Section, a Borrower, or
the Company on its behalf, shall notify the Administrative Agent of such
election (by irrevocable written notice in the case of a Borrowing denominated
in Dollars (other than Designated Loans) or a Canadian Revolving Borrowing or by
irrevocable written notice (via an Interest Election Request signed by such
Borrower, or the Company on its behalf) in the case of a Borrowing denominated
in a Foreign Currency (other than a Canadian Revolving Borrowing) or a
Designated Loan) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or BA Equivalent Loans that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

 

(d)                Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)                 the name of the applicable Borrower and Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii), (iv) and (v) below shall be specified for
each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             in the case of a Eurocurrency Borrowing, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(iv)              in the case of a Canadian Revolving Borrowing, stating that
the resulting Borrowing is to be a BA Equivalent Borrowing; and

 

(v)                if the resulting Borrowing is a Eurocurrency Borrowing or a
BA Equivalent Borrowing, the Interest Period and Agreed Currency to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 



 55 



 

(e)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(f)                 If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing or a BA Equivalent
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Eurocurrency Borrowing denominated in Dollars (other
than Designated Loans), such Borrowing shall be converted to an ABR Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
or a Designated Loan, in respect of which the applicable Borrower shall have
failed to deliver an Interest Election Request prior to the third (3rd) Business
Day preceding the end of such Interest Period, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurocurrency Borrowing is or
was repaid in accordance with Section 2.11 and (iii) in the case of a BA
Equivalent Borrowing, in respect of which the applicable Canadian Borrower shall
have failed to deliver an Interest Election Request prior to the third
(3rd) Business Day preceding the end of such Interest Period, such Borrowing
shall automatically continue as a BA Equivalent Borrowing with an Interest
Period of one month unless such BA Equivalent Borrowing is or was repaid in
accordance with Section 2.11. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars (other than a Designated Loan) may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars (other than a Designated Loan) shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto but without duplication for interest payments made by any Borrower on
such amount, (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, and each Designated Loan, shall automatically
be continued as a Eurocurrency Borrowing with an Interest Period of one month
and (iv) unless repaid, each BA Equivalent Borrowing shall automatically be
continued as a BA Equivalent Borrowing with an Interest Period of one month.

 

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate on the Term Loan
Commitment Expiration Date and (ii) the Revolving Commitments shall terminate on
the Revolving Credit Maturity Date.

 

(b)                The Company may at any time terminate, or from time to time
reduce, the Revolving Commitments and/or the Term Loan Commitments; provided
that (i) each reduction of the Revolving Commitments or the Term Loan
Commitments, as applicable, shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Company shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s Revolving Credit Exposure would exceed its Revolving Commitment or (B)
the Dollar Amount of the Total Revolving Credit Exposure would exceed the
aggregate Revolving Commitments.

 

(c)                The Company shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments or the Term Loan
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each notice delivered by the Company pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments or the Term Loan Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments or the Term Loan
Commitments shall be permanent. Each reduction of the Revolving Commitments or
the Term Loan Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Revolving Commitments or Term Loan Commitments,
as applicable.

 



 56 



 

(d)                The Term Loan Commitments shall be reduced pursuant to
Section 4.02(b), to the extent required thereunder.

 

Section 2.10. Repayment and Amortization of Loans; Evidence of Debt.

 

(a)                Repayment and Amortization of Loans.

 

(i)                 Each Borrower hereby unconditionally promises to pay to the
Administrative Agent (A) for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan made to such Borrower on the
Maturity Date in the currency of such Loan, (B) for the account of each Term
Lender the principal amount of each Term Loan of such Term Lender on such dates
and in such amounts as provided in Section 2.10(a)(ii) and (C) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to such
Borrower on the earlier of the Maturity Date and the fifth (5th) Business Day
(or such longer period as the Swingline Lender may agree in its sole discretion)
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding
and the proceeds of any such Borrowing shall be applied by the Administrative
Agent to repay any Swingline Loans outstanding.

 

(ii)               The Company shall repay Term Loans in installments as follows
(each such day referred to in the immediately succeeding clauses (i) through
(iii), a “Term Loan Installment Date”): (i) on the last day of the first
calendar quarter ending following the Term Loan Funding Date and on the last day
of each of the seven calendar quarters ending immediately after such first
calendar quarter, 1.25% of the aggregate principal amount of the Term Loans
actually funded on the Term Loan Funding Date (such amount, the “Term Loan
Funded Amount”); (ii) on the last day of the ninth calendar quarter ending
following the Term Loan Funding Date and on the last day of each of the seven
calendar quarters ending immediately after such ninth calendar quarter, 1.875%
of the Term Loan Funded Amount; and (iii) on the last day of the seventeenth
calendar quarter ending following the Term Loan Funding Date and on the last day
of each calendar quarter ending after such seventeenth calendar quarter, 2.50%
of the Term Loan Funded Amount (in each of the foregoing cases, as adjusted from
time to time pursuant to Section 2.11(a)). To the extent not previously repaid,
all unpaid Term Loans shall be paid in full in Dollars by the Company on the
Term Loan Maturity Date.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 



 57 



 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)                Any Lender may request that Loans made by it to any Borrower
be evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in the form attached hereto as Exhibit I-1
or Exhibit I-2, as applicable. Thereafter, unless otherwise agreed to by the
applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form.

 

Section 2.11. Prepayment of Loans.

 

(a)                Any Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to break funding payments required by Section 2.16) subject to
prior notice in accordance with the provisions of this Section 2.11(a). The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) in writing of any prepayment hereunder (i) (x) in
the case of prepayment of a Eurocurrency Borrowing denominated in Dollars or a
BA Equivalent Revolving Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days before the date of prepayment or (y) in the case of a
prepayment of a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency, four (4) Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, on the date of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans as directed
by the Company. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments to the extent
required pursuant to Section 2.16.

 



 58 



 

(b)                If (i) at any time, other than as a result of fluctuations in
currency exchange rates, the aggregate principal Dollar Amount of the Total
Revolving Credit Exposure (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii) at any time determined pursuant to Section 2.04, solely as a result of
fluctuations in currency exchange rates, the aggregate principal Dollar Amount
of the Total Revolving Credit Exposure (so calculated) exceeds 105% of the
aggregate Revolving Commitments, the Company shall in each case immediately
repay Revolving Borrowings or cash collateralize LC Exposure in an account with
the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate Dollar Amount of
the Total Revolving Credit Exposure (so calculated) to be less than or equal to
the aggregate Revolving Commitments.

 

Section 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Facility fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth (15th) day following such last day and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                The Borrowers agree to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Standby Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
in respect of Standby Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Standby Letters of
Credit) during the period from and including the Effective Date to but excluding
the later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure in
respect of Standby Letters of Credit, (ii) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Commercial Letters of Credit, which shall accrue at the
Applicable Rate applicable to Commercial Letters of Credit on the average daily
Dollar Amount of such Lender’s LC Exposure in respect of Commercial Letters of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Commercial Letters of Credit) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure in respect of Commercial Letters of
Credit and (iii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment or extension of any Letter of
Credit or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth (15th) day following such last day, commencing on the first such date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand (or such later time
specified in any invoice delivered to the Company with respect thereto or
otherwise agreed to by the relevant Issuing Bank). All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

 



 59 



 

(c)                The Company agrees to pay to the Administrative Agent for the
account of each Term Lender, a ticking fee of 0.15% per annum on the amount of
such Term Lender’s Term Loan Commitment (as such amount shall be adjusted to
give effect to any voluntary reductions of the Term Loan Commitments in
accordance with the terms of Section 2.09(c)), which ticking fee shall accrue
during the period commencing on the date that is 60 days after the Effective
Date and ending on the earlier of (i) the Term Loan Funding Date and (ii) the
date of the termination the Term Loan Commitments. Ticking fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the fifteenth (15th) day following such last day
and on the earlier of (i) the Term Loan Funding Date and (ii) the date of the
termination the Term Loan Commitments. All ticking fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(d)                The Company agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent from time to time.

 

(e)                All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees, participation fees and ticking fees, to the applicable Lenders.
Fees paid shall not be refundable under any circumstances (except, in the case
of demonstrable error in the calculation of such fees, the excess of the fees
paid in respect of such erroneous calculation over the correctly calculated
amount of such fees). Notwithstanding anything to the contrary herein or in any
other Loan Document, each Foreign Subsidiary Borrower shall severally and not
jointly pay fees owed by it pursuant to this Section 2.12 and no Foreign
Subsidiary Borrower shall be responsible for any other Borrower’s failure to pay
any fees due hereunder.

 

Section 2.13. Interest. (a) (i) The Loans comprising each ABR Borrowing
(including each Swingline Loan denominated in Dollars other than a Designated
Swingline Dollar Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate for ABR Revolving Loans. (ii) Each Eurocurrency Swingline Loan
denominated in any Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan) and each Designated Swingline Dollar Loan shall bear
interest at the Eurocurrency Swingline Rate. (iii) Each Canadian Swingline Loan
shall bear interest at the Canadian Prime Rate plus the Applicable Rate for
Canadian Base Rate Borrowings.

 



 60 



 

(b)                [Intentionally Omitted].

 

(c)                The Loans comprising each Eurocurrency Borrowing (other than
a Eurocurrency Swingline Loan) shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurocurrency Revolving Loans.

 

(d)                The Loans comprising each BA Equivalent Borrowing shall bear
interest at the BA Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(e)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due (after the expiration of any applicable grace
period set forth in Article VII), whether at stated maturity, upon acceleration
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(f)                 Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (e) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving Credit
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(g)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i)(A) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (B) interest computed by reference to the CDOR Screen Rate, in each
case of the foregoing clauses (A) and (B) shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), (ii) interest for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of
365 days and (iii) interest for Canadian Revolving Borrowings shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Canadian
Base Rate, Adjusted LIBO Rate, LIBO Rate or BA Equivalent Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(h)                For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith by a Canadian Borrower is to be calculated on the basis of a
360-, 365- or 366-day year, the yearly rate of interest to which the rate used
in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360, 365 or 366, as applicable. The rates of interest under this
Agreement are nominal rates, and not effective rates or yields. The principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement.

 



 61 



 

(i)                 If any provision of this Agreement would oblige a Canadian
Borrower to make any payment of interest or other amount payable to any Secured
Party in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Secured Party of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Secured Party of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

 

(i)                 first, by reducing the amount or rate of interest; and

 

(ii)               thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid which would constitute
interest for purposes of section 347 of the Criminal Code (Canada).

 

(j)                 With respect to any Swiss Borrower, (i) the interest rates
provided for in this Agreement, including this Section 2.13 are minimum interest
rates, (ii) when entering into this Agreement, the parties have assumed that the
interest payable at the rates set out in this Section or in other Sections of
this Agreement is not and will not become subject to the Swiss Federal
Withholding Tax, (iii) notwithstanding that the parties do not anticipate that
any payment of interest will be subject to the Swiss Federal Withholding Tax,
they agree that, in the event that the Swiss Federal Withholding Tax should be
imposed on interest payments, the payment of interest due by any Swiss Borrower
shall, in line with and subject to Section 2.17 including the limitations
therein, be increased to an amount which (after making any deduction of the
Non-Refundable Portion (as defined below) of the Swiss Federal Withholding Tax)
results in a payment to each Lender entitled to such payment of an amount equal
to the payment which would have been due had no deduction of Swiss Federal
Withholding Tax been required, (iv) for this purpose, the Swiss Federal
Withholding Tax shall be calculated on the full grossed-up interest amount. For
the purposes of this Section, “Non-Refundable Portion” shall mean Swiss Federal
Withholding Tax at the standard rate (being, as at the date hereof, 35%) unless
a tax ruling issued by the Swiss Federal Tax Administration (SFTA) confirms
that, in relation to a specific Lender based on an applicable double tax treaty,
the Non-Refundable Portion is a specified lower rate in which case such lower
rate shall be applied in relation to such Lender and (v) each Swiss Borrower
shall provide to the Administrative Agent the documents required by law or
applicable double taxation treaties for the Lenders to claim a refund of any
Swiss Federal Withholding Tax so deducted.

 

(k)                Notwithstanding anything to the contrary herein or in any
other Loan Document, each Foreign Subsidiary Borrower shall severally and not
jointly pay interest on any Loans outstanding to it and no Foreign Subsidiary
Borrower shall be responsible for any other Borrower’s failure to pay any
interest due hereunder.

 

(l)                 Interest in respect of Loans denominated in Dollars shall be
paid in Dollars, and interest in respect of Loans denominated in a Foreign
Currency shall be paid in such Foreign Currency.

 



 62 



 

Section 2.14. Alternate Rate of Interest.

 

(a)       If, on the earlier of a Quotation Day and two (2) Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing or a BA
Equivalent Borrowing:

 

(x)       the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBOR Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period;

 

(y)        the Administrative Agent shall seek to determine the applicable LIBO
Rate on the Quotation Day for any Interest Period for a Eurocurrency Borrowing
pursuant to the definition of “LIBO Rate”, such LIBO Rate shall not be available
for such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, then the LIBO Rate shall be the Reference
Bank Rate for such Interest Period for such Eurocurrency Borrowing; provided
that if the Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, however,
that if less than two Reference Banks shall supply a rate to the Administrative
Agent for purposes of determining the LIBO Rate for such Eurocurrency Borrowing;
or in the case of a BA Equivalent Borrowing, that adequate and reasonable means
do not exist for ascertaining the BA Rate for such Interest Period; or

 

(z)       the Administrative Agent is advised by the Required Lenders that
(i) in the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for a Loan in the applicable currency or for such Interest
Period, or (ii) in the case of a BA Equivalent Borrowing, the BA Rate for such
Interest Period, in either case will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist,

 

(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, such Borrowing shall:

 

(i) in the case of a Eurocurrency Borrowing denominated in Dollars (other than a
Designated Loan), be continued as or converted to an ABR Borrowing;

 

(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
and a Designated Loan, such Eurocurrency Borrowing, at the option of the
applicable Borrower, (i) be repaid on the last day of the then current Interest
Period applicable thereto or (ii) be continued at the a rate equal to the rate
determined by the Administrative Agent in its reasonable discretion and
consented to in writing by the Company and the Required Lenders (the
“Alternative Rate”);

 



 63 



 

(B) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a BA Equivalent Borrowing, such
Borrowing shall, at the option of the applicable Borrower, (i) be repaid on the
last day of the then current Interest Period applicable thereto or (ii) be
continued at the Alternative Rate;

 

(C) any Borrowing Request that requests a Eurocurrency Borrowing in Dollars
(other than a Designated Loan) shall be made as an ABR Borrowing;

 

(D) any Borrowing Request that requests a Eurocurrency Borrowing in a Foreign
Currency or a Designated Loan, shall be deemed to be, at the option of the
applicable Borrower, (i) ineffective or (ii) made as a Eurocurrency Borrowing,
the LIBO Rate for which shall be equal to the Alternative Rate; and

 

(E) any Borrowing Request that requests a BA Equivalent Borrowing shall be
deemed to be, at the option of the applicable Borrower, (i) ineffective or (ii)
a Borrowing Request for a Borrowing at the Alternative Rate (provided that, for
the avoidance of doubt, nothing herein shall preclude the applicable Borrower
from requesting a Canadian Swingline Loan in accordance with the terms of this
Agreement);

 

provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)       Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(a)(x) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(x) have not arisen but any of (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(b) (but, in the case of
the circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y)
of the first sentence of this Section 2.14(b), only to the extent the LIBOR
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

 



 64 



 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)               impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes or UK
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)             subject any Recipient to any Taxes or UK Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, (C) Connection Income Taxes and (D) UK Taxes (i)
consisting of a Tax Deduction required by law to be made by a Borrower or (ii)
compensated for by Section 2.17A or that would have been compensated for by
Section 2.17A but was not compensated for because one of the exclusions in
Section 2.17A applied) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender or such Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the applicable
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).

 

(b)                If any Lender or any Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the applicable Issuing Bank under agreements having provisions similar to
this Section 2.15 after consideration of such factors as such Lender or such
Issuing Bank then reasonably determines to be relevant).

 



 65 



 

(c)                A certificate of a Lender or an Issuing Bank setting forth,
in reasonable detail, the basis and calculation of the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay, or cause the other Borrowers to pay, such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or BA Equivalent Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19 or 9.02(d), then, in any such event, the
Company shall compensate each Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or BA Equivalent Rate, as
applicable, that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market or the Canadian bank market, as applicable. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any amounts
under this Section 2.16 incurred more than 180 days prior to the date that such
Lender notifies the Company of such amount and of such Lender’s intention to
claim compensation therefor.

 



 66 



 

Section 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                Payment of Other Taxes by the Borrowers. The relevant
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of , Other Taxes.

 

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)                Indemnification by the Loan Parties. Without duplication of
Section 2.17(a), the applicable Loan Party shall indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability and basis for calculating such amount delivered to the applicable
Loan Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



 67 



 

(f)                 Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, prior to the date on which such Lender becomes a Lender under this
Agreement or acquired an interest therein and at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f) (ii)(A), (ii)(B) and (ii)(D) below, or the UK tax
documentation required under Section 2.17A) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that any Borrower is a U.S. Person:

 

(A)              any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 or successor form certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 



 68 



 

(2) duly executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, upon such expiration
or change, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 



 69 



 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                 Issuing Bank. For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank.

 

(j)                 Luxembourg Registration Duty. In order to not unnecessarily
cause application of Luxembourg’s registration duty applicable to documents in
writing evidencing an obligation to pay, neither the Administrative Agent nor
any Lender will take any action to file or register this Agreement or any of the
Loan Documents with applicable Luxembourg authorities which would cause such
registration duty to be payable unless the Administrative Agent reasonably deems
such action necessary or advisable in connection with the protection of rights
or pursuit of remedies during the continuance of an Event of Default.

 

(k)                Compliance with Swiss Non-Bank Rules. Each Lender confirms
that it is a Swiss Qualifying Bank or, if not, a single (1) person only for the
purpose of the Swiss Non-Bank Rules and any other Person that shall become a
Lender or a Participant pursuant to Section 9.04 of this Agreement shall be
deemed to have confirmed that it is a Swiss Qualifying Bank or, if not, a single
(1) person only for the purpose of Swiss Non-Bank Rules. Each Swiss Borrower may
request a Lender to confirm (i) whether or not it is (and each of its
Participants are) a Swiss Qualifying Bank or (ii) whether it (or any of its
Participants) does count as a single (1) person for purposes of the Swiss
Non-Bank Rules, if it reasonably believes that that Lender's status has changed
during the term of this Agreement.

 

(l)                 Certain FATCA Matters. For purposes of determining
withholding Taxes imposed under FATCA, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 



 70 



 

SECTION 2.17A.       UK Tax.

 

(a)       Unless a contrary indication appears, in this Section 2.17A a
reference to “determines” or “determined” means a determination made in the
absolute discretion of the person making the determination acting reasonably and
in good faith.

 

(b)       A Borrower shall make all payments to be made by it under a Loan
Document without any Tax Deduction, unless a Tax Deduction is required by law.

 

(c)       A Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall promptly notify the relevant Borrower.

 

(d)       If a Tax Deduction is required by law to be made by a Borrower under
any Loan Document, the amount of the payment due from a Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(e)       A Borrower is not required to make an increased payment to a Lender
under clause (d) above for a Tax Deduction from a payment of interest on a Loan,
if on the date on which the payment falls due:

 

(i)       the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or any published practice or
concession of any relevant taxing authority; or

 

(ii)       the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(b) of the definition of Qualifying Lender and:

 

(A)       an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to that
payment and that Lender has received from a Borrower a certified copy of that
Direction; and

 

(B)       the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(iii)       the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)       the relevant Lender has not given a Tax Confirmation to the Borrower;
and

 

(B)       the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Borrower, on the
basis that the Tax Confirmation would have enabled the Borrower to have formed a
reasonable belief that the payment was an "excepted payment" for the purpose of
section 930 of the ITA; or

 



 71 



 

(iv)       the relevant Lender is a Treaty Lender and a Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under clauses (h) or (i)
below.

 

(f)       If a Borrower is required to make a Tax Deduction, such Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(g)       Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, a Borrower shall deliver to the
Administrative Agent for the Lender entitled to the payment a statement under
section 975 of the ITA or other evidence reasonably satisfactory to the Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.

 

(h)       (i) Subject to paragraph (ii) below, a Treaty Lender and a Borrower
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a Tax Deduction.

 

(ii)        (A)        A Treaty Lender which becomes a part to this Agreement on
the day on which this Agreement is entered into that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence by including such details on its signature page to this Agreement; and

 

(B)       a Treaty Lender that becomes a party to this Agreement after the date
of this Agreement and that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption or Augmenting Lender Supplement which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.

 

(i)        If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (h)(ii) above and:

 

(A)       a Borrower making a payment to that Lender has not made a Borrower
DTTP Filing in respect of that Lender; or

 

(B)       a Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

 

a.         that Borrower DTTP Filing has been rejected by HM Revenue & Customs;
or

 

b.        HM Revenue & Customs has not given the Borrower authority to make
payments to that Lender without a Tax Deduction within 40 days of the date of
the Borrower DTTP Filing, and in each case, the Borrower has notified that
Lender in writing, that Lender and the Borrower shall co-operate in completing
any additional procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a Tax Deduction.

 



 72 



 

(j)       If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph ‎(h)(ii) above, no
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees. A Borrower
shall, promptly on making a Borrower DTTP Filing, deliver a copy of that
Borrower DTTP Filing to the Administrative Agent for delivery to the relevant
Lender.

 

(k)       Each Lender which becomes a Party on the Effective Date confirms, for
the benefit of the Administrative Agent and without liability to any Borrower,
that it is a Treaty Lender. Each Lender which becomes a Party after the
Effective Date (each a “New Lender”) shall indicate in the Assignment and
Assumption or the Augmenting Lender Supplement (as the case may be) which it
executes on becoming a Party, and for the benefit of the Administrative Agent
and without liability to any Borrower, which of the following categories it
falls in: (a) not a Qualifying Lender; (b) a Qualifying Lender (other than a
Treaty Lender); or (c) a Treaty Lender. If a New Lender fails to indicate its
status in accordance with this clause 2.17A(k) then such New Lender shall be
treated for the purposes of this Agreement (including by each Borrower) as if it
is not a Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Company). For the avoidance of doubt, the
Assignment and Assumption or the Augmenting Lender Supplement (as the case may
be) shall not be invalidated by any failure of a Lender to comply with this
clause 2.17A(k).

 

(l)       With respect to a Tax Confirmation:

 

(i)        a UK Non-Bank Lender which becomes a Party on the Effective Date
gives a Tax Confirmation to the Company by entering into this Agreement; and

 

(ii)        a UK Non-Bank Lender shall promptly notify the Company and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

 

(m)       A Borrower shall (within 3 Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of UK Tax by that Protected
Party in respect of any Loan Document.

 

(n)       Clause (m) above shall not apply with respect to any UK Tax assessed
on a Protected Party:

 

(i)       under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident or as carrying on a business through a
permanent establishment in the United Kingdom to which any right (including sums
received or receivable) under a Loan Document is attributable for tax purposes;

 

(ii)       under the law of the jurisdiction in which that Protected Party’s
lending office is located in respect of amounts received or receivable in that
jurisdiction; or

 



 73 



 

(iii)       under the law of any jurisdiction in which that Protected Party
carries out a significant people function or a key entrepreneurial risk-taking
function in connection with a Loan Document,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(o)       Furthermore, clause (m) above shall not apply to the extent a loss,
liability or cost:

 

(i)       is compensated for by an increased payment under clause (d) above;

 

(ii)       would have been compensated for by an increased payment under clause
(d) above but was not so compensated solely because one of the exclusions in
clause (e) applied; or

 

(iii)       arises from, in respect of or in connection with the UK Bank Levy.

 

(p)       A Protected Party making, or intending to make a claim under clause
(m) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.

 

(q)       A Protected Party shall, on receiving a payment from a Borrower under
clause (m) above, notify the Administrative Agent.

 

(r)       If a Borrower makes a Tax Payment and the relevant Lender determines
that:

 

(i)       a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, to that Tax Payment or to a Tax Deduction in
consequence of which that Tax Payment was required; and

 

(ii)       that Lender has obtained and utilized all or part of that Tax Credit,

 

the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.

 

(s)       A Borrower shall pay and, within three (3) Business Days of demand,
indemnify each Credit Party against any cost, loss or liability that Credit
Party incurs in relation to all stamp duty, registration and other similar UK
Taxes payable in respect of any Loan Document other than where such stamp duty,
registration or other similar UK Taxes are in relation to an assignment,
transfer or novation (or other disposal) by a Lender (or any successor thereof)
of any right, benefit or obligation under a Loan Document, save to the extent
such assignment, transfer or novation (or other disposal) is made pursuant to
Section 2.19.

 

(t)       All amounts set out, or expressed to be payable under a Loan Document
by any party to a Credit Party which (in whole or part) constitute the
consideration for any supply for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply, and accordingly, subject to clause
(u) below, if VAT is or becomes chargeable on any supply made by any Credit
Party to any party under a Loan Document (not being VAT for which the recipient
of the supply has to account for to the relevant taxing authority), that party
must pay to the Credit Party (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of such VAT
(and such Credit Party shall promptly provide an appropriate VAT invoice to that
party).

 



 74 



 

(u)       If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration (i) (where
the Supplier is the person required to account to the relevant tax authority for
the VAT) the Relevant Party must also pay to the Supplier (at the same time as
paying that amount) an additional amount equal to the amount of the VAT and the
Recipient must (where this paragraph (i) applies) promptly pay to the Relevant
Party an amount equal to any credit or repayment the Recipient receives from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply and (ii) (where the Recipient is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must promptly, following demand from the Recipient, pay to the Recipient
an amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

 

(v)       Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(w)       Any reference in this Section 2.17A to any Party shall, at any time
when such Person is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 or such
similar or equivalent concept or entity as may be provided under similar or
equivalent legislation in any jurisdiction other than the United Kingdom).

 

(x)       In relation to any supply made by a Credit Party to any Party under a
Loan Document, if reasonably requested by such Credit Party, that Party must
promptly provide such Credit Party with details of that Party’s VAT registration
and such other information as is reasonably requested in connection with such
Credit Party’s VAT reporting requirements in relation to such supply.

 

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                Each Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or 2.17A, or
otherwise) prior to (i) in the case of payments denominated in Dollars (other
than in respect of Designated Loans), 12:00 noon, New York City time and (ii) in
the case of payments denominated in a Foreign Currency or in respect of
Designated Loans, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Applicable Payment Office for such currency or Designated Loan (as
applicable), in each case on the date when due, in immediately available funds,
without set-off, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency or a Designated Loan, the
Administrative Agent’s Applicable Payment Office for such currency or Designated
Loan (as applicable), except payments to be made directly to any Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17, 2.17A and 9.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 



 75 



 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                [Intentionally Omitted].

 

(d)                If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 



 76 



 

(e)                Unless the Administrative Agent shall have received notice
from the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Banks, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or each of the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.17A, then
such Lender shall (at the request of the Company) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15, 2.17 or 2.17A, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or 2.17A, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
2.19(a) or (iii) any Lender becomes a Defaulting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15, 2.17 or 2.17A) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, and subject to Section 2.24, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17 or 2.17A, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Each party hereto agrees that (i) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof.

 



 77 



 

Section 2.20. Expansion Option. The Company may, on behalf of itself and/or one
or more other Borrower, from time to time elect to increase the Revolving
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $10,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $450,000,000. The Company may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or provide new Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent (such approval not to be unreasonably withheld, delayed
or conditioned) and (ii) (x) in the case of an Increasing Lender, the Company
and such Increasing Lender execute an agreement substantially in the form of
Exhibit C hereto, and (y) in the case of an Augmenting Lender, the Company and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto. No consent of any Lender (other than the Lenders participating
in the increase or any Incremental Term Loan) shall be required for any increase
in Revolving Commitments or Incremental Term Loan pursuant to this Section 2.20.
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.03 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance
(with Indebtedness calculated on a pro forma basis) with the covenants set forth
in Section 6.10 (based on the financial statements of the Company) as of the
last day of the most recently ended fiscal quarter after giving effect to such
increase or Incremental Term Loans and (ii) the Administrative Agent shall have
received documents of the same type, to the extent applicable, as those
delivered on the Effective Date as to the organizational power and authority of
the Borrowers to borrow hereunder after giving effect to such increase or
Incremental Term Loan; provided that, with respect to any Incremental Term Loans
incurred for the primary purpose of financing a Limited Conditionality
Acquisition (“Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of
this sentence shall be deemed to have been satisfied so long as (1) as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto, no Default shall have occurred and be continuing or would
result from entry into such Limited Conditionality Acquisition Agreement, (2) as
of the date of the borrowing of such Acquisition-Related Incremental Term Loans,
no Event of Default under clause (a), (b), (h) or (i) of Article VII is in
existence immediately before or after giving effect (including on a pro forma
basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects as of the date of execution of the applicable Limited Conditionality
Acquisition Agreement by the parties thereto, except to the extent any such
representations or warranties are expressly limited to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specified earlier date (provided that no
materiality qualifier set forth in this subclause (3) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (4) as of the date of the borrowing of such
Acquisition-Related Incremental Term Loans, customary “Sungard” representations
and warranties (with such representations and warranties to be reasonably
determined by the Lenders providing such Acquisition-Related Incremental Term
Loans) shall be true and correct in all material respects immediately before and
after giving effect to the incurrence of such Acquisition-Related Incremental
Term Loans, except to the extent any such representations or warranties are
expressly limited to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specified earlier date (provided that no materiality qualifier set forth in this
subclause (4) shall be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) and (y)
clause (i)(B) of this sentence shall be deemed to have been satisfied so long as
the Company shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.10 as of the date of execution of the related Limited
Conditionality Acquisition Agreement by the parties thereto. On the effective
date of any increase in the Revolving Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency Loan
or BA Equivalent Loan, shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.16 if the deemed payment occurs other
than on the last day of the related Interest Periods. The Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans and the
initial Term Loans, (b) shall not mature earlier than the Revolving Credit
Maturity Date or the Term Loan Maturity Date (but may have amortization and
mandatory prepayments prior to such date) and (c) shall be treated substantially
the same (as reasonably determined by the Company and the Administrative Agent)
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Revolving Credit Maturity Date and
the Term Loan Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Revolving Credit Maturity Date and the Term Loan Maturity Date
and (ii) the Incremental Term Loans may have different pricing and economics
(including, without limitation, with respect to upfront fees, original issue
discount, premiums, and interest rate) than the Revolving Loans and the initial
Term Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time. This Section shall supersede any provisions
in Section 2.18 or Section 9.02 to the contrary.

 



 78 



 

Section 2.21. [Intentionally Omitted].

 

Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

Section 2.23. Designation of Subsidiary Borrowers. On the Effective Date, and
subject to the satisfaction of the applicable conditions in Article IV hereto,
the Initial Subsidiary Borrowers have become Subsidiary Borrowers party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. After the Effective Date, the Company may at any
time and from time to time designate any Eligible Subsidiary as a Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.04, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement. Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentences, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

 



 79 



 

Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and Section 2.12(c);

 

(b)                the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Required Revolving Lenders or the Required Term Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification pursuant to clauses (i), (ii), (iii), (iv), (v),
and (vi) of the proviso in Section 9.02(b);

 

(c)                if any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender that is a Revolving Lender (other than, in the case of a
Defaulting Lender that is a Swingline Lender, the portion of such Swingline
Exposure referred to in clause (b) of the definition of such term) shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) that such reallocation does not, as to any non-Defaulting Lender that is a
Revolving Lender, cause such non-Defaulting Lender’s Revolving Credit Exposure
to exceed its Revolving Commitment and (y) no Event of Default has occurred and
is then continuing;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)             if the Company cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 



 80 



 

(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the relevant
Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Revolving Commitment that was utilized by
such LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to such Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)                so long as a Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
relevant Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Company in accordance with Section 2.24(c), and Swingline
Exposure related to any such newly made Swingline Loan or any LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its funding
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless the Swingline Lender or the relevant Issuing Bank,
as the case may be, shall have entered into arrangements with the Company or
such Revolving Lender, reasonably satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Revolving Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 



 81 



 

Section 2.25. Extension of Maturity Date.

 

(a)                Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the applicable Class of Lenders)
not earlier than 120 days and not later than 30 days prior to each anniversary
of the date of this Agreement (each such date, an “Extension Date”), request
that each applicable Lender extend such Lender’s Revolving Credit Maturity Date
or Term Loan Maturity Date, as the case may be (the “Applicable Maturity Date”)
to the date that is one year after the Applicable Maturity Date then in effect
with respect to such Class for such Lender (such date that is one year after
such Applicable Maturity Date, the “Extended Maturity Date”).

 

(b)                Lender Elections to Extend. Each Lender of the applicable
Class, acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date that is 20 days after the
date on which the Administrative Agent received the Company’s extension request
(the “Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender of the applicable Class that
determines to so extend its Applicable Maturity Date, an “Extending Lender”).
Each Lender of the applicable Class that determines not to so extend its
Applicable Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender of the applicable
Class that does not so advise the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Applicable Maturity Date.

 

(c)                Notification by Administrative Agent. The Administrative
Agent shall notify the Company of each applicable Lender’s determination under
this Section no later than the date that is 15 days prior to the applicable
Extension Date (or, if such date is not a Business Day, on the next preceding
Business Day).

 

(d)                Additional Commitment Lenders. The Company shall have the
right, but shall not be obligated, on or before the Applicable Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Revolving Lender” (in the case of any extension of the Revolving Credit
Maturity Date) or as a “Term Lender” (in the case of any extension of the Term
Loan Maturity Date) under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the Applicable Maturity Date
for such Non-Extending Lender, assume a Revolving Commitment and/or Term Loans,
as applicable (and, if any such Additional Commitment Lender is already a Lender
of the applicable Class, its Revolving Commitment and/or Term Loans, as
applicable, so assumed shall be in addition to such Lender’s Revolving
Commitment and/or its Term Loans. Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Applicable Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders.

 



 82 



 

(e)                Conditions to Effectiveness of Extension. Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Lender unless:

 

(i)                 no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;

 

(ii)               the representations and warranties of the Company set forth
in this Agreement are true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and

 

(iii)             the Administrative Agent shall have received a certificate
from the Company signed by a Financial Officer of the Company certifying the
accuracy of the foregoing clauses (i) and (ii).

 

(f)                 Maturity Date for Non-Extending Lenders. On the Applicable
Maturity Date of each Non-Extending Lender, (i) to the extent of the Revolving
Commitments and Term Loans of each Non-Extending Lender of the relevant Class
not assigned to the Additional Commitment Lenders of such Class, the Revolving
Commitment of each Non-Extending Lender of such Class shall automatically
terminate and (ii) the Company shall repay such Non-Extending Lender of such
Class in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Loans of the applicable Class outstanding
on such date (and pay any additional amounts required pursuant to Section 2.16)
to the extent necessary to keep outstanding Loans of the applicable Class
ratable with any revised Applicable Percentages of the respective Lenders of
such Class effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the applicable Credit Exposures
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).

 

(g)                Conflicting Provisions. This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower for itself, and the Company on behalf of itself and its
Subsidiaries, represents and warrants to the Lenders that:

 

Section 3.01. Organization; Powers; Subsidiaries. Each of the Loan Parties is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto identifies each Subsidiary
as of the Effective Date, noting whether such Subsidiary is a Material Domestic
Subsidiary as of the Effective Date, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law), a description of each class
issued and outstanding.

 



 83 



 

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the charter, by-laws or
other organizational documents of the Loan Parties, (c) will not violate any
applicable material law or regulation or any order of any Governmental
Authority, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, except for any
such violation or right which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

 

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended September 30, 2018 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2019 and June 30, 2019. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)                Since September 30, 2018, there has been no material adverse
change in the business, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

Section 3.05. Properties. (a) Each of the Loan Parties has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except to the extent any failure to have such title or leasehold
interest would not reasonably be expected to have a Material Adverse Effect.

 

(b)                Each of the Loan Parties owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any ownership or license issues or infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 



 84 



 

Section 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the Transactions.

 

(b)                Except with respect to any other matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
party to any administrative or judicial proceeding relating to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any facts or conditions that are
reasonably expected to give rise to any Environmental Liability.

 

Section 3.07. Compliance with Laws.

 

(a)                Each of the Company and its Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                Each Swiss Borrower is compliant with the Swiss Non-Bank
Rules; provided, however, that a Swiss Borrower shall not be in breach of this
Section 3.07(b) if such number of creditors (which are not Swiss Qualifying
Banks) is exceeded solely by reason of a breach by one or more Lenders of a
confirmation contained in Section 2.17(k) or a failure by one or more Lenders to
comply with their obligations and transfer restrictions in Section 9.04.

 

(c)                For the purposes of paragraph (b) above, the Swiss Borrowers
shall assume that the aggregate number of Lenders which are not Swiss Qualifying
Banks is 10 (ten).

 

Section 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

Section 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax and UK Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes and UK Taxes required to
have been paid by it, except (a) Taxes or UK Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11. Disclosure. All written information, including the information set
forth in the Information Memorandum (when prepared), other than any projections
and information of a general economic or general industry nature furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any other Loan
Document, taken as a whole, together with and as modified by any publicly filed
information and all other written information so delivered on or prior to any
date of determination does not (when furnished) contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to forecasts or projections, the Company represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time prepared (it being understood by the Administrative Agent and the
Lenders that any such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Company or its Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections). As of the Effective Date, to the best knowledge of the
Company, the information included in the Beneficial Ownership Certification (if
any) provided on or about the Effective Date to any Lender in connection with
this Agreement is true and correct in all respects.

 



 85 



 

Section 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 3.13. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 3.14. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrower or
any Subsidiary will use any Borrowing or Letter of Credit in violation in any
material respect of any Anti-Corruption Law or in violation in any respect of
applicable Sanctions. The representations and warranties given in this Section
3.14 shall not be given (i) by any Loan Party or (ii) to any Lender to the
extent that any such representation and warranty would result in any violation
of, conflict with or liability under EU Regulation (EC) 2271/96, section 7 of
the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute.

 

Section 3.15. EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

 

Section 3.16. Solvency. As of the Term Loan Funding Date, and immediately after
giving effect to the Bengal Transactions and the incurrence of the indebtedness
and obligations being incurred in connection with this Agreement and the Bengal
Transactions on the Term Loan Funding Date, that, with respect to the Company
and its Subsidiaries on a consolidated basis, (a) the sum of the liabilities of
the Company and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets of the Company and its Subsidiaries, taken as
a whole; (b) the capital of the Company and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business. For
the purposes of this Section 3.16, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 



 86 



 

ARTICLE IV

 

Conditions

 

Section 4.01. Effective Date. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement, and the
obligations of the Lenders to make Loans (other than the Term Loans) and of the
Issuing Banks to issue Letters of Credit hereunder, shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a)                The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other customary closing documents and certificates as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E
(excluding those items set forth in Part E of such Exhibit E).

 

(b)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) (i) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Loan Parties, (ii) of Faegre Baker Daniels LLP, special Indiana counsel for
the Loan Parties, (iii) Baker & McKenzie, Luxembourg counsel for the Loan
Parties, (iv) Baker & McKenzie Zurich, Swiss counsel for the Loan Parties, (v)
Osler Hoskin & Harcourt LLP, Canadian counsel for the Loan Parties, (vi) McInnes
Cooper, Nova Scotia counsel for the Loan Parties, (vii) Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, UK counsel for the Loan Parties and (viii) Skadden,
Arps, Slate, Meagher & Flom LLP, German counsel for the Loan Parties, in each
case covering such matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request. The
Company hereby requests such counsels to deliver such opinions.

 

(c)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, certifying (in such officer’s capacity as an
officer and not in any individual capacity) compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.03.

 

(d)                (i) The Administrative Agent shall have received, at least
three (3) Business Days prior to the Effective Date, all documentation and other
information regarding the Borrowers required in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent reasonably requested in writing of the Company at
least ten (10) Business Days prior to the Effective Date and (ii) to the extent
any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least three (3) Business Days prior to the Effective
Date, any Lender that has reasonably requested, in a written notice to the
Company at least ten (10) Business Days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (d) shall be deemed to be satisfied).

 



 87 



 

(e)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced at least one Business Day prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02. Term Loan Funding Date. The obligations of the Term Lenders to
make Term Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                The Effective Date shall have occurred.

 

(b)                The Bengal Acquisition shall, substantially concurrently with
the funding of the Term Loans hereunder, be consummated in all material respects
in accordance with the Bengal Acquisition Agreement, without giving effect to
any amendments, modifications, supplements or waivers by the Company (or any of
its Subsidiaries) thereto or consents by the Company (or any of its
Subsidiaries) thereunder that are materially adverse to the Administrative Agent
or the Lenders in their capacities as such without the Administrative Agent’s
prior written consent (not to be unreasonably withheld, conditioned or delayed)
(it being understood and agreed that (i) amendments, waivers and other changes
to the definition of “Material Adverse Effect” (as defined in the Bengal
Acquisition Agreement as in effect on July 12, 2019) shall be deemed to be
materially adverse to the Lenders, and (ii) any modification, amendment or
express waiver or consents by the Company (or any of its Subsidiaries) that
results in (x) an increase to the purchase price shall be deemed to not be
materially adverse to the Lenders so long as such increase is not in excess of
10% of the purchase price or not funded with proceeds of indebtedness (other
than borrowings of Revolving Loans under this Agreement) and (y) a decrease to
the purchase price shall be deemed to not be materially adverse to the Lenders
so long as (1) such reduction is less than 10% of the purchase price or (2) such
reduction is allocated to reduce on a dollar-for-dollar basis simultaneously
both (A) the Term Loan Commitments and (B) the commitments provided to the
Company in connection with the Bengal Acquisition pursuant to the 364-day senior
unsecured bridge facility commitment letter, dated as of July 12, 2019, by and
among the Company, JPMorgan Chase Bank, N.A. and certain other lenders (and any
bridge credit agreement entered into in connection therewith) (such commitments
described in this clause (B), the “Specified Commitments”) (it being understood
and agreed, for the avoidance of doubt and by way of example, for purposes of
the foregoing clause (2), a $1 decrease in the purchase price would reduce the
Term Loan Commitments by $1 and also reduce the Specified Commitments by $1)).

 

(c)                The Bengal Refinancing shall have been consummated prior to
or substantially concurrently with the funding of the Term Loans.

 

(d)                Each of the Bengal Acquisition Agreement Representations and
the Specified Representations shall be true and correct in all material respects
on and as of the Term Loan Funding Date (provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such date).

 



 88 



 

(e)                Since July 12, 2019, there shall not have not occurred any
effect, change, development, event, circumstance, occurrence, condition, fact or
state of facts that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on Bengal (it being
understood and agreed that for purposes of this clause (e), the term “Material
Adverse Effect” shall be defined in the same manner as the definition of
“Material Adverse Effect” set forth in the Bengal Acquisition Agreement).

 

(f)                 The Administrative Agent shall have received a certificate,
dated as of the Term Loan Funding Date and signed by the President, a Vice
President or a Financial Officer of the Company as described in item 15 of the
list of closing documents attached as Exhibit E.

 

(g)                The Administrative Agent shall have received a solvency
certificate, dated as of the Term Loan Funding Date and signed by the chief
financial officer of the Company, substantially in the form of Exhibit J.

 

(h)                The Administrative Agent shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of (A) the Company and its Subsidiaries for the three most
recently completed fiscal years ended at least 90 days before the Term Loan
Funding Date and (B) Bengal and its subsidiaries for the most recently completed
fiscal year ended at least 90 days before the Term Loan Funding Date and (ii)
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of the Company and its Subsidiaries
and Bengal and its subsidiaries, for each subsequent fiscal quarter ended at
least 60 days before the Term Loan Funding Date and the corresponding period of
the prior fiscal year; provided that (x) filing of the required financial
statements on form 10-K and/or form 10-Q, as applicable, by the Company or
Bengal, respectively will satisfy the foregoing applicable requirements and (y)
the required financial statements on form 10-K and/or form 10-Q, as applicable,
that have been filed on or prior to the date hereof by (1) the Company has
satisfied the foregoing applicable requirements with respect to (I) the fiscal
years ended September 31, 2016, September 31, 2017 and September 31, 2018 and
(II) the fiscal quarters ended December 31, 2018, March 31, 2019 and June 30,
2019 and (2) Bengal has satisfied the foregoing applicable requirements with
respect to (I) the fiscal year ended December 31, 2018 and (II) the fiscal
quarters ended March 31, 2019 and June 30, 2019.

 

(i)                 The Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Company and its Subsidiaries as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days prior to the Term Loan Funding Date (or 90 days prior to
the Term Loan Funding Date in case such four fiscal quarter period is the end of
the Company’s fiscal year), prepared after giving effect to the Bengal
Transactions (including the acquisition of Bengal) as if the Bengal Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income).

 

(j)                 All fees and expenses due and payable to the Administrative
Agent and the Lenders that are required to be paid on or prior to the Term Loan
Funding Date shall have been paid or shall have been authorized to be deducted
from the proceeds of the Term Loans, so long as any such fees or expenses have
been invoiced not less than three (3) Business Days prior to the Term Loan
Funding Date (except as otherwise reasonably agreed by the Company).

 

(k)                The Term Loan Commitment Expiration Date shall not have
occurred.

 



 89 



 

The Administrative Agent shall be entitled to rely on a certificate signed by
the President, a Vice President or a Financial Officer of the Company
certifying, in the manner described in such certificate, as to the accuracy of
the matters set forth in clauses (b) through (f) of this Section 4.02 in making
a determination of the satisfaction of the conditions precedent set forth in
such clauses. The Administrative Agent shall notify the Company and the Lenders
of the Term Loan Trigger Date, and such notice shall be conclusive and binding.

 

Section 4.03. Each Credit Event. The obligation of each Lender to make a Loan
(other than (i) a Term Loan (which shall only be subject to the conditions set
forth in Section 4.02) and (ii) an Acquisition-Related Incremental Term Loan
made in accordance with, and subject to the terms and conditions of, Section
2.20) on the occasion of any Borrowing, and of the Issuing Banks to issue, amend
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)       The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the date such Loan is
made or the date of issuance, amendment or extension of such Letter of Credit,
as applicable (except to the extent any such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date).

 

(b)       At the time of and immediately after giving effect to the making of a
Loan on the occasion of such Borrowing or the issuance, amendment or extension
of such Letter of Credit, as applicable, no Default or Event of Default shall
have occurred and be continuing.

 

The making of a Loan (other than (i) a Term Loan and (ii) an Acquisition-Related
Incremental Term Loan made in accordance with, and subject to the terms and
conditions of, Section 2.20) on the occasion of any Borrowing and each issuance,
amendment or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

Section 4.04. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

 

(a)                Copies, certified by the Secretary or Assistant Secretary of
such Subsidiary, of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for the Administrative
Agent) approving the Borrowing Subsidiary Agreement and any other Loan Documents
to which such Subsidiary is becoming a party and such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Subsidiary;

 

(b)                An incumbency certificate, executed by the Secretary or
Assistant Secretary of such Subsidiary, which shall identify by name and title
and bear the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

 

(c)                Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonable and customary and addressed to the Administrative Agent and
the Lenders; and

 



 90 



 

(d)                Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent in
connection with applicable laws, rules and regulations.

 

(e)                Any documentation and other information with respect to such
proposed Subsidiary Borrower that is reasonably requested by the Administrative
Agent or any of the Lenders (acting through the Administrative Agent) at least
three Business Days in advance of the proposed effective date of such
designation in connection with requirements by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act and, to the extent such Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Beneficial
Ownership Regulation.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)                within one hundred (100) days after the end of each fiscal
year of the Company (or, if earlier, within five (5) days after the date that
the Annual Report on Form 10-K of the Company for such fiscal year would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                within fifty-five (55) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company (or, if earlier,
by the date that the Quarterly Report on Form 10-Q of the Company for such
fiscal quarter would be required to be filed under the rules and regulations of
the SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 



 91 



 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred that is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.10 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(e)                promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and,
to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Beneficial Ownership Regulation.

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System; (ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly upon a Responsible Officer of the Company having actual
knowledge thereof:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Subsidiary thereof that would reasonably be expected to result in
a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(d)                to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, any change in the
information provided in the Beneficial Ownership Certification delivered to such
Lender that would result in a change to the list of beneficial owners identified
in such certification; and

 



 92 



 

(e)                any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (ii)
posted or the Company provides a link thereto on http://www.hillenbrand.com; or
(iii) posted on the Company’s behalf on an Internet or intranet website, if any,
to which the Administrative Agent and the Lenders have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done (i) all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) take, or cause to be taken, all reasonable actions to
preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted (except, for purposes of this clause (ii), to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect); provided that (x) the foregoing shall not prohibit any
merger, consolidation, amalgamation, disposition, liquidation or dissolution
permitted under Section 6.04 and (y) neither the Company nor any of its
Subsidiaries shall be required to preserve any right, qualification, license,
permit, privilege, franchise, governmental authorization, intellectual property
right or authority to conduct its business if the Company or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of business of the Company or such Subsidiary, as the case may be, and
that the loss thereof is not disadvantageous in any material respect to the
Company, such Subsidiary or the Lenders. Each Borrower incorporated in a
European Union jurisdiction shall cause its registered office and “centre of
main interests” (as that term is used in Article 3(1) of the Recast Regulation)
to be situated solely in its jurisdiction of incorporation and shall have an
“establishment” (as that term is used in Article 2(10) of the Recast Regulation)
situated solely in its jurisdiction of incorporation.

 

Section 5.04. Payment of Tax Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its Tax and UK Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Company and its Subsidiaries (taken as a
whole) in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies or with a
captive insurance company that is an Affiliate of the Company, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 



 93 



 

Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries true and correct in all material respects are made of all material
financial dealings and transactions in relation to its business and activities
and, subject to Section 5.01, in form permitting financial statements conforming
with GAAP to be derived therefrom. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that the Company or such Subsidiary is afforded the opportunity to
participate in such discussions, its independent accountants, all at such
reasonable times and as often as reasonably requested; provided, however, in no
event shall such visitations, inspections or examinations occur more frequently
than once per calendar year so long as no Event of Default has occurred and is
continuing. The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may, subject to Section 9.12, prepare and
distribute to the Lenders certain reports pertaining to the Company and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders. Notwithstanding anything to the contrary in this Section 5.06, neither
the Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product.

 

Section 5.07. Compliance with Laws .

 

(a)                The Company will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws), in each case except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

(b)                Each Swiss Borrower shall be compliant with the Swiss
Non-Bank Rules; provided, however, that a Swiss Borrower shall not be in breach
of this Section 5.07(b) if such number of creditors (which are not Swiss
Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(c)                For the purposes of paragraph (b) above, the Swiss Borrowers
shall assume that the aggregate number of Lenders which are not Swiss Qualifying
Banks is 10 (ten).

 

Section 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Company and its Subsidiaries. Notwithstanding anything to the contrary
set forth in this Section 5.08, all proceeds of the Term Loans will be used only
to finance the Bengal Transactions and to pay fees, costs and expenses related
hereto and thereto. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall procure that its other Subsidiaries shall not use, the proceeds of
any Borrowing or Letter of Credit (i) for the purpose of making an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation in any material respect of
any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case, in violation of applicable
Sanctions or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. The undertaking given in the
immediately preceding sentence shall not be given (i) by any Loan Party or (ii)
to any Lender to the extent that such undertaking would result in any violation
of, conflict with or liability under EU Regulation (EC) 2271/96, section 7 of
the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute.

 



 94 



 

Section 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within forty-five (45) days (or such later date as may be agreed upon by the
Administrative Agent) after delivery of the applicable annual Compliance
Certificate showing that any Person qualifies as a Material Domestic Subsidiary
(other than Excluded Subsidiaries), the Company shall cause such Material
Domestic Subsidiary to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other customary corporate documentation and legal opinions, to the extent
reasonably requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or shall have been cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the Administrative Agent) and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

Section 6.01. Liens. The Company will not, and will not permit any Subsidiary
to, create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign any right to
receive income other than:

 

(a)                Liens pursuant to any Loan Document (including Liens on any
cash in favor of an Issuing Bank required pursuant to the terms of this
Agreement);

 

(b)                Liens existing on the Effective Date (i) that do not exceed
$1,000,000 or (ii) are listed on Schedule 6.01 and any renewals or extensions
thereof; provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 6.03(b);

 

(c)                Liens for taxes not yet due or which are being contested in
good faith and by appropriate proceedings in the circumstances, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings in the circumstances, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 



 95 



 

(e)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (including, but not limited to, section 8a of the German
Semi-retirement Act (Altersteilzeitgesetz) and section 7d of the German Social
Law Act No. 4 (Sozialgesetzbuch) but other than any Lien imposed by ERISA),
including cash collateral for obligations in respect of letters of credit,
guarantee obligations or similar instruments related to the foregoing, and
deposits securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(f)                 pledges or deposits (including cash collateral for
obligations in respect of letters of credit and bank guarantees) to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(g)                easements, rights-of-way, restrictions and other similar
encumbrances affecting real property and other minor defects or irregularities
in title and other similar encumbrances including the reservations, limitations,
provisos and conditions, which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
of the Company and its Subsidiaries taken as a whole or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)                Liens securing Indebtedness permitted under Section 6.03(d);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(i)                 Liens securing Indebtedness permitted under Section 6.03(r);

 

(j)                 statutory rights of set-off arising in the ordinary course
of business;

 

(k)                Liens existing on property at the time of acquisition thereof
by the Company or any Subsidiary and not created in contemplation thereof;

 

(l)                 Liens existing on property of a Subsidiary at the time such
Subsidiary is merged, consolidated or amalgamated with or into, or acquired by,
the Company or any Subsidiary or becomes a Subsidiary and not created in
contemplation thereof;

 

(m)              Liens in favor of banks which arise under Article 4 of the
Uniform Commercial Code on items in collection and documents relating thereto
and the proceeds thereof or which arise under banks’ standard terms and
conditions;

 

(n)                judgment Liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII or Liens securing appeal or
surety bonds related to such judgments;

 



 96 



 

(o)                any interest or title of a landlord, lessor or sublessor
under any lease of real estate or any Lien affecting solely the interest of the
landlord, lessor or sublessor;

 

(p)                leases, licenses, subleases or sublicenses granted (i) to
others not interfering in any material respect with the business of the Company
and its Subsidiaries, taken as a whole, or (ii) between or among any of the Loan
Parties or any of their Subsidiaries;

 

(q)                purported Liens evidenced by the filing of precautionary UCC
financing statements, PPSA financing statements or similar filings relating to
operating leases of personal property entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(r)                 any interest or title of a licensor under any license or
sublicense entered into by the Company or any Subsidiary as a licensee or
sublicensee (i) existing on the Effective Date or (ii) in the ordinary course of
its business;

 

(s)                 with respect to any real property, immaterial title defects
or irregularities that do not, individually or in the aggregate, materially
impair the use of such real property;

 

(t)                 Liens on any cash earnest money deposits or other escrow
arrangements made in connection with any letter of intent or purchase agreement;

 

(u)                Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(v)                Liens arising out of sale and leaseback transactions;

 

(w)              customary rights of first refusal, “tag along” and “drag along”
rights, and put and call arrangements under joint venture agreements;

 

(x)                Liens on treasury stock of the Company;

 

(y)                Liens (x) in favor of collecting or payor banks having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in possession of such bank, (y) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business or (z) in favor of banking institutions arising as a matter
of law or standard business terms and conditions encumbering deposits (including
the right of setoff) and which are within the general parameters customary in
the banking industry;

 

(z)                Liens securing obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Agreement;

 

(aa)             other Liens securing liabilities or assignments of rights to
receive income in an aggregate amount not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Tangible Assets (calculated as of the
end of the immediately preceding fiscal quarter for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a) or
(b) or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) at any time outstanding; provided
that, for the avoidance of doubt, no Default or Event of Default shall be deemed
to have occurred if, at the time of the creation, incurrence, assumption or
initial existence thereof, such Liens were permitted to be incurred pursuant to
this clause (aa) notwithstanding a decrease after such time in the basket amount
permitted under this clause (aa) as a result of a decrease in Consolidated
Tangible Assets;

 



 97 



 

(bb)            Liens on property or assets deposited with a trustee or paying
agent or otherwise segregated or held in trust or under an escrow or other
funding arrangement with respect to the Specified Senior Notes Indebtedness
prior to the consummation of the Bengal Acquisition (or during the period from
the Effective Date until the date that is 90 days after the termination of the
Bengal Acquisition Agreement); and

 

(cc)             Liens on property or assets deposited with a trustee or paying
agent or otherwise segregated or held in trust or under an escrow or other
funding arrangement for the sole purpose of repurchasing, redeeming, defeasing,
repaying, satisfying and discharging or otherwise acquiring or retiring
Indebtedness.

 

Section 6.02. Acquisitions. The Company will not, and will not permit any
Subsidiary to, acquire (in one or a series of transactions) all of the capital
stock or equity interests or all or substantially all of the assets of any
Person, unless (i) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom and (ii)
if the aggregate amount invested (including assumed debt) is greater than
$375,000,000, relevant financial information, statements and projections
reasonably requested by the Administrative Agent in respect of the Company and
its Subsidiaries as of the end of the most recent fiscal quarter for the four
fiscal quarters most recently ended giving effect to the acquisition of the
company or business pursuant to this Section 6.02 are delivered to the
Administrative Agent not less than five (5) Business Days prior to the
consummation of any such acquisition or series of acquisitions, together with a
certificate of a Responsible Officer of the Company delivered to the Lenders
demonstrating pro forma compliance with Section 6.10 after giving effect to such
acquisition or series of acquisitions; provided that notwithstanding anything to
the contrary set forth in this Section 6.02, it is hereby understood and agreed
that the Bengal Acquisition is permitted under this Section 6.02 and is not
subject to the requirements set forth in the foregoing clauses (i) and (ii).

 

Section 6.03. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist, any Indebtedness,
except:

 

(a)               Indebtedness under the Loan Documents;

 

(b)               Indebtedness that (i) is outstanding on the Effective Date
that is less than $2,000,000 individually or $15,000,000 in the aggregate or
(ii) arises or is incurred under agreements listed on Schedule 6.03, and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)               obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Agreement; provided that such
obligations are (or were) entered into in the ordinary course of business, and
not for purposes of speculation;

 

(d)               Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof; provided further that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided that the only property subject to such capital
leases and purchase money obligations is the property so acquired;

 



 98 



 

(e)                Indebtedness that may be deemed to exist pursuant to surety
bonds, appeal bonds, supersedeas bonds or similar obligations incurred in the
ordinary course of business;

 

(f)                 so long as no Default has occurred and is continuing or
would result therefrom at the time of incurrence, (1) the Specified Senior Notes
Indebtedness and (2) any other unsecured Indebtedness of (x) the Company or any
Subsidiary Guarantor and (y) any Foreign Subsidiary Borrower, in the case of
clause (y), in an aggregate principal amount not to exceed the greater of (i)
$200,000,000 and (ii) 20% of Consolidated Tangible Assets (calculated as of the
end of the immediately preceding fiscal quarter for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a) or
(b) or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)); provided that, in each case, such
Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising under this Agreement and the Loan Documents;

 

(g)                Indebtedness of a Subsidiary of the Company to the Company or
any of the Company’s other Subsidiaries or Indebtedness of the Company to any
Subsidiary of the Company in connection with loans or advances; provided that
each item of intercompany debt shall be unsecured and such Indebtedness shall
only be permitted under this clause (g) to the extent it will be eliminated for
purposes of the consolidated financial statements of the Company in accordance
with GAAP;

 

(h)                Indebtedness arising as a result of the endorsement in the
ordinary course of business of negotiable instruments in the course of
collection;

 

(i)                 Indebtedness incurred in connection with the acquisition of
all or a portion of Hill-Rom Company, Inc.’s interest in the real and personal
property described in the Farm Agreement;

 

(j)                 Guarantees by the Company of Indebtedness of any Subsidiary
of the Company and by any Subsidiary of the Company of Indebtedness of the
Company or any other Subsidiary of the Company; provided that the Indebtedness
so Guaranteed is permitted by this Section 6.03;

 

(k)                Indebtedness owed to any Person providing workers'
compensation, health, disability or other employee benefits or property,
casualty, liability or other insurance to the Company or any Subsidiary of the
Company, including pursuant to reimbursement or indemnification obligations to
such Person, in each case incurred in the ordinary course of business;

 

(l)                 customary contingent indemnification obligations to
purchasers in connection with any disposition;

 

(m)              Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation thereof and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 



 99 



 

(n)                Indebtedness in respect of netting services, cash management
obligations, overdraft protections and otherwise in connection with deposit
accounts and Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

 

(o)                Indebtedness with respect to the deferred purchase price of
property acquired and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to any existing commitments unutilized thereunder or by an amount equal to
a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(p)                Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards or purchase cards
(including so-called “procurement cards” or “P-cards”), in each case, incurred
in the ordinary course of business;

 

(q)                contingent liabilities in respect of any indemnification
obligations, adjustment of purchase price, non-compete, or similar obligations
(other than Guarantees of any Indebtedness for borrowed money) of the Company or
any Subsidiary of the Company incurred in connection with the consummation of
one or more acquisitions; and

 

(r)                 other Indebtedness (exclusive of Indebtedness permitted
under clauses (a) through (q) above) in an aggregate principal amount not to
exceed the greater of (i) $150,000,000 and (ii) 15% of Consolidated Tangible
Assets (calculated as of the end of the immediately preceding fiscal quarter for
which the Company’s financial statements were most recently delivered pursuant
to Section 5.01(a) or (b) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)) at any time
outstanding; provided that, for the avoidance of doubt, no Default or Event of
Default shall be deemed to have occurred if, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness was
permitted to be incurred pursuant to this clause (r) notwithstanding a decrease
after such time in the basket amount permitted under this clause (r) as a result
of a decrease in Consolidated Tangible Assets.

 

Section 6.04. Fundamental Changes. The Company will not, and will not permit any
of its Subsidiaries to, merge, dissolve, liquidate, consolidate or amalgamate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                any Subsidiary may (i) merge or consolidate with or into the
Company, provided that the Company shall be the continuing or surviving Person
or (ii) merge, consolidate or amalgamate with any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging or
amalgamating with another Subsidiary, the wholly owned Subsidiary shall be the
continuing or surviving Person (or the continuing corporation resulting from
such amalgamation shall be a wholly owned Subsidiary);

 



 100 



 

(b)                any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary;

 

(c)                the Company or any Subsidiary may merge (or, in the case of a
Subsidiary, amalgamate) with any Person in a transaction that would be an
acquisition or a Disposition that is permitted under this Agreement; provided
that in the case of an acquisition (i) if the Company is a party to such merger,
it shall be the continuing or surviving Person, or (ii) if any Subsidiary
Guarantor or Subsidiary Borrower is a party to such merger or amalgamation, such
Subsidiary shall be the continuing or surviving Person (or the continuing
corporation resulting from such amalgamation shall be a Subsidiary Guarantor or
Subsidiary Borrower, as applicable, and shall have executed and delivered to the
Administrative Agent a confirmation to that effect reasonably satisfactory to
the Administrative Agent); and

 

(d)                the Company may Dispose of its Treasury Stock.

 

Section 6.05. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

 

(a)                each Subsidiary may make Restricted Payments to the Company
and to other Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, such Restricted Payment may be made to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

 

(b)                the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 

(c)                the Company and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

 

(d)                the Company and each Subsidiary may make distributions to
current and former employees, officers, or directors of the Company and its
Subsidiaries (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of purchases, redemptions or other acquisitions of Equity Interests of
the Company or its Subsidiaries held by such Persons; and

 

(e)                the Company may declare and pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash;
provided that immediately after giving effect to such proposed action, no Event
of Default would exist.

 

Section 6.06. Change in Nature of Business. The Company will not, and will not
permit any of its Subsidiaries to, enter into any material line of business if,
after giving effect thereto, the business of the Company and its Subsidiaries,
taken as a whole, would be substantially different from the business in which
the Company and its Subsidiaries, taken as a whole, are presently engaged,
provided that this Section 6.06 shall not prohibit the Company or its
Subsidiaries from entering into (x) any line of business that is reasonably
related, incidental, ancillary or complementary to, or any reasonable extension,
development or expansion of, the business in which the Company and its
Subsidiaries, taken as a whole, are presently engaged, or (y) any other non-core
incidental businesses acquired in connection with any acquisition or investment
not prohibited hereunder.

 



 101 



 

Section 6.07. [Intentionally Omitted].

 

Section 6.08. Burdensome Agreements. The Company will not, and will not permit
any of its Subsidiaries to, enter into any Contractual Obligation that: limits
the ability (a) of any Subsidiary to make Restricted Payments to the Company;
(b) of any Subsidiary to Guarantee the Indebtedness of the Borrowers under the
Loan Documents or (c) of the Company or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person to secure the obligations of
the Loan Parties under the Loan Documents, other than, in each case limitations
and restrictions:

 

(a)                set forth in this Agreement and any other Loan Document;

 

(b)                on subletting or assignment of any leases or licenses of the
Company or any Subsidiary or on the assignment of a Contractual Obligation or
any rights thereunder or any other customary non-assignment provisions, in each
case entered into in the ordinary course of business;

 

(c)                set forth in Contractual Obligations for the disposition of
assets (including any Equity Interests in any Subsidiary) of the Company or any
Subsidiary of the Company; provided such restrictions and conditions apply only
to the assets or Subsidiary that is to be sold;

 

(d)                set forth in the Farm Agreement, the Airport Access and Use
Agreement or the Joint Ownership Agreements;

 

(e)                set forth in any Contractual Obligation governing
Indebtedness permitted under Section 6.03(b), (d), (f), (j), (m), (o) and (r);

 

(f)                 with respect to cash or other deposits (including escrowed
funds) received by Company or any Subsidiary in the ordinary course of business
and assets subject to Liens permitted by Section 6.01(b), (e), (f), (h), (j),
(k), (l), (n), (t), (v) and (z);

 

(g)                set forth in joint venture agreements and other similar
agreements concerning joint ventures and applicable solely to such joint
venture;

 

(h)                set forth in any Contractual Obligation relating to an asset
being acquired existing at the time of acquisition or a Subsidiary existing at
the time such Subsidiary is merged, consolidated or amalgamated with or into, or
acquired by, the Company or any Subsidiary or becomes a Subsidiary and, in each
case, not in contemplation thereof;

 

(i)                 contained in any trading, netting, operating, construction,
service, supply, purchase, credit card, credit card processing service, debit
card, stored value card, purchase card (including a so-called “procurement card”
or “P-card”) or other agreement to which the Company or any of its Subsidiaries
is a party and entered into in the ordinary course of business; provided that
such agreement prohibits the encumbrance of solely the property or assets of the
Company or such Subsidiary that are the subject of such agreement, the payment
rights arising thereunder, the accounts associated with such agreement, or the
proceeds thereof and does not extend to any other asset or property of the
Company or such Subsidiary or the assets or property of any other Subsidiary;

 



 102 



 

(j)                 (A) existing by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Company or any Material Subsidiary not otherwise prohibited by this
Agreement (so long as such limitation or restriction applies only to the
property or assets subject to such transfer, agreement to transfer, option,
right or Lien), (B) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (C) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Company or any Subsidiary, (D) pursuant to customary
provisions in any swap or derivative transactions (including any Swap
Agreement), (E) pursuant to customary provisions in leases or licenses of
intellectual property (or in other contracts governing intellectual property
rights) and other similar agreements entered into in the ordinary course of
business, (F) pursuant to customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Company and its Subsidiaries to meet their
ongoing obligations or (G) on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(k)                customary restrictions and conditions contained in the
document relating to Liens permitted under this Agreement, so long as (1) such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.08; or

 

(l)                 customary restrictions required by, or arising by operation
of law under, applicable law, rule or regulation to the extent contained in a
document relating to the Equity Interests or governance of any Foreign
Subsidiary that is not a Borrower.

 

Section 6.09. Use of Proceeds. The Company will not, and will not permit any
Subsidiary to, use the proceeds of any Loans or Letters of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case, in violation of Regulation U of the Board.

 

Section 6.10. Financial Covenants.

 

(a)                Maximum Leverage Ratio. The Company will not permit the ratio
(the “Leverage Ratio”), determined as of the last day of each of its fiscal
quarters ending on and after September 30, 2019, of (i) (x) Consolidated
Indebtedness minus (y) the Liquidity Amount, in each case as of the last day of
such fiscal quarter to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the last day of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be greater than 3.50 to 1.00; provided that (x) the Company may, by written
notice to the Administrative Agent for distribution to the Lenders and not more
than twice during the term of this Agreement, elect to increase the maximum
Leverage Ratio to 4.00 to 1.00 for a period of three (3) consecutive fiscal
quarters in connection with an acquisition that involves the payment of
consideration by the Company and/or its Subsidiaries in excess of $75,000,000
occurring during the first of such three fiscal quarters (each such period, an
“Adjusted Covenant Period”) and (y) notwithstanding the foregoing clause (x),
the Company may not elect an Adjusted Covenant Period for at least two (2) full
fiscal quarters following the end of an Adjusted Covenant Period before a new
Adjusted Covenant Period is available again pursuant to the preceding clause (x)
for a new period of three (3) consecutive fiscal quarters. For purposes of
calculations under this Section 6.10(a), Consolidated Indebtedness shall not
include 75% of the principal amount of any mandatorily convertible unsecured
bonds, debentures, preferred stock or similar instruments in a principal amount
not to exceed $500,000,000 in the aggregate during the term of this Agreement
which are payable in no more than three years (whether by redemption, call
option or otherwise) solely in common stock or other common equity interests.

 



 103 



 

Notwithstanding the foregoing, the following change shall be automatically
deemed to be made to Section 6.10(a) on, and with effect as of, the date on
which (1) a change that is the substantial equivalent of the following change is
made to the corresponding provision of both the “LG Facility Agreement” and the
“Shelf Agreement”, in each case as defined in the Company’s most recent
applicable filings with the SEC and (2) the Administrative Agent shall have
received from the Company an executed copy of each such amendment making such
conforming change, in each case such amendment being confirmed by the Company in
writing to be effective:

 

A new sentence will be added to the end of Section 6.10(a) as follows:

 

“For purposes of calculations under this Section 6.10(a), prior to the
consummation of the Bengal Acquisition (or during the period from the Effective
Date until the date that is 90 days after the termination of the Bengal
Acquisition Agreement), Consolidated Indebtedness shall not include Specified
Senior Notes Indebtedness; provided that (a) the release of the proceeds of the
Specified Senior Note Indebtedness to the Company and its Subsidiaries is
contingent upon the consummation of the Bengal Acquisition and, pending such
release, such proceeds are held in escrow (and, if the Bengal Acquisition
Agreement is terminated prior to the consummation of the Bengal Acquisition or
if the Bengal Acquisition is otherwise not consummated by the date specified in
the Specified Senior Notes Indenture, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of the Specified Senior Notes Indebtedness) or (b) the Specified Senior
Notes Indenture contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits the Specified Senior Notes Indebtedness
to be redeemed or prepaid if the Bengal Acquisition is not consummated by the
date specified in the Specified Senior Notes Indenture (and if the Bengal
Acquisition Agreement is terminated in accordance with its terms prior to the
consummation of the Bengal Acquisition or the Bengal Acquisition is otherwise
not consummated by the date specified in the Specified Senior Notes Indenture,
the Specified Senior Notes Indebtedness is so redeemed or prepaid within 90 days
of such termination or such specified date, as the case may be).”

 

(b)                Minimum Interest Coverage Ratio. The Company will not permit
the ratio (the “Interest Coverage Ratio”), determined as of the last day of each
of its fiscal quarters ending on and after September 30, 2019, of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for
the period of four (4) consecutive fiscal quarters ending with the last day of
such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 3.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement or fail to make a
payment pursuant to Article X, in each case when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 



 104 



 

(b)                any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of any Borrower or any Subsidiary in this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d)                any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence), 5.08 or 5.09, in Article VI or in Article X;

 

(e)                any Borrower or any Subsidiary Guarantor, as applicable,
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

 

(f)                 the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, which
is not cured within any applicable grace period therefor;

 

(g)                any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits, after the expiration of any applicable grace period, and delivery of
any applicable required notice, provided in the applicable agreement or
instrument under which such Indebtedness was created, the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, (v) any redemption,
conversion or settlement of any such Material Indebtedness that is convertible
into Equity Interests (and cash in lieu of fractional shares) and/or cash (in
lieu of such Equity Interests in an amount determined by reference to the price
of the common stock of the Company at the time of such conversion or settlement)
in the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default, (vi) prepayments required by the terms of
Indebtedness as a result of customary provisions in respect of illegality,
replacement of lenders and gross-up provisions for Taxes, increased costs,
capital adequacy and other similar customary requirements and (vii) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with the terms of such Indebtedness solely as
the result of the Company or any Subsidiary delivering a prepayment, redemption
or similar notice with respect to such prepayment, redemption or other
satisfaction;

 



 105 



 

(h)                (1) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(including, without limitation, any applicable provisions or any corporations
legislation) or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered, (2)
a UK Insolvency Event shall occur in respect of any UK Relevant Entity, (3) a
Luxembourg Insolvency Event shall occur in respect of any Luxembourg Borrower or
(4) a German Insolvency Event shall occur in respect of any German Borrower;

 

(i)                 the Company or any Material Subsidiary (other than any UK
Relevant Entity or German Borrower) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect (including, without limitation, any
applicable provisions or any corporations legislation), (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                 the Company or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)                judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate (net of any amounts that are covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and as to which such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment or order) shall be rendered against
the Company or any of its Subsidiaries and remain undischarged or unpaid and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

(l)                 an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(m)              a Change in Control shall occur; or

 



 106 



 

(n)                any material provision of the Subsidiary Guaranty for any
reason (other than the release of any Subsidiary Guarantor permitted under this
Agreement or any other Loan Document) ceases to be valid, binding and
enforceable in accordance with its terms (or any Subsidiary Guarantor shall
challenge the enforceability of the Subsidiary Guaranty or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of the Subsidiary Guaranty has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Company, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately (provided that, solely in the case of
the Term Loan Commitments, the Term Loan Commitments shall not terminate prior
to the earliest of, as applicable (A) the Term Loan Commitment Expiration Date
and (B) the Term Loan Funding Date (after consummation of the Bengal
Transactions); provided, further, that, for the avoidance of doubt, the
availability of Term Loans shall be subject solely to the satisfaction of the
conditions set forth in Section 4.02), (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require that the Company provide cash collateral as
required in Section 2.06(j); and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate (provided that, solely in the case of the Term Loan
Commitments, the Term Loan Commitments shall not terminate prior to the earliest
of, as applicable (A) the Term Loan Commitment Expiration Date and (B) the Term
Loan Funding Date (after consummation of the Bengal Transactions); provided,
further, that, for the avoidance of doubt, the availability of Term Loans shall
be subject solely to the satisfaction of the conditions set forth in Section
4.02) and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, and the
obligations of the Company to cash collateralize the LC Exposure as provided in
clause (iii) above shall automatically become effective, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Subject to the foregoing with respect to Term
Loan Commitments before the Term Loan Funding Date, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.01. General Matters.

 

(a)                Each of the Lenders and the Issuing Banks hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Banks), and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 



 107 



 

(b)                The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (i) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (iii) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

(d)                The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

(e)                The Administrative Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as their respective activities as the
Administrative Agent.

 



 108 



 

(f)                 Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right (with the
consent of the Company (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Company shall be required if an Event
of Default under clauses (a), (b), (h), (i) or (j) of Article VII has occurred
and is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

(g)                Each Lender acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any other Lender and their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

 

(h)                None of the Lenders, if any, identified in this Agreement as
a Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 



 109 



 

(i)                 The Lenders are not partners or co-venturers, and no Lender
shall be liable for the acts or omissions of, or (except as otherwise set forth
herein in case of the Administrative Agent) authorized to act for, any other
Lender. The Administrative Agent shall have the exclusive right on behalf of the
Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.

 

Section 8.02. Posting of Communications.

 

(a)                The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make any Communications available to the Lenders and
the Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(b)                Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c)                THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY LOAN PARTY, ANY ARRANGER, ANY CO-SYNDICATION AGENT, ANY CO-DOCUMENTATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM except TO THE EXTENT OF direct AND ACTUAL
damages AS ARE determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE APPLICABLE PARTIES; PROVIDED THAT NOTHING IN THIS
SENTENCE SHALL LIMIT THE COMPANY’S INDEMNITY OBLIGATIONS TO ANY INDEMNITEE UNDER
SECTION 9.03 IN RESPECT OF CLAIMS MADE BY THIRD PARTIES FOR ANY DIRECT OR
INDIRECT SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES.

 



 110 



 

(d)                Each Lender and each Issuing Bank agrees that notice to it
(as provided in the next sentence) specifying that Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender and each Issuing Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or such Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

 

(e)                Each of the Lenders, the Issuing Banks and the Borrowers
agree that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

 

(f)                 Nothing herein shall prejudice the right of the
Administrative Agent, any Lender or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

Section 8.03. Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Loan Party, that at least one
of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans in connection with
the Loans, the Letters of Credit or the Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 



 111 



 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

(c)                The Administrative Agent and each Arranger, Co-Syndication
Agent and Co-Documentation Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below) or as otherwise permitted pursuant to Section 5.01 or 5.02,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                 if to any Borrower, to it c/o Hillenbrand, Inc., One
Batesville Boulevard, Batesville, Indiana 47006 Attention of Theodore S. Haddad,
Jr., Vice President and Treasurer (Telecopy No. 812-931-5209; Telephone
No. 812-934-7251);

 

(ii)               if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars other than Designated Loans, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention of Pastell
Jenkins (Telecopy No. 888-292-9533), (B) in the case of Borrowings denominated
in Foreign Currencies (other than Canadian Revolving Borrowings) and Designated
Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14
5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777
2360) and (C) in the case of Canadian Revolving Borrowings, to JPMorgan Chase
Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago, Illinois 60603,
Attention of Patricia Barcelona-Schuldt (Telecopy No. 312-385-7101), and in each
case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th
Floor, Chicago, Illinois 60603, Attention of Erik Barragan (Telecopy No. (877)
221-4010);

 



 112 



 

(iii)             if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Susan Moy (Telecopy No. 312-256-2608) or Cassandra
Groves (Telecopy No. 312-256-2608);

 

(iv)              if to the Swingline Lender, (A) in the case of Swing Line
Loans denominated in Dollars other than Designated Loans, to JPMorgan Chase
Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention of
Pastell Jenkins (Telecopy No. 888-292-9533), (B) in the case of Swing Line Loans
denominated in Foreign Currencies (other than Canadian Swingline Loans) and
Designated Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360) and (C) in the case of Canadian Swingline Loans, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago,
Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy No.
312-385-7101); and

 

(v)                if to any other Lender or Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                Except as otherwise permitted pursuant to Section 5.01 or
5.02, notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)                Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 



 113 



 

(d)                Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                Except as provided in Section 2.20 (with respect to an
Incremental Term Loan Amendment or an additional Commitment), or in Section 2.25
(with respect to the extension of any Applicable Maturity Date), or as provided
in Section 2.14(a) or (b), neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement owed to a Lender (including, without limitation,
reduce the principal amount of any Term Loan due on any Term Loan Installment
Date) or reduce the rate of interest thereon, or reduce any fees payable to a
Lender hereunder, without the written consent of such Lender; provided that (x)
neither (1) any amendment to the financial covenants or financial covenant
definitions in this Agreement or (2) any amendment entered into pursuant to the
terms of Section 2.14(a) or (b) shall constitute a reduction in the rate of
interest or fees for purposes of this clause (ii) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any LC
Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or fees at the applicable default
rate set forth in Section 2.13(e), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement (including, without
limitation, any Term Loan Installment Date) owed to a Lender, or any interest
thereon, or any fees payable to a Lender hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment of a Lender, without the written consent of such Lender (other
than with respect to the matters set forth in clauses (ii)(x) and (ii)(y)
above), (iv) change Section 2.09(c) or Section 2.18(b) or (d) in a manner that
would alter the ratable reduction of Commitments or the pro rata sharing of
payments required thereby, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by Section
2.20 to be parties to an Incremental Term Loan Amendment, Incremental Term Loans
may be included in Section 2.20 on substantially the same basis as the Revolving
Loans are included immediately prior to such Incremental Term Loan Amendment),
(v) (x) waive any condition set forth in Section 4.03 in respect of the making
of a Revolving Loan without the written consent of the Required Revolving
Lenders or (y) waive any condition set forth in Section 4.02 in respect of the
making of a Term Loan without the written consent of the Required Term Lenders
(it being understood and agreed that any amendment or waiver of, or any consent
with respect to, any provision of this Agreement (other than any waiver
expressly relating to Section 4.02 or Section 4.03, as applicable) or any other
Loan Document, including any amendment of any affirmative or negative covenant
set forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of a condition set forth in
Section 4.02 or Section 4.03, as applicable, for purposes of this Section 9.02),
(vi) change any of the provisions of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Term Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (or each
Lender of such Class, as applicable) (it being understood that, solely with the
consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Loans are included immediately prior to such Incremental
Term Loan Amendment), or (vii) release the Company from its obligations under
Article X or, except as permitted by Section 9.14, all or substantially all of
the Subsidiary Guarantors from their obligations under the Subsidiary Guaranty,
in each case without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

 



 114 



 

(c)                Notwithstanding the foregoing, this Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrowers (x) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to an Incremental Term Loan Amendment) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, the initial
Term Loans, Incremental Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)                If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “such Lender,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Company and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, (ii) each Borrower
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by such Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15, 2.17 and 2.17A, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender and (iii) such
Non-Consenting Lender shall have received the outstanding principal amount of
its Loans and participations in LC Disbursements. Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof.

 



 115 



 

(e)                Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent and one local counsel in each applicable
jurisdiction), in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by (x) the Administrative Agent, (y) any Issuing Bank or (z) after the
occurrence and during the continuation of any Event of Default, any Lender
(solely in the case of the foregoing clause (z) in connection with such Event of
Default) (which, for purposes of this clause (iii), in the case of counsel,
shall be limited to the reasonable fees, charges and disbursements of one
primary counsel and one local counsel in each applicable jurisdiction for the
Administrative Agent and one additional counsel for all Lenders other than the
Administrative Agent and additional counsel in light of actual or potential
conflicts of interest), in connection with the enforcement of its rights, or the
Administrative Agent’s protection of rights, in connection with this Agreement
and any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred by the Administrative Agent during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                The Company shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (which, in the case of counsel, shall be limited to the fees,
charges and disbursements of (x) one primary counsel and one local counsel in
each applicable jurisdiction for the Administrative Agent, (y) one additional
counsel, and one additional local counsel in each applicable jurisdiction, for
all Lenders other than the Administrative Agent and (z) additional counsel for
affected Lenders in light of actual or potential conflicts of interest) incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) any Loan Document, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions,
(ii) any Loan or Letter of Credit or the actual or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether or not such claim, litigation, investigation or proceeding is
brought by the Company or any other Loan Party or its or their respective equity
holders, Affiliates, creditors or any other third Person, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its Related Indemnified Parties, (y) the material breach by such Indemnitee or
any of its Related Indemnified Parties of its express obligations under the
applicable Loan Documents pursuant to a claim initiated by the Company or (z)
any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries) other than claims against
the Administrative Agent, any Issuing Bank, the Swingline Lender or any lead
arranger or any bookrunner in its capacity as, or in fulfilling its role as, the
Administrative Agent, an Issuing Bank, the Swingline Lender, a lead arranger, a
bookrunner, an Issuing Bank or the Swingline Lender or any similar role under
this Agreement. As used above, “Related Indemnified Party” of an Indemnitee
means (1) any Controlling Person or Controlled Affiliate of such Indemnitee, (2)
the respective directors, officers or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents,
advisors and representatives of such Indemnitee or any of its Controlling
Persons or Controlled Affiliates, in the case of this clause (3), acting on at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlling Person, Controlled
Affiliate, director, officer or employee in this sentence pertains to a
Controlling Person, Controlled Affiliate, director, officer or employee involved
in the structuring, arrangement, negotiation or syndication of the credit
facilities evidenced by this Agreement. This Section 9.03(b) shall not apply
with respect to Taxes or UK Taxes other than any Taxes or UK Taxes that
represent losses, claims or damages arising from any non-Tax or non-UK Tax
claim.

 



 116 



 

(c)                To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, and each Revolving Lender
severally agrees to pay to such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d)                To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties. To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
and no Loan Party shall assert against any Indemnitee, and each Indemnitee and
each Loan Party hereby waives, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided, that nothing contained in this sentence shall limit the
Company’s indemnity obligations under Section 9.03(b) to any Indemnitee in
respect of claims made by third parties for any special, indirect, consequential
or punitive damages.

 



 117 



 

(e)                All amounts due under this Section shall be payable not later
than thirty (30) days after written demand therefor.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

 

(A)              (1) in the case of the Term Loan Commitments prior to the Term
Loan Funding Date, the Company and (2) in the case of all other rights and
obligations, the Company, provided, in the case of this clause (2), that (x) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof and (y) no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee; and

 

(B)              the Administrative Agent and if the assignee will have a
Revolving Commitment, the Issuing Banks and the Swingline Lender.

 

    (ii)       Assignments shall be subject to the following additional
conditions:

 

(A)              except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing;

 



 118 



 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

 

(D)              the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws; and

 

(E)               the prior written consent of each Swiss Borrower, if the
assignee is not a Swiss Qualifying Bank (such consent not to be unreasonably
withheld or delayed); provided, however, that the Swiss Borrowers are under no
obligation whatsoever to consent to an assignment that would lead to a violation
of the Swiss Non-Bank Rules; provided, further, that no consent of any Swiss
Borrower shall be required for an assignment to an existing Lender or, if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 



 119 



 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations (including, without limitation, the
obligation to timely deliver the documentation described in Section 2.17(f)) of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.17A and 9.03);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)              The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 



 120 



 

(c)                Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; and (D) each Participant shall be a Swiss
Qualifying Bank or, if not, the prior written consent of each Swiss Borrower has
been obtained (such consent not to be unreasonably withheld or delayed; provided
that no Swiss Borrower shall consent to a participation that would be in
violation of the Swiss Non-Bank Rules and provided, further, that no consent of
any Swiss Borrower shall be required if an Event of Default under clause (a),
(b), (h), (i) or (j) of Article VII has occurred and is continuing); provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 2.17A (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender and that the participating Lender shall ensure that the
terms of the participation require the Participant to cooperate as required
under Section 2.17A)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15, 2.16, 2.17 or 2.17A, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under United States Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or, in
each case, any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



 121 



 

(d)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
in an amount equal to 105% of the face amount of such Letter of Credit in the
manner described in Section 2.06(j) or the applicable Borrower provides a backup
letter of credit in such amount and otherwise in form and substance acceptable
to the relevant Issuing Bank and the Administrative Agent in their discretion)
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17, 2.17A and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

Section 9.06. Counterparts; Integration; Electronic Execution; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and, except as provided in Section
1.05, supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent.

 



 122 



 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that no amounts attributable to a Foreign
Subsidiary shall be set off against, or in any way reduce, any obligation of the
Company or any Domestic Subsidiary, and provided further, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
relevant Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The applicable Lender shall notify the Company
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)                Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York.

 

(c)                Each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

 



 123 



 

(d)                Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(e)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Subsidiary Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof and such
Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.23. Each Subsidiary Borrower hereby consents to process being
served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in New York City
by service of process upon the Company as provided in this Section 9.09(e);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Subsidiary Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company). Each Subsidiary Borrower irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Subsidiary Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Subsidiary
Borrower. To the extent any Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 



 124 



 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) in connection
with this Agreement and consummating the Transactions, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case the Administrative Agent, the Issuing Banks and the Lenders agree
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, rule or regulation, to inform the Company
promptly thereof prior to the disclosure thereof), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the prior written consent of the
Company, (h) to the extent pertaining to this Agreement and routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry, to such data service providers or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from or on behalf of the Company or any Subsidiary relating
to the Company or any Subsidiary or their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Company. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 



 125 



 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

Section 9.13. USA PATRIOT Act, etc. Each Lender that is subject to the
requirements of the Patriot Act and the requirements of the Beneficial Ownership
Regulation hereby notifies each Loan Party that pursuant to the requirements of
the Patriot Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Patriot Act and the Beneficial Ownership
Regulation. Each Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
Canadian anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, the Lenders and the Administrative Agent may be
required to obtain, verify and record information regarding such Borrower, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in Control of such Borrower, and the transactions contemplated hereby.

 

Section 9.14. Releases of Subsidiary Guarantors.

 

(a)                A Subsidiary Guarantor shall automatically be released from
its obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(b)                Further, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to), upon the request of the Company,
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Subsidiary Guarantor is not or is no longer a Material Domestic
Subsidiary.

 



 126 



 

(c)                At such time as the principal and interest on the Loans, all
LC Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made, and
other than Letters of Credit that have been cash collateralized in accordance
with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) shall have been paid in full in cash, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding (other than Letters of
Credit that have been cash collateralized in accordance with the provisions of
the Credit Agreement or with respect to which other arrangements have been made
that are satisfactory to the applicable Issuing Bank) the Subsidiary Guaranty
and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.16. No Advisory or Fiduciary Responsibility. Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations hereunder except those obligations
expressly set forth herein and in the other Loan Documents and each Credit Party
is acting solely in the capacity of an arm’s length contractual counterparty to
such Borrower with respect to the Loan Documents and the transaction
contemplated therein and not as a financial advisor or a fiduciary to, or an
agent of, such Borrower or any other person. Each Borrower agrees that it will
not assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Borrower acknowledges and
agrees that no Credit Party is advising such Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

 

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 



 127 



 

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

 

Section 9.17. Several Liability. Notwithstanding anything to the contrary herein
or in any other Loan Document, the Obligations of each Foreign Subsidiary
Borrower are several and not joint and no Foreign Subsidiary Borrower shall be
responsible for any other Borrower’s failure to pay its Obligations hereunder.

 

Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



 128 



 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Subsidiary Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations. The Company
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of the
Company under this Article X shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Subsidiary
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of such Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of such Borrower to subrogation.

 



 129 



 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Subsidiary or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, in any such case, other than payment in full in case
of the Obligations.

 

The Company further agrees that its obligations under this Article X shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Subsidiary by virtue hereof, upon the failure of any
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Applicable Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Dollar Amount of such
Obligation in effect on the date of payment) and/or in New York, Chicago or such
other Applicable Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary to the Administrative Agent, the Issuing
Banks and the Lenders.

 



 130 



 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank).

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 



 131 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  HILLENBRAND, INC.,   as the Company           By: /s/ Theodore S. Haddad, Jr.
  Name: Theodore S. Haddad, Jr.   Title: Vice President and Treasurer          
Hillenbrand Luxembourg S.À R.L.,   as a Subsidiary Borrower           By: /s/
Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr.   Title: Category A
Manager           COPERION K-Tron (Schweiz) GmbH,   as a Subsidiary Borrower    
      By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr.   Title:
Authorized Signatory           Hillenbrand Switzerland GmbH,   as a Subsidiary
Borrower           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S. Haddad,
Jr.   Title: Chairman of the Board of Managing Officers           Batesville
Canada Ltd.,   as a Subsidiary Borrower           By: /s/ Theodore S. Haddad,
Jr.   Name: Theodore S. Haddad, Jr.   Title: Treasurer

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

  JeffrEy Rader Canada Company,   as a Subsidiary Borrower           By: /s/
Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr.   Title: Assistant
Treasurer           Rotex Europe Ltd,   as a Subsidiary Borrower           By:
/s/ Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr.   Title: Authorized
Signatory           COPERION GMBH,   as a Subsidiary Borrower           By: /s/
Kimberly K. Ryan   Name: Kimberly K. Ryan   Title: Managing Director          
HILLENBRAND GERMANY HOLDING GMBH,   as a Subsidiary Borrower           By: /s/
Kimberly K. Ryan   Name: Kimberly K. Ryan   Title: Managing Director

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent           By: /s/ Lisa Whatley   Name: Lisa Whatley  
Title: Managing Director       Jurisdiction of tax residence: USA   DTTP Scheme
number: 013/M/0268710/DTTP           WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender, as an Issuing Bank and as a Co-Syndication Agent      
    By: /s/ James M. Stehlik   Name: James M. Stehlik   Title: Senior Vice
President       Jurisdiction of tax residence: USA   DTTP Scheme number:
13/W/61173           CITIZENS BANK, N.A.,
individually as a Lender, as an Issuing Bank and as a Co-Syndication Agent      
    By: /s/ Jonathan Gleit   Name: Jonathan Gleit   Title: Senior Vice President
      Jurisdiction of tax residence: USA   DTTP Scheme number: 13/C/356159/DTTP

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

  BMO HARRIS FINANCING, INC.,
individually as a Lender, as an Issuing Bank and as a Co-Documentation Agent    
      By: /s/ Betsy Phillips   Name: Betsy Phillips   Title: Director      
Jurisdiction of tax residence: USA   DTTP Scheme number: 13/B/321430/DTTP      
    HSBC BANK USA, NATIONAL ASSOCIATION,
individually as a Lender, as an Issuing Bank and as a Co-Documentation Agent    
      By: /s/ Graeme Robertson   Name: Graeme Robertson   Title: Managing
Director       Jurisdiction of tax residence: USA   DTTP Scheme number:
13/H/314375/DTTP           PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender, as an Issuing Bank and as a Co-Documentation Agent    
      By: /s/ Jeffrey L. Stein   Name: Jeffrey L. Stein   Title: Senior Vice
President       Jurisdiction of tax residence: USA   DTTP Scheme number:
13/P/63904/DTTP (UK)

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender, as an Issuing Bank and as a Co-Documentation Agent    
      By: /s/ Kathleen D. Schurr   Name: Kathleen D. Schurr   Title: Vice
President       Jurisdiction of tax residence: USA   DTTP Scheme number:
13/U/62184           SUMITOMO MITSUI BANKING CORPORATION,
individually as a Lender and as a Co-Documentation Agent           By: /s/
Michael Maguire   Name: Michael Maguire   Title: Executive Director      
Jurisdiction of tax residence: Japan   DTTP Scheme number: 43S274647          
BRANCH BANKING AND TRUST COMPANY,
as a Lender           By: /s/ Ryan T. Hamilton   Name: Ryan T. Hamilton   Title:
Vice President       Jurisdiction of tax residence: USA   DTTP Scheme number:
13/B/357522/DTTP

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

  COMMERZBANK AG, NEW YORK BRANCH,
as a Lender           By: /s/ Ignacio Campillo   Name: Ignacio Campillo   Title:
Managing Director       By: /s/ John W. Deegan   Name: John W. Deegan   Title:
Director       Jurisdiction of tax residence: Germany   DTTP Scheme number:
7/C/25382/DTTP           FIFTH THIRD BANK,
as a Lender           By: /s/ J. David Izard   Name: J. David Izard   Title:
Senior Vice President       Jurisdiction of tax residence: USA   DTTP Scheme
number: 13/F/24267/DTTP

 

Signature Page to Third Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 



 

 

 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender  Revolving
Commitment   Term Loan
Commitment  JPMORGAN CHASE BANK, N.A.  $120,000,000.00   $66,666,666.67         
    WELLS FARGO BANK, NATIONAL ASSOCIATION  $120,000,000.00   $66,666,666.67    
         CITIZENS BANK, N.A.  $120,000,000.00   $66,666,666.66              BMO
HARRIS FINANCING, INC.  $90,000,000.00   $50,000,000.00              HSBC BANK
USA, NATIONAL ASSOCIATION  $90,000,000.00   $25,000,000.00              PNC
BANK, NATIONAL ASSOCIATION  $90,000,000.00   $50,000,000.00              U.S.
BANK NATIONAL ASSOCIATION  $90,000,000.00   $50,000,000.00              SUMITOMO
MITSUI BANKING CORPORATION  $45,000,000.00   $50,000,000.00              BRANCH
BANKING AND TRUST COMPANY  $45,000,000.00   $25,000,000.00             
COMMERZBANK AG, NEW YORK BRANCH  $45,000,000.00   $25,000,000.00             
FIFTH THIRD BANK  $45,000,000.00   $25,000,000.00              AGGREGATE
REVOLVING COMMITMENTS  $900,000,000.00   $500,000,000.00 

 



 



 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

Issuer Beneficiary LC # Effective date Termination date $ JPMorgan NY Discovery
S-857421 1/10/11 3/15/20 $6,450,000.00 JPMorgan London Lloyds Bank 4L4S-763522
7/10/14 8/7/20 GBP 33,000.00 JPMorgan London Unicredit 4L4S-773233 10/6/15
10/1/18 EUR 544,402.93

 



 



 

SCHEDULE 3.01

 

SUBSIDIARIES

 

All subsidiaries are wholly-owned Indiana entities, unless otherwise noted.

 

*Indicates Material Domestic Subsidiary

BOLD indicates Subsidiary Guarantor

 

Batesville Services, Inc.*

Process Equipment Group, Inc.*, a New Jersey corporation

Abel Equipos, S.A., a Spanish company

Batesville Casket Company, Inc.*

Batesville Interactive, Inc.

Batesville Logistics, Inc.

Batesville Manufacturing, Inc.

Batesville Casket de Mexico, S.A. de C.V., a Mexican corporation

Bengal Delaware Holding Corporation, a Delaware corporation

Acorn Development Group, Inc.

BCC JAWACDAH Holdings, LLC

BV Acquisition, Inc.

The Forethought Group, Inc.

MCP, Inc.

WCP, Inc.

Hillenbrand International Holding Corporation

NorthStar Industries, LLC

Coperion GmbH, a German company

Coperion de Mexico, S. De R.L. De C.V., a Mexican company

ABEL GmbH, a German company

Coperion International Trading (Shanghai) Co. Ltd., a Chinese company

Coperion K.K., a Japanese company

Coperion Ltd., a UK company

Coperion Machinery & Systems (Shanghai) Co. Ltd., a Chinese company

Coperion (Nanjing) Machinery Co., Ltd., a Chinese company

Coperion Pelletizing Technology GmbH, a German company

Coperion Pte. Ltd., a Singapore company

Coperion S.a.r.l., a French company

Coperion S.L., a Spanish company

Coperion S.r.l., an Italian company

OOO “Coperion”, a Russian company

Coperion Ltda., a Brazilian company

Coperion N.V., a Belgium company

Coperion Capital GmbH, a German company

Hillenbrand Luxembourg S.à r.l., a Luxembourg company

Hillenbrand Germany Finance LLC & Co. KG, a German partnership

Hillenbrand Germany Holding GmbH, a German company

 



 2 



 

Coperion K-Tron (Schweiz) GmbH, a Swiss company

Comercial TerraSource Global Limitada, a Chilean company

TerraSource Global CIS Limited Liability Company, a Russian company

Hillenbrand Asia, LLC, a Delaware limited liability company

Hillenbrand Switzerland GmbH, a Swiss limited liability company

Green Tree Manufacturing, LLC

Modern Wood Products, LLC

Batesville Canada, Ltd., a Canadian corporation

Industrias Arga, S.A. de C.V., a Mexican corporation

Global Products Co., S.A. de C.V., a Mexican corporation

NADCO, S.A. de C.V., a Mexican corporation

Coperion Corporation*, a Delaware corporation

Hillenbrand AP, LLC, a Delaware limited liability company

K-Tron Investment Co.*, a Delaware corporation

K-Tron Technologies, Inc., a Delaware corporation

Rotex Global, LLC*, a Delaware limited liability company

Abel Pumps, L.P., a Delaware limited partnership

Red Valve Company, Inc.*, a Pennsylvania corporation

Coperion K-Tron Pitman, Inc., a Delaware corporation

TerraSource Global Corporation*, a Delaware corporation

Coperion K-Tron Salina, Inc., a Delaware corporation

BC Canada Company, ULC, a Nova Scotia Unlimited Liability Corporation

TerraSource Global (Beijing) Co., Ltd., a Chinese company

Hillenbrand Europe, LLC, a Delaware limited liability company

Coperion K-Tron Asia Pte Ltd, a Singapore company

K-Tron China Limited, a Hong Kong corporation

Coperion K-Tron Deutschland GmbH, a German company

Coperion K-Tron Great Britain Limited, a UK company

Coperion K-Tron (Shanghai) Co Ltd, a Chinese FICE

Rotex Global (Hong Kong) Ltd., a Hong Kong corporation

Rotex Europe Ltd, a UK corporation

Wuxi K-Tron Colormax Machinery Co., Ltd., a Chinese WFOE

PEG (Wuxi) Manufacturing Co., Ltd., a Chinese company

K-Tron Colormax Ltd, a UK corporation

K-Tron PCS Ltd, a UK corporation

Jeffrey Rader AB, a Swedish corporation

Jeffrey Rader Canada Company, a Canadian company

Rotex Japan Limited, a UK corporation

PEG Process Equipment India LLP, an Indian partnership

TerraSource Global Machinery Equipment (Beijing) Co., Ltd., a Chinese company

BM&M Screening Solutions Ltd., a Canadian company

 

Joint Ventures

 

Coperion Ideal Ptd. Ltd., an Indian company - 51% owned by Coperion GmbH

Coperion Middle East Co. Ltd., a Saudi Arabia company - 51% owned by Coperion
GmbH

 



 3 



 

SCHEDULE 6.01

 

EXISTING LIENS

 

Restricted cash:

 

Entity Amount
(USD equivalent) Bank Location Jeffrey Rader AB $0.7m Handelsbanken Sweden

 



 4 



 

SCHEDULE 6.03

 

EXISTING INDEBTEDNESS

 

Description  Interest Rate  Maturity  Amount Senior Unsecured Notes,  5.50%
(coupon)  7/15/20  $150,000,000 issued pursuant to the        (face value)
Indenture between Hillenbrand, Inc.          and U.S. Bank National Association 
        as trustee, dated as of July 9, 2010          and that certain
Supplemental          Indenture, dated as of          January 10, 2013 by and
among          Hillenbrand, Inc, Batesville Casket          Company, Inc.,
Batesville          Manufacturing, Inc., Batesville          Services, Inc.,
Coperion Corporation,          K-Tron Investment Co., Terrasource         
Global Corporation, Process          Equipment Group, Inc., Rotex         
Global, LLC, and U.S. Bank          National Association, as trustee and       
  that certain Supplemental Indenture          No. 2, dated as of April 16,
2016, by          and among Hillenbrand, Inc., Red          Valve Company, Inc.
and U.S. Bank          National Association, as trustee.         

 

Other Agreements:

 

The Series A Senior Notes up to a maximum principal amount of $200,000,000 and
related indebtedness issued pursuant to that certain Private Shelf Agreement
dated as of December 6, 2012, by and among Hillenbrand, Inc. and PGIM, Inc.
(f/k/a Prudential Investment Management, Inc.), as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, including
the $100,000,000 4.6% Series A Senior Notes issued December 15, 2014 thereunder.

 

Indebtedness incurred pursuant to the Syndicated L/G Facility Agreement dated as
of March 8, 2018, by and among Hillenbrand, Inc., and certain of its
subsidiaries, and Commerzbank Aktiengesellschaft, as arranger and lender, and
various other lenders named therein, as amended, restated, amended and restated,
supplemented or otherwise modified, from time to time.

 



 5 



 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:         [and is an Affiliate/Approved Fund
of [identify Lender]1]       3. Borrowers: Hillenbrand, Inc. and certain
Subsidiary Borrowers       4. Administrative Agent: JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement       5. Credit
Agreement: The Third Amended and Restated Credit Agreement dated August 28,
2019, among Hillenbrand, Inc., the Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 



 

1 Select as applicable.

 



 



 

6. Assigned Interest:  

 

Facility Assigned2 Aggregate Amount of
Commitment/Loans for
all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans3   $ $ %   $ $ %   $ $ %

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The Assignee confirms by checking the relevant box that the person beneficially
entitled to interest payable to that Assignee in respect of an advance under a
Loan Document is:

 

¨not a Qualifying Lender;

 

¨a Qualifying Lender (other than a Treaty Lender); or

 

¨a Treaty Lender;

 

and, if applicable, is:

 

¨a company resident in the United Kingdom for United Kingdom tax purposes; or

 

¨a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (for the purposes of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

¨a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Loan Document in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company;

 



 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



 2 



 

and, if applicable, is:

 

¨a Swiss Qualifying Bank; or

 

¨not a Swiss Qualifying Bank.

 

[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [   ]), that it is tax resident in [   ]4 and
that it wishes that scheme to apply to the Agreement.]5

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR           [NAME OF ASSIGNOR]           By:                           
Title:           ASSIGNEE           [NAME OF ASSIGNEE]           By:      
Title:

 

Consented to and Accepted:       JPMORGAN CHASE BANK, N.A.,
as Administrative Agent[, as an Issuing Bank and as Swingline Lender]6      
By:                                  Title:         [OTHER ISSUING BANKS]7  

 



 

4 Insert jurisdiction of tax residence.

5 Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

6 To be added only if the consent of the Issuing Banks and the Swingline Lender
is required by the terms of the Credit Agreement.

7 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

 



 3 



 

[Consented to:]8       HILLENBRAND, INC.       By:  
                                     Title:           [Consented to:]9      
[Swiss Borrower]       By:       Title:  

 



 

8 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

9 To be added only if the consent of the Swiss Borrower is required by the terms
of the Credit Agreement.

 



 4 



 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any Arranger, the Assignor or any other Lender or
any of their respective Related Parties, and (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Arranger, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 



 



 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 



 2 



 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: Pastell Jenkins
Facsimile: (888) 292-9533]10

 

With a copy to:

 

10 South Dearborn, 9th Floor
Chicago, Illinois 60603

Attention: Erik Barragan
Facsimile: (877) 221-4010

 

Re: Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a [Term Loan]
[Revolving] Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] specifies
the following information with respect to such [Term Loan] [Revolving] Borrowing
requested hereby:

 

1.Name of Borrower: __________

 

2.The requested Borrowing is in respect of the [Term Loan][Revolving] Commitment

 

3.Aggregate principal amount of Borrowing:11 $__________

 

4.Date of Borrowing (which shall be a Business Day): __________

 

5.Type of Borrowing (ABR or Eurocurrency or, in the case of a Canadian Revolving
Borrowing, BA Equivalent): __________

 



 

10 If request is in respect of Revolving Loans in a Foreign Currency (other than
a Canadian Revolving Loan) or a Designated Loan, replace this address with the
London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

11 Not less than applicable amounts specified in Section 2.02(c).

 



 



 

6.Interest Period and the last day thereof (if a Eurocurrency Borrowing or a BA
Equivalent Borrowing):12 __________

 

7.Agreed Currency: __________

 

8.Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

 



 

12 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

[Signature Page Follows]

 



 -2- 



 

The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 [4.02] 4.03 of the Credit Agreement are
satisfied as of the date hereof.

 

 

  Very truly yours,       [HILLENBRAND, INC.][SUBSIDIARY BORROWER],   as a
Borrower           By:                                        Name:   Title:

 



 

1 To be included only for Borrowings on the Effective Date.

 



 



 

EXHIBIT B-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: Pastell Jenkins
Facsimile: (888) 292-9533]1

 

Re: Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers party thereto from
time to time, the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The [undersigned Borrower][Company, on behalf of
[Subsidiary Borrower],] hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing [Term
Loan][Revolving] Borrowing under the Credit Agreement, and in that connection
the [undersigned Borrower][Company, on behalf of [Subsidiary Borrower],]
specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1.List Borrower, date, Type, Class, principal amount, Agreed Currency and
Interest Period (if applicable) of existing Borrowing: __________

 

2.Aggregate principal amount of resulting Borrowing: __________

 

3.Effective date of interest election (which shall be a Business Day):
__________

 

4.Type of Borrowing (ABR or Eurocurrency or, in the case of a Canadian Revolving
Borrowing, BA Equivalent): __________

 



 

1 If request is in respect of Revolving Loans in a Foreign Currency (other than
a Canadian Revolving Loan) or a Designated Loan, replace this address with the
London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

 



 



 

5.Interest Period and the last day thereof (if a Eurocurrency Borrowing or a BA
Equivalent Borrowing):2 __________

 

6.Agreed Currency: __________

 



 

2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

[Signature Page Follows]

 



 



 

  Very truly yours,           [HILLENBRAND, INC.][SUBSIDIARY BORROWER],
as a Borrower           By:                                      Name:   Title:

 



 



 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, supplements the Third Amended and
Restated Credit Agreement dated as of August 28, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or enter into one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.       The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].

 

2.       The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.       Capitalized terms used but not defined herein but defined in the Credit
Agreement shall have their defined meanings when used herein.

 

4.       This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.       This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 



 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

    [INSERT NAME OF INCREASING LENDER]                 By:  
                           Name:     Title:

 

 

Accepted and agreed to as of the date first written above:          
HILLENBRAND, INC.           By:                                 Name:     Title:
          [ALL OTHER BORROWERS]           By:       Name:     Title:          
Acknowledged as of the date first written above:           JPMORGAN CHASE BANK,
N.A.     as Administrative Agent           By:       Name:     Title:    

 



 2 



 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

This AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among the signatories hereto, supplements the Third Amended and Restated
Credit Agreement dated August 28, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entities may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[__________]]
[and] [a commitment with respect to Incremental Term Loans of $[__________]].

 

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and to consummate the
transactions contemplated hereby and to become a Lender under this Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 



 



 

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5. The Augmenting Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Augmenting Lender Supplement and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender,
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Augmenting Lender Supplement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to the
Augmenting Lender Supplement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Augmenting Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

6. The Augmenting Lender confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Assignee in respect of an
advance under a Loan Document is:

 

¨not a Qualifying Lender;

 

¨a Qualifying Lender (other than a Treaty Lender); or

 

¨a Treaty Lender;

 

and, if applicable, is:

 

¨a company resident in the United Kingdom for United Kingdom tax purposes; or

 

¨a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (for the purposes of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

¨a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Loan Document in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company.

 



 2 



 

[7. The Augmenting Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]), that it is tax resident in [ ] 16
and that it wishes that scheme to apply to the Agreement.]17

 

8. Capitalized terms used but not defined here but defined in the Credit
Agreement shall have their defined meanings when used herein.

 

9. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

10. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 



 

16 Insert jurisdiction of tax residence.

17 Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

 

[remainder of this page intentionally left blank]

 



 3 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

    [INSERT NAME OF Augmenting LENDER]                 By:  
                           Name:     Title:

 

 

Accepted and agreed to as of the date first written above:          
HILLENBRAND, INC.           By:                                 Name:     Title:
          [ALL OTHER BORROWERS]           By:       Name:     Title:          
Acknowledged as of the date first written above:           JPMORGAN CHASE BANK,
N.A.     as Administrative Agent           By:       Name:     Title:    

 



 4 



 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

HILLENBRAND, INC.
CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

August 28, 2019

 

LIST OF CLOSING DOCUMENTS1

 

A.       LOAN DOCUMENTS

 

1.Third Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Hillenbrand, Inc., an Indiana corporation (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time party thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Revolving Lenders in an
aggregate principal amount of $900,000,000 and a term loan facility to the
Company from the Term Lenders in an aggregate principal amount of $500,000,000.

 

SCHEDULES

 

  Schedule 2.01 -- Commitments   Schedule 2.06 -- Existing Letters of Credit  
Schedule 3.01 -- Subsidiaries   Schedule 6.01 -- Existing Liens   Schedule 6.03
-- Existing Indebtedness

 

EXHIBITS

 

  Exhibit A -- Form of Assignment and Assumption   Exhibit B-1 -- Form of
Borrowing Request   Exhibit B-2 -- Form of Interest Election Request   Exhibit C
-- Form of Increasing Lender Supplement   Exhibit D -- Form of Augmenting Lender
Supplement   Exhibit E -- List of Closing Documents   Exhibit F-1 -- Form of
Borrowing Subsidiary Agreement   Exhibit F-2 -- Form of Borrowing Subsidiary
Termination   Exhibit G -- Form of Subsidiary Guaranty   Exhibit H-1 -- Form of
U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)   Exhibit H-2
-- Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
  Exhibit H-3 -- Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

 



 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the Credit Agreement. Items appearing in bold
and italics shall be prepared and/or provided by the Company and/or Company’s
counsel.

 



 



 

  Exhibit H-4 -- Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)   Exhibit I-1 -- Form of Revolving Loan Note   Exhibit I-2 -- Form
of Term Loan Note   Exhibit J -- Form of Solvency Certificate

 

2.Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3.Second Amended and Restated Guaranty executed by the initial Subsidiary
Guarantors (collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent.

 

B.       CORPORATE DOCUMENTS

 

4.Certificate of the Secretary or an Assistant Secretary or any other authorized
signatory of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity (or any corresponding certification customary in the applicable
jurisdiction for such Loan Party), (ii) the By-Laws or other applicable
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, (iv) in respect of
each Loan Party incorporated under the laws of Luxembourg, (A) an excerpt
(extrait) issued by the Luxembourg Trade and Companies Register and dated no
earlier than one (1) Business Day prior to the Effective Date, (B) a
non-registration certificate (certificat de non-enregistrement d’une décision
judiciaire) issued by the Luxembourg Trade and Companies Register and dated no
earlier than one (1) Business Day prior to the Effective Date and (C) a
domiciliation certificate issued by the domiciliation agent of such Loan Party,
and (v) the names and true signatures of the incumbent officers of each Loan
Party authorized to sign the Loan Documents to which it is a party, and (in the
case of each Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit under the Credit Agreement and (v) in respect of each Loan
Party incorporated under the laws of Germany, (A) an electronic commercial
register excerpt of recent date (Handelsregisterauszug), (B) the articles of
association (Gesellschaftsvertrag), a list of its shareholders
(Gesellschafterliste) and, if applicable, any by-laws.

 

5.Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

C.       OPINIONS

 

6.Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties.

 

7.Opinion of Faegre Baker Daniels LLP, special Indiana counsel for the Loan
Parties.

 

8.Opinion of Baker & McKenzie, Luxembourg counsel for the Loan Parties.

 



 2 



 

9.Opinion of Baker & McKenzie Zurich, Swiss counsel for the Loan Parties.

 

10.Opinion of Osler Hoskin & Harcourt LLP, Canadian counsel for the Loan
Parties.

 

11.Opinion of McInnes Cooper, Nova Scotia counsel for the Loan Parties.

 

12.Opinion of Skadden, Arps, Slate, Meagher & Flom (UK) LLP, UK counsel for the
Loan Parties.

 

13.Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, German counsel for the
Loan Parties.

 

D.       CLOSING CERTIFICATES AND MISCELLANEOUS FOR EFFECTIVE DATE

 

14.A Certificate, dated as of the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, certifying the following
(in such officer’s capacity as an officer and not in any individual capacity):
(i) all of the representations and warranties of the Company set forth in the
Credit Agreement are true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
effect is true and correct in all respects), except that to the extent that such
representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date and
(ii) no Default or Event of Default has occurred and is then continuing.

 

E.       CLOSING CERTIFICATES AND MISCELLANEOUS FOR TERM LOAN FUNDING DATE

 

15.A Certificate, dated as of the Term Loan Funding Date and signed by the
President, a Vice President or a Financial Officer of the Company, certifying
the following (in such officer’s capacity as an officer and not in any
individual capacity, based on such officer’s review of the Credit Agreement and
based on such officer’s opinion that such officer has made, or has caused to be
made under such officer’s supervision, such examination or investigation as is
reasonably necessary to enable such officer to certify as to the matters below):

 

(i)       the Bengal Acquisition shall, substantially concurrently with the
funding of the Term Loans under the Credit Agreement, be consummated pursuant to
the Bengal Acquisition Agreement, and attached to such certificate is the Bengal
Acquisition Agreement and any amendments, modifications, supplements or waivers
or consents thereto;

 

(ii)       the Bengal Refinancing has been consummated or will be consummated
substantially concurrently with the funding of the Term Loans;

 

(iii)       the Bengal Acquisition Agreement Representations and the Specified
Representations are true and correct in all material respects on and as of the
Term Loan Funding Date (provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such date); and

 

(iv)       since July 12, 2019, there has not occurred any effect, change,
development, event, circumstance, occurrence, condition, fact or state of facts
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect on Bengal (it being understood and agreed that
for purposes of this clause (iv), the term “Material Adverse Effect” shall be
defined in the same manner as the definition of “Material Adverse Effect” set
forth in the Bengal Acquisition Agreement).

 



 3 



 

16.A Solvency Certificate, dated as of the Term Loan Funding Date and signed by
the chief financial officer of the Company, substantially in the form of
Exhibit J to the Credit Agreement.

 

17.The following financial statements: (i) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of (A) the
Company and its Subsidiaries for the three most recently completed fiscal years
ended at least 90 days before the Term Loan Funding Date and (B) Bengal and its
subsidiaries for the most recently completed fiscal year ended at least 90 days
before the Term Loan Funding Date and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of each of
the Company and its Subsidiaries and Bengal and its subsidiaries, for each
subsequent fiscal quarter ended at least 60 days before the Term Loan Funding
Date and the corresponding period of the prior fiscal year; provided that (x)
filing of the required financial statements on form 10-K and/or form 10-Q, as
applicable, by the Company or Bengal, respectively will satisfy the foregoing
applicable requirements and (y) the required financial statements on form 10-K
and/or form 10-Q, as applicable, that have been filed on or prior to the date
hereof by (1) the Company has satisfied the foregoing applicable requirements
with respect to (I) the fiscal years ended September 31, 2016, September 31,
2017 and September 31, 2018 and (II) the fiscal quarters ended December 31,
2018, March 31, 2019 and June 30, 2019 and (2) Bengal has satisfied the
foregoing applicable requirements with respect to (I) the fiscal year ended
December 31, 2018 and (II) the fiscal quarters ended March 31, 2019 and June 30,
2019.

 

18.A pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Company and its Subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Term Loan Funding
Date (or 90 days prior to the Term Loan Funding Date in case such four fiscal
quarter period is the end of the Company’s fiscal year), prepared after giving
effect to the Bengal Transactions (including the acquisition of Bengal) as if
the Bengal Transactions had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such statement
of income).

 



 4 



 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

This BORROWING SUBSIDIARY AGREEMENT dated as of [_____], is entered into by
Hillenbrand, Inc., an Indiana corporation (the “Company”), [Name of Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Loans to certain Subsidiary Borrowers (collectively
with the Company, the “Borrowers”), and the Company and the New Borrowing
Subsidiary desire that the New Borrowing Subsidiary become a Subsidiary
Borrower. In addition, the New Borrowing Subsidiary hereby authorizes the
Company to act on its behalf as and to the extent provided for in Article II of
the Credit Agreement.

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date). [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]1

 

The Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be, until the
execution of a Borrowing Subsidiary Termination with respect to the New
Borrowing Subsidiary, a party to the Credit Agreement and shall constitute a
“Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 



 

1 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

 



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

    HILLENBRAND, INC.                 By:  
                                                Name:       Title:              
  [NAME OF NEW BORROWING SUBSIDIARY]                 By:         Name:      
Title:

 

 

Acknowledged as of the date first written above:                 JPMORGAN CHASE
BANK, N.A.,     as Administrative Agent                 By:  
                                            Name:       Title:    

 



 



 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention: [__________]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Hillenbrand, Inc. (the “Company”), refers to the Third Amended
and Restated Credit Agreement dated August 28, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. [The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts due and
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts due and payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 



 



 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

    Very truly yours,                 HILLENBRAND, INC.                 By:  
                                                Name:       Title:

 

Copy to:JPMorgan Chase Bank, N.A.

[10 South Dearborn Street]

[Chicago, Illinois 60603]

 



 2 



 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of August
28, 2019, by and among each of the undersigned (the “Initial Guarantors” and
along with any additional Material Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Company which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

 

WITNESSETH

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), the
subsidiary borrowers parties thereto (the “Subsidiary Borrowers” and, together
with the Company, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Third Amended and Restated Credit Agreement dated as of August 28, 2019 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Credit Agreement”), which Credit Agreement amends and
restates in its entirety the Existing Credit Agreement (as defined in the Credit
Agreement), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, the Credit Agreement, among other things, re-evidences the Borrowers’
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms thereof, for future extensions from time to time of credit
and other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, certain of the Initial Guarantors guaranteed the payment of the
Borrowers’ obligations under the Existing Credit Agreement pursuant to the
Amended and Restated Guaranty dated as of December 8, 2017 (the “Existing
Guaranty”);

 

WHEREAS, each Initial Guarantor party to the Existing Guaranty wishes to affirm
its obligations under the terms of the Existing Guaranty with respect to amounts
owing by the Borrowers under the Credit Agreement and wishes to amend and
restate the terms of the Existing Guaranty;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 



 



 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.          Definitions. Terms used herein but not defined herein have,
as used herein, the respective meanings given such terms in the Credit
Agreement.

 

SECTION 2.          Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants that:

 

(A)              It is a corporation, partnership or limited liability company
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority would not reasonably be expected to have a
Material Adverse Effect.

 

(B)              It (to the extent applicable) has the requisite power and
authority to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by it of each of its obligations hereunder have been duly authorized
by proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles regardless of whether considered in a proceeding in equity
or at law.

 

(C)              Neither the execution and delivery by such Guarantor of this
Guaranty, nor the consummation by such Guarantor of the transactions herein
contemplated, nor compliance by such Guarantor with the provisions hereof will:
(a) require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) violate the charter, by-laws or
other organizational documents of such Guarantor, (c) violate any applicable
material law or regulation or any order of any Governmental Authority, (d) 
violate or result in a default under any indenture, agreement or other
instrument binding upon such Guarantor or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by such
Guarantor, except for any such violation or right which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, or (e)  result in the creation or imposition of any Lien on any asset of
such Guarantor.

 

In addition to the foregoing, subject to Section 25 of this Guaranty, each of
the Guarantors covenants that, so long as any Lender has any Commitment
outstanding under the Credit Agreement or any amount payable under the Credit
Agreement or any other Guaranteed Obligations (as defined below) shall remain
unpaid, it will fully comply with those covenants and agreements of such
Borrower applicable to such Guarantor set forth in the Credit Agreement.

 



 2 



 

SECTION 3.          Reaffirmation and Guaranty. Each Initial Guarantor party to
the Existing Guaranty affirms its obligations under and the terms and conditions
of the Existing Guaranty and agrees that such obligations remain in full force
and effect and are hereby ratified, reaffirmed and confirmed. Each Initial
Guarantor party to the Existing Guaranty acknowledges and agrees with the
Administrative Agent that the Existing Guaranty is amended and restated in its
entirety pursuant to the terms hereof. Furthermore, each of the Guarantors
hereby unconditionally guarantees, jointly with the other Guarantors and
severally, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all other
amounts payable by any Borrower or any of its Subsidiaries under the Credit
Agreement and the other Loan Documents, and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment by any Borrower of all of the
agreements, conditions, covenants, and obligations of such Borrower contained in
the Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor for purposes of determining any obligations
of any Guarantor), and the Lenders, Issuing Banks, and Administrative Agent
being referred to collectively as the “Holders of Guaranteed Obligations”). Upon
the occurrence and during the continuance of any Event of Default under the
Credit Agreement, each of the Guarantors agrees that it shall forthwith on
demand by the Administrative Agent pay such amount or perform such obligation at
the place and in the manner specified in the Credit Agreement or the relevant
Loan Document, as the case may be. Each of the Guarantors hereby agrees that
this Guaranty is an irrevocable guaranty of payment and is not a guaranty of
collection.

 

SECTION 4.          Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by, and each Guarantor hereby waives any defenses it may have (now or
in the future) by reason of:

 

(A)              (i) any extension, renewal, settlement, indulgence, compromise,
waiver or release of the Guaranteed Obligations, any part thereof, any agreement
relating thereto (including this Guaranty), or any obligation of any other
Guarantor, whether (in any such case) by operation of law or otherwise other
than as a result of the indefeasible payment in full in cash of the Guaranteed
Obligations; or (ii) any failure or omission to enforce any right, power or
remedy with respect to the Guaranteed Obligations, any part thereof, any
agreement relating thereto (including this Guaranty), or any obligation of any
other Guarantor;

 

(B)              any modification or amendment of or supplement to the Credit
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations;

 

(C)              any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of (i) any
collateral securing the Guaranteed Obligations or any part thereof, (ii) any
other guaranties with respect to the Guaranteed Obligations or any part thereof,
or (iii) any other obligation of any person or entity with respect to the
Guaranteed Obligations or any part thereof;

 

(D)              (i) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any Guarantor, (ii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
such Borrower or Guarantor, or any of their respective assets or any resulting
release or discharge of any obligation of such Borrower or Guarantor;

 



 3 



 

(E)               the existence of any claim, setoff or other rights which any
Guarantor may have at any time against any Borrower, any other Guarantor, or the
Holders of Guaranteed Obligations, whether in connection herewith or in
connection with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(F)               (i) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, (ii) any other invalidity or
unenforceability relating to or against any Borrower or any other Guarantor of
any of the Guaranteed Obligations, for any reason, related to the Credit
Agreement or any other Loan Document, or (iii) any provision of applicable law
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by any Borrower or any Guarantor, or otherwise affecting any term of any
of the Guaranteed Obligations;

 

(G)              the election by, or on behalf of, any one or more of the
Holders of Guaranteed Obligations, in any proceeding instituted under Chapter 11
of Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(H)              the failure of any other Guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or

 

(I)                 any other act or omission to act or delay of any kind by any
Borrower, any Guarantor or any Holders of Guaranteed Obligations, or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5.

 

SECTION 5.          Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Subject to Section 25 of this Guaranty,
each of the Guarantors’ obligations hereunder shall constitute a continuing and
irrevocable guarantee of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations shall
have been paid in full in cash and the Commitments and all Letters of Credit
issued under the Credit Agreement shall have terminated or expired (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made, and other than Letters of Credit that have been
cash collateralized in accordance with the provisions of the Credit Agreement or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank). If at any time any payment of the principal of or
interest on any Loan, any Reimbursement Obligation or any other amount payable
by any Borrower or any other party under the Credit Agreement or any other Loan
Document (including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
a settlement entered into by a Credit Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 



 4 



 

SECTION 6.          General Waivers; Additional Waivers.

 

(A)              General Waivers. Each of the Guarantors irrevocably waives
notice of acceptance hereof, presentment, demand for performance, notice of
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower, any other guarantor of the Guaranteed Obligations,
or this Guaranty (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents).

 

(B)              Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)                 any right it may have to revoke this Guaranty as to future
indebtedness;

 

(ii)               (a) notice of any loans or other financial accommodations
made or extended under the Loan Documents or the creation or existence of any
Guaranteed Obligations; (b) notice of the amount of the Guaranteed Obligations,
subject, however, to each Guarantor’s right to make inquiry of the Holders of
Guaranteed Obligations to ascertain the amount of the Guaranteed Obligations at
any reasonable time; (c) notice of any adverse change in the financial condition
of any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (d) notice of any Default or Event of Default;

 

(iii)             its right, if any, to require the Holders of Guaranteed
Obligations to institute suit against, or to exhaust any rights and remedies
which the Holders of Guaranteed Obligations have or may have against, the other
Guarantors or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
paid) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)              (a) any rights to assert against the Administrative Agent and
the other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations with
respect to the Guaranteed Obligations; (b) any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; and (c) any defense such
Guarantor has to performance hereunder, and any right such Guarantor has to be
exonerated, arising by reason of: the impairment or suspension of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and

 

(v)                any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 



 5 



 

SECTION 7.          Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)              Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made, and other than Letters of Credit that have been
cash collateralized in accordance with the provisions of the Credit Agreement or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank), the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations, (ii) waive any right to
enforce any remedy which the Holders of Guaranteed Obligations now have or may
hereafter have against any Borrower or any Guarantor of all or any part of the
Guaranteed Obligations, and (iii) waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Guaranteed
Obligations to secure the payment or performance of all or any part of the
Guaranteed Obligations or any other liability of any Borrower to the Holders of
Guaranteed Obligations. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off with respect to the Guaranteed Obligations that such Guarantor may have to
the payment in full in cash of the Guaranteed Obligations and (B) waives any and
all defenses available to a surety, guarantor or accommodation co-obligor until
the Guaranteed Obligations are paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank). Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Holders of Guaranteed Obligations and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Holders of Guaranteed Obligations
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 7(A).

 



 6 



 

(B)              Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against any Borrower or any
other Guarantor hereunder (each an “Obligor”) with respect to any Intercompany
Indebtedness (as hereinafter defined) shall be subordinate and subject in right
of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made, and other than Letters
of Credit that have been cash collateralized in accordance with the provisions
of the Credit Agreement or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank); provided that,
unless otherwise prohibited as otherwise set forth below, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Upon acceleration of the Loans pursuant to Article
VII of the Credit Agreement, notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations in those
assets. Upon acceleration of the Loans pursuant to Article VII of the Credit
Agreement, no Guarantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document have been terminated.
Upon acceleration of the Loans pursuant to Article VII of the Credit Agreement,
(a) if all or any part of the assets of such Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, in each
case by reason of liquidation, bankruptcy, arrangement, receivership, assignment
for the benefit of creditors or any other similar action or proceeding with
respect to such Obligor (all of the foregoing referred to as an “Insolvency
Proceeding”) or (b) if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, in each case
pursuant to an Insolvency Proceeding with respect to such Obligor, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of such Obligor to any Guarantor (“Intercompany Indebtedness”),
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank) shall have
first been fully paid and satisfied (in cash). Upon acceleration of the Loans
pursuant to Article VII of the Credit Agreement, should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to such Intercompany Indebtedness
after any such Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank) and the
termination of all financing arrangements pursuant to any Loan Document, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Holders of Guaranteed Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Guaranteed
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Upon
acceleration of the Loans pursuant to Article VII of the Credit Agreement, each
Guarantor agrees that until the Guaranteed Obligations (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations have been terminated, no Guarantor will assign
or transfer to any Person (other than the Administrative Agent) any claim any
such Guarantor has or may have against any Obligor.

 



 7 



 

SECTION 8.          Contribution with Respect to Guaranteed Obligations.

 

(A)              To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
Allocable Amount (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors (as determined immediately prior to the making of such Guarantor
Payment), then, following payment in full in cash of the Guaranteed Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank) and termination of the Credit
Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(D)              The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.

 

SECTION 9.          Limitation of Guaranty. Notwithstanding any other provision
of this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

SECTION 10.      Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Borrower under the Credit Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrower, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

 



 8 



 

SECTION 11.      Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the address
of the Company set forth in the Credit Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such Section
9.01.

 

SECTION 12.      No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.      Successors and Assigns. This Guaranty (a) shall be enforceable
by the Administrative Agent and its successors and assigns and not by any other
Holder of Guaranteed Obligations and (b) is for the benefit of the Holders of
Guaranteed Obligations and their respective successors and permitted assigns; it
being understood and agreed that in the event that the Holders of Guaranteed
Obligations assign or transfer all or a portion of their respective rights and
obligations under Section 9.04 of the Credit Agreement, then the rights
hereunder, to the extent applicable to the rights and obligations so assigned,
may be transferred with such rights and obligations. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns;
provided, that no Guarantor shall have any right to assign its rights or
obligations hereunder without the consent of all of the Lenders, except as
otherwise permitted pursuant to the Credit Agreement, and any such assignment in
violation of this Section 13 shall be null and void.

 

SECTION 14.      Changes in Writing. Other than in connection with the addition
of additional Guarantors, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

 

SECTION 15.      GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

 

(A)              EACH Guarantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 



 9 



 

(B)              EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 17.      No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 18.      Taxes, Expenses of Enforcement, etc.

 

(A)              Taxes. Sections 2.17 and 2.17A of the Credit Agreement shall be
applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.

 

(B)              Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent for all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, in accordance with Section 9.03
of the Credit Agreement.

 

SECTION 19.      Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations:
(i) any indebtedness due from such Holder of Guaranteed Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations or any of their respective Affiliates.

 

SECTION 20.      Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Obligors, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations shall have any duty to advise such Guarantor of information known to
any of them regarding such condition or any such circumstances. In the event any
Holder of Guaranteed Obligations, in its sole discretion, undertakes at any time
or from time to time to provide any such information to a Guarantor, such Holder
of Guaranteed Obligations shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 



 10 



 

SECTION 21.      Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.      Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.      Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

 

SECTION 24.      Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations, as the case may be, of any sum adjudged to be so due in such other
currency such Holder of Guaranteed Obligations, as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations in the specified currency, each Guarantor agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations, as
the case may be, agrees, by accepting the benefits hereof, to remit such excess
to such Guarantor.

 

SECTION 25.      Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate, and any Guarantor may be released
from this Guaranty, in each case in accordance with Section 9.14 of the Credit
Agreement.

 



 11 



 

SECTION 26.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 26 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 26 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Remainder of Page Intentionally Blank.

 



 12 



 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  [GUARANTORS]           By:                                           Name:  
Title:

 



 13 



 

Acknowledged and Agreed   as of the date first written above:       JPMORGAN
CHASE BANK, N.A.,   as Administrative Agent       By:  
                                      Name:   Title:  

 



 14 



 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Second Amended and Restated Guaranty, made as of
August 28, 2019 (as amended, amended and restated, renewed, extended,
supplemented or otherwise modified from time to time, the “Guaranty”), by and
among the Initial Guarantors, the additional Guarantors party thereto from time
to time in favor of the Administrative Agent, for the ratable benefit of the
Holders of Guaranteed Obligations, under the Credit Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[state of organization] [corporation] [partnership] [limited liability company]
(the “New Guarantor”), agrees to become, and does hereby become, a Guarantor
under the Guaranty and agrees to be bound by such Guaranty as if originally a
party thereto. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in
Section 2 of the Guaranty are true and correct in all respects as of the date
hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.

 

  [NAME OF NEW GUARANTOR]           By:  
                                          Its:

 



 



 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                                             Name:  
Title:       Date:  __________, 20[__]  

 



 



 

EXHIBIT H-2

 

[FORM oF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                                            
Name:   Title:       Date:  __________, 20[__]  

 



 



 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies that
each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN or IRS Form W-8BEN-E;
or (4) such partner/member is able to certify that such partner/member is exempt
from U.S. federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. The undersigned has also furnished
its participating Lender with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                                            
Name:   Title:       Date:  __________, 20[__]  

 



 



 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated August 28, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)) and (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, the
undersigned is not a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies
that each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN or IRS Form W-8BEN-E;
or (4) such partner/member is able to certify that such partner/member is exempt
from U.S. federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. The
undersigned has also furnished the Administrative Agent and the Company with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                                             Name:  
Title:       Date:  __________, 20[__]  

 



 



 

EXHIBIT I-1

 

[FORM OF] REVOLVING LOAN NOTE

 

[______], 2019

 

FOR VALUE RECEIVED, the undersigned, [HILLENBRAND, INC., an Indiana
corporation][[SUBSIDIARY BORROWER], a [________]] (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to [LENDER] and its registered assigns (the
“Lender”) the aggregate unpaid Dollar Amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

 

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in the Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurocurrency Revolving Loans)
or the amount of principal paid or prepaid with respect to such Revolving Loan,
as applicable; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the Borrower
hereunder or under the Credit Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Third Amended and Restated Credit Agreement dated
August 28, 2019 by and among [the Borrower, the][Hillenbrand, Inc., the
Borrower, the other] Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of Revolving Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Revolving Commitment, the indebtedness of the Borrower resulting from
each such Revolving Loan to it being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

 

*****

 



 



 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

  [HILLENBRAND, INC.]   [SUBSIDIARY BORROWER]           By:  
                               Name:   Title:

 

Revolving Loan Note

 



 

 

 

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

Date Amount of
Loan Type of
Loan Currency Interest
Period/Rate Amount of
Principal
Paid or
Prepaid Unpaid
Principal
Balance Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                       

 



 

 

 

EXHIBIT I-2

 

[FORM OF] TERM LOAN NOTE

 

[______], 2019

 

FOR VALUE RECEIVED, the undersigned, HILLENBRAND, INC., an Indiana corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] and its
registered assigns (the “Lender”) the aggregate unpaid amount of all Term Loans
made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made to it from the date of such Term Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Term Loan, and upon each payment or prepayment of principal
of each Term Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in the Lender’s own books and
records, in each case specifying the amount of such Term Loan, the respective
Interest Period thereof (in the case of Eurocurrency Term Loans) or the amount
of principal paid or prepaid with respect to such Term Loan, as applicable;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Obligations of the Borrower hereunder or under the Credit
Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Third Amended and Restated Credit Agreement dated
August 28, 2019 by and among [the Borrower, the][Hillenbrand, Inc., the
Borrower, the other] Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of a Term Loan by the Lender to the Borrower on the Term Loan Funding
Date in an aggregate amount not to exceed at any time outstanding the Dollar
Amount of such Lender’s Term Loan Commitment, the indebtedness of the Borrower
resulting from each such Term Loan to it being evidenced by this Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments of the principal hereof prior
to the maturity hereof upon the terms and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

 

*****

 



 

 

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

  HILLENBRAND, INC.           By:                                  Name:  
Title:

 



 

 

 

SCHEDULE OF TERM LOANS AND PAYMENTS OR PREPAYMENTS

 

Date Amount of
Loan Type of
Loan Currency Interest
Period/Rate Amount of
Principal
Paid or
Prepaid Unpaid
Principal
Balance Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                       

 



 

 

 

EXHIBIT J

 

[FORM OF] SOLVENCY CERTIFICATE

 

I, the undersigned, the Chief Financial Officer of the Company (as defined
below) DO HEREBY CERTIFY on behalf of the Company that:

 

This Solvency Certificate is being executed and delivered pursuant to
Section 4.02(g) of the Third Amended and Restated Credit Agreement dated August
28, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Hillenbrand, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto (collectively with the Company, the
“Borrowers”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement are
used herein with the same meanings.

 

I, [__________], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof, and after
giving effect to the Bengal Transactions and the incurrence of the indebtedness
and obligations being incurred in connection with the Credit Agreement and the
Bengal Transactions on the date hereof, that, with respect to the Company and
its Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business. For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of ______________,
20___.

 



  HILLENBRAND, INC.,
as the Company           By:                                  Name:  
Title:    Chief Financial Officer



 



 

 